Exhibit 10.7

 

CONTRACT NUMBER: PHX-11/14/05-BA-01

 

TRX, INC.

AMENDED AND RESTATED AGREEMENT

FOR THE PROVISION OF SERVICES

WITH

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.

 

DATED DECEMBER 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    DEFINITIONS    2      a.    Affiliates    2      b.    Affiliated Travel
Agencies    2      c.    Agreement    2      d.    AMEX Competitor    2      e.
   AMEX Data    2      f.    AMEX Intellectual Property    2      g.   
AMEX-Specific Routines    2      h.    Confidential Information    2      i.   
Customer    3      j.    Customer Data    3      k.    Dispute    3      l.   
First Pass Yield Percentage    3      m.    GDS    3      n.    Intellectual
Property Rights    3      o.    JOC Representative    3      p.    Joint Venture
Partners    3      q.    Management Representative    3      r.    Marks    3  
   s.    PNR    3      t.    Process    3      u.    Productivity Threshold    3
     v.    Proprietary Information    4      w.    Representatives    4      x.
   Routine    4      y.    Services    4      z.    Service Level Agreement    4
     aa.    Service Level Credits    4      bb.    Service Levels    4      cc.
   Trade Secrets    4      dd.    Transition Assistance    4      ee.   
Transition Period    4

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ff.    Vulnerability Threat Assessment    4

2.

   GRANT OF RIGHTS; TRX’S PROPRIETARY RIGHTS; NONDISCLOSURE    5      a.   
Grant of Rights    5      b.    Provision of Certain Services to
Representatives, Affiliated Travel Agencies and Joint Venture Partners    5     
c.    TRX Ownership    5      d.    TRX Intellectual Property Protection    5  
   e.    AMEX Ownership    6      f.    Nondisclosure    6      g.    Acceptable
Use    7      h.    Use of AMEX Marks    8      i.    License to Use Customer
Data    8      j.    Remedies    8

3.

   ACCEPTANCE    9

4.

   SERVICE LEVELS    9      a.    Service Level Agreement    9      b.   
Failure to Perform    9      c.    Service Level Credits    9      d.    Right
to Terminate    9      e.    Periodic Reviews    9 5.    PRICING AND PAYMENT   
10      a.    Pricing    10      b.    [*]    10      c.    Reconciliation    10
     d.    Other Payment Terms    10      e.    Taxes    11 6.    TERM AND
TERMINATION    11      a.    Term    11      b.    Termination of Agreement   
11      c.    Additional Termination Rights    11      d.    Termination
Assistance    12      e.    Insolvency    12      f.    Survival    12

 

[*] - Confidental Treatment Requested

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

7.

   REPRESENTATION AND WARRANTIES    13      a.    By TRX    13      b.    By
AMEX    13

8.

   INDEMNITY AND LIMITATION OF LIABILITY    14      a.    By TRX    14      b.
   By AMEX    14      c.    Procedure    14      d.    Limitation of Liability
   15      e.    No TRX Liability    15

9.

   NON-SOLICITATION    15

10.

   JOINT OVERSIGHT COMMITTEE    15      a.    JOC Procedures    15      b.   
Management Representatives    16

11.

   DISPUTE RESOLUTION    16

12.

   ESCROW    16      a.    Deposit    16      b.    Release Conditions    16  
   c.    Updates    17      d.    License upon Release    17      e.   
Verification    17

13.

   AUDIT    17

14.

   CHANGES TO AMEX POLICIES    17      a.    Travel Expense Policy    17      b.
   Other AMEX Policies    17

15.

   BUSINESS CONTINUATION REQUIREMENTS    18      a.    Business Continuity Plan
   18      b.    Changes to Business Continuity Plan    18      c.    Disaster
   18      d.    Allocation of Resources    18

16.

   ENCRYPTION EXPORT    18      a.    Encryption Export    18      b.   
Compliance Warranty    19

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

17.

   USE OF SUBCONTRACTORS    19

18.

   LICENSE IN BANKRUPTCY    20

19.

   GENERAL    20      a.    Entire Agreement    20      b.    Assignment    20  
   c.    Governing Law    20      d.    Insurance    20      e.    Headings   
21      f.    Waiver    21      g.    Independent Contractors    21      h.   
Severability    21      i.    Notices    21      j.    Press Releases    21     
k.    Responsibility for all Fees    21      l.    Order of Precedence    21  
   m.    Marketing Events    21      n.    Quarterly Meetings    22      o.   
Vulnerability Threat Assessment    22      p.    Force Majeure    22

20.

   ATTACHMENTS, SCHEDULES AND EXHIBITS    23

ATTACHMENT A – RESX SERVICES

   25      1.    DEFINITIONS    25           a.    Custom Modifications    25  
        b.    RESX Services    25      2.    ACCESS TO RESX SERVICES    25     
     a.    Appointment    25           b.    Branding    26           c.   
Upgrades, Enhancements and Custom Modifications    26           d.   
Functionality and GDS    26           e.    Restrictions    26           f.   
Limited Warranty and Limitation of Liability Applicable to RESX Web Fares Only
   26      3.    USE OF MARKS    27

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page


--------------------------------------------------------------------------------

   

4.

   TRAINING & SUPPORT    27          a.    Sales and Marketing Training    27  
       b.    Administrator and Technical Support Training    28          c.   
Administrator and Technical Support Certification    28          d.    Annual
Recertification    28          e.    Implementation Certification    28         
f.    AMEX Affiliates, Joint Venture Partners, Representatives and Affiliated
Travel Agencies    28          g.    Support    28          h.    Technical
Representatives    29          i.    Service Level Agreement    29    

5.

   TERM AND TERMINATION    29          a.    Term    29          b.    Effect of
Termination    29          c.    Failure to Support Current Customers    30    
     d.    Survival    30          e.    Transition Services after Expiration or
Termination    30          f.    Customer Attrition    30    

6.

   PORTAL INTEGRATION    30    

7.

   FEE INCREASE    31    

8.

   OTHER TERMS AND CONDITIONS    31          a.    Rules of Engagement for
Customers    31          b.    Testing and Test Sites    31          c.   
Clearances and Fees for Features    31          d.    Reporting    32         
e.    Third-Party Content    32          f.    PRDS Integration    32         
g.    Service Fees by Vendor    32          h.    Preferred Supplier Uploads   
32          i.    Mandatory Password Length    32          j.    Development
Input    33    

9.

   SCHEDULES    33     SCHEDULE A-A RESX SERVICE DESCRIPTION    34

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

          SCHEDULE A-B MINIMUM TERMS AND CONDITIONS    35           SCHEDULE A-C
TECHNICAL REPRESENTATIVES    39 ATTACHMENT B – CORREX SERVICES    40          
1.    DEFINITIONS    40                a.    CORREX Services    40            
   b.    Service Bureau    40           2.    SCOPE OF SERVICES    40          
     a.    Services    40                b.    Security    40                c.
   Service Bureau    41                d.    GDS    41                e.   
Routines    41           3.    SUPPORT SERVICES    41                a.   
Services Provided    41                b.    Training    42                c.   
Responsibilities of AMEX    42           4.    [*]    42           5.    [*]   
43           6.    MIGRATION OF ADDITIONAL BUSINESS    43           7.    ANNUAL
FEE INCREASE    43           8.    TERMINATION    44                a.    Effect
of Termination    44                b.    Survival    44           9.   
SCHEDULES    44           SCHEDULE B-A SERVICE DESCRIPTION    45          
SCHEDULE B-B OPERATIONAL REPRESENTATIVES    47 ATTACHMENT C – TRANXACT SERVICES
   48           1.    DEFINITIONS    48                a.    TRANXACT Services
   48           2.    TRX SERVICES    48           3.    AMEX OBLIGATIONS    49
          4.    SCHEDULED MAINTENANCE    49

 

[*] - Confidental Treatment Requested

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                         Page


--------------------------------------------------------------------------------

          5.    SCOPE CHANGES    49           6.    PREFERRED VENDOR STATUS   
49           7.    TERMINATION    50                a.    Effect of Termination
   50                b.    Survival    50           8.    SCHEDULES    50       
   SCHEDULE C-A DESCRIPTION OF SERVICES    51           SCHEDULE C-B PRIMARY
POINTS OF CONTACT    52           SCHEDULE C-C CUSTOMIZED REPORTS    53       
   SCHEDULE C-D AMEX DELIVERABLES    54

ATTACHMENT D – WORKFLOW MANAGER

   55           1.    DEFINITIONS    55                a.    Workflow Manager   
55           2.    GRANT OF RIGHTS    55                a.    AMEX Rights    55
               b.    Proprietary Notices    55                c.    Installation
   55                d.    Reservation of Rights    55                e.   
Rights to Updates    55                f.    Rights to New Functionality    55  
             g.    Acceptance    56           3.    CUSTOMER SUPPORT SERVICES   
56                a.    Services Provided    56                b.    Training   
56                c.    Responsibilities of AMEX    56           4.   
TERMINATION    57                a.    Effect of Termination    57            
   b.    Survival    57           5.    SCHEDULES    57           SCHEDULED D-A
DESCRIPTION OF SERVICES    58           SCHEDULED D-B OPERATIONAL
REPRESENTATIVES    59

EXHIBIT A – PRICING

   60

 

-vii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                       Page


--------------------------------------------------------------------------------

             1.    RESX PRICING    60              2.    CORREX STANDARDIZED
PRICING    60              3.    TRANXACT PRICING AND PAYMENT TERMS    61      
       4.    WORKFLOW MANAGER PRICING AND PAYMENT TERMS    61    

EXHIBIT B – ESCROW AGREEMENT

   63    

EXHIBIT C – SECURITY STANDARDS AND PROTOCOL

   64    

ANNEX 1 TO EXHIBIT C – CONFIDENTIALITY AND WORKSTATION RULES AGREEMENT

   75    

EXHIBIT D – USE OF AMEX MARKS

   77    

EXHIBIT E – DISPUTE RESOLUTION

   78    

EXHIBIT F – BUSINESS CONTINUITY PLAN

   80    

EXHIBIT G – VULNERABILITY THREAT ASSESSMENT AGREEMENT

   84    

EXHIBIT H – ENCRYPTION QUESTIONNAIRE

   94    

EXHIBIT I – TRAVEL AND EXPENSES POLICY

   96    

EXHIBIT J – INSURANCE

   97    

EXHIBIT K – SERVICE LEVEL AGREEMENT

   99    

EXHIBIT L – TESTING AND ACCEPTANCE PROCEDURES

   112    

EXHIBIT M – TRX PROVIDERS

   119    

EXHIBIT N – MINIMUM STANDARDS FOR SAFEGUARDING CUSTOMER INFORMATION

   120

 

-viii-



--------------------------------------------------------------------------------

TRX, INC.

 

AMENDED AND RESTATED AGREEMENT

 

FOR THE PROVISION OF SERVICES WITH

 

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.

 

This Amended and Restated Agreement is made and entered as of the 1st day of
December, 2005 (the “Effective Date”) by and between TRX, Inc., a Georgia
corporation with offices located at 6 West Druid Hills Drive, Atlanta, GA 30329
(“TRX”), and American Express Travel Related Services Company, Inc., a New York
corporation with offices located at Three World Financial Center, 200 Vesey
Street, New York, New York 10285 (“AMEX”).

 

BACKGROUND

 

A. On July 24, 2000, Travel Technologies Group, L.P., a Georgia limited
partnership and subsidiary of TRX (“TTG”) and AMEX entered into a Service Bureau
Agreement (the “Original Agreement”) for the provision of travel-related
services then described as “EnCoRRe” to AMEX. On March 9, 2001, TTG and AMEX
amended the Original Agreement with Addendum A to add email functionality to
EnCoRRe.

 

B. TRX Technology Services, L.P., a Georgia limited partnership formerly known
as Travel Technologies Group, L.P. (“TTS”), and AMEX executed Amendment #1 to
the Original Agreement on July 15, 2002, adding “AE Lite” (as defined therein)
and changing the payment terms to a prepay model.

 

C. TTS and AMEX executed Amendment #2 on June 10, 2003, among other things,
extending the term of the Original Agreement, revising the pricing for EnCoRRe,
adding AMEX’s use of a customized service called “AE Interactive” as well as
“SmartAlert” (as defined therein) and authorizing AMEX to distribute “RESX
Services” (as defined therein).

 

D. On July 1, 2004, TRX Data Services, Inc., a Virginia corporation and
subsidiary of TRX, entered into a Service Agreement with AMEX for DATATRAX
services. The parties intend, and hereby acknowledge and agree, that the Service
Agreement remains in force and is unaffected by this Agreement.

 

E. On March 22, 2005 TTS and AMEX executed Amendment #3, which among other
things, allowed AMEX’s international operations to utilize private label
versions of CORREX and provided for minimum pricing for CORREX.

 

F. TRX and AMEX now wish to further expand their relationship by (i) adding
TRANXACT, an outsourced service offering; (ii) adding Workflow Manager, a
service provided in ASP format, both of which are offered by TRX Fulfillment
Services, LLC, a Georgia limited liability company and subsidiary of TRX;
(iii) revising the pricing structure for CORREX, the successor product to
EnCoRRe; (iv) eliminating AE Lite and AE Interactive; (v) continuing with the
existing RESX, SmartAlert and CORREX Mail relationship; and (vi) giving AMEX the
right to use the Services worldwide.

 

G. In light of the significant differences between the nature and scope of the
Original Agreement, as amended, and the broad relationship across multiple TRX
entities contemplated hereunder, the parties hereby agree to supersede the
Original Agreement and all amendments thereto.

 

1



--------------------------------------------------------------------------------

H. TTS, TRX and AMEX hereby agree that TRX, Inc. shall be the signatory to this
Agreement instead of any of its subsidiaries.

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. DEFINITIONS.

 

The terms defined in this Section 1 shall include the plural as well as the
singular. Other capitalized terms used in this Agreement and not defined in this
Section 1 shall have the meanings ascribed to such terms elsewhere in this
Agreement. Some lower case terms that appear throughout this Agreement also
appear in this Section 1 and elsewhere in this Agreement as capitalized terms.
Only when such terms appear as capitalized terms shall such terms have the
meanings ascribed to such capitalized terms in this Agreement.

 

a. “Affiliate” means an entity controlled by, controlling, or under common
control with either party, where “control” means ownership of at least fifty
percent (50%) of the equity interest.

 

b. “Affiliated Travel Agencies” means franchisees, licensees or other travel
agencies to which AMEX provides services, products, or AMEX’s Confidential
Information, but excluding those agencies whose only relationship to AMEX is the
acceptance of AMEX’s credit card for payment.

 

c. “Agreement” means this Amended and Restated Agreement for the Provisions of
Services and all related Attachments, Exhibits, Schedules and fully executed
work orders.

 

d. “AMEX Competitor” means (a) any legal entity that is engaged in the business
of providing (i) travel agencies, (ii) banks, or (iii) credit, charge or debit
card services including but not limited to [*]; or (b) any Affiliate thereof.

 

e. “AMEX Data” means all data and information relating to AMEX, AMEX Affiliates,
Representatives, Affiliated Travel Agencies and Joint Venture Partners and their
respective clients, client travelers, Customers and users that are generated,
received, transmitted, used or stored in connection with the provision of the
CORREX Services provided by or on behalf of TRX hereunder or otherwise.

 

f. “AMEX Intellectual Property” shall have the meaning set forth in Section 2(e)
(AMEX Ownership).

 

g. “AMEX-Specific Routines” means AMEX-specific Routines created by TRX at the
request of AMEX for use in the CORREX Services.

 

h. “Confidential Information” means nonpublic proprietary information other than
Trade Secrets, of value to its owner, and any data or information defined as a
Trade Secret but which is determined by a court of competent jurisdiction not to
be trade secret under applicable law.

 

[*] - Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

i. “Customer” means entities that contract directly with AMEX (or an AMEX
Affiliate, Representative, Joint Venture Partner or Affiliated Agency) to
receive any of the RESX Services.

 

j. “Customer Data” means any personal identifier information (e.g., names,
addresses, accounts numbers, social security numbers, credit card numbers),
customer profile data, credit card data, traveler data, page views, number of
page views, clickstreams, information about user activity, and summaries
thereof, generated, developed or created by the interaction and use of users of
the Services, and all other information about the user(s) of the Services that
is provided directly by a Customer, or that is generated by a AMEX’s use or
provision of the Services. Customer Data includes both personally identifiable
and de-identifiable information (e.g., compilation of data in statistical
reports) and shall be deemed part of AMEX’s Proprietary Information for purposes
of this Agreement.

 

k. “Dispute” shall have the meaning set forth in Section 11 (Dispute
Resolution).

 

l. “First Pass Yield Percentage” means that percentage of all AMEX Business
Travel Interactive operations PNRs processed monthly that result in successful
completion of PNR documentation, quality control procedures and ticketing
without human intervention the first time Processed by the CORREX Services (or
the comparable services provided by AMEX’s prior service provider, as
applicable) completes PNR processing.

 

m. “GDS” means a computer system or network used to check and make
travel-related reservations. For the avoidance of doubt, “GDS” means
Apollo/Galileo, Sabre, Worldspan and Amadeus and does not include any online
booking tools.

 

n. “Intellectual Property Rights” means any and all now known or hereafter known
tangible and intangible worldwide patents, copyrights, moral rights, trademarks,
Trade Secrets, Confidential Information or other intellectual property rights,
whether arising by operation of law, contract, license, or otherwise, and all
registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
the foregoing).

 

o. “JOC Representative” shall have the meaning set forth in Section 10 (Joint
Oversight Committee).

 

p. “Joint Venture Partners” means travel agencies in which AMEX holds a minority
interest.

 

q. “Management Representative” shall have the meaning set forth in
Section 10 (Joint Oversight Committee).

 

r. “Marks” means all proprietary trademarks, service marks, trade names, logos,
and symbols used to denote either party’s products and services.

 

s. “PNR” means passenger name record.

 

t. “Process” means CORREX Services decipher a PNR or database record on queue or
display a PNR locator or database record off-queue with the intent to execute a
CORREX Service Routine or CORREX Service module.

 

u. “Productivity Threshold” means that the CORREX Services meet the
AMEX-required threshold of at least [*] increased productivity, as determined by

 

[*] - Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

cumulative annual improvement based on the following four metrics: (i) reduction
in PNR processing frequency as measured by the overall percentage reduction in
the number of times a unique PNR is processed by CORREX year over year;
(ii) standardization of automation Routines as measured by the percentage
reduction year over year of the total number of AMEX-Specific Routines housed by
CORREX for processing of AMEX PNRs; (iii) reduction in development times for
AMEX-Specific Routines that are accepted by AMEX pursuant to Section 3
(Acceptance), year over year, as measured by the reduction in average turnaround
times compared (A) initially, to those average turnaround times for Routines
developed under the Original Agreement, as amended, and (B) after the first
anniversary of the Effective Date, to those average turnaround times for
Routines developed hereunder; and (iv) increased use of automated processes as
measured by the increase in AMEX’s “touchless” PNR percentage year over year.
“Touchless” PNRs are those PNRs processed without having failed any agent–error
CORREX quality control checks through pre-ticketing.

 

v. “Proprietary Information” means, collectively and without regard to form,
(i) any third-party information that either party has agreed to treat as
confidential, (ii) information regulated by state or federal law concerning
disclosure or use, (iii) Confidential Information, and (iv) Trade Secrets.

 

w. “Representatives” means travel agencies that have signed a franchise or
license agreement with AMEX.

 

x. “Routine” means a program created by TRX proprietary scripting language used
in CORREX Services that has pre-defined functions allowing the user to implement
business logic for transaction processing.

 

y. “Services” means those services to be provided by TRX to AMEX hereunder which
include RESX Services, CORREX Services, TRANXACT Services, and Workflow Manager,
including all support maintenance and hosting services related thereto, as
described in the relevant Attachments.

 

z. “Service Level Agreement” shall have the meaning set forth in
Section 4 (Service Levels).

 

aa. “Service Level Credits” shall have the meaning set forth in
Section 4 (Service Levels).

 

bb. “Service Levels” shall have the meaning set forth in Section 4 (Service
Levels).

 

cc. “Trade Secrets” means information that: (i) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

dd. “Transition Assistance” shall have the meaning set forth in
Section 6(d) (Termination Assistance).

 

ee. “Transition Period” shall have the meaning set forth in
Section 6(d) (Termination Assistance).

 

ff. “Vulnerability Threat Assessment” or “VTA” means a vulnerability assessment
performed on systems utilized by TRX to provide the services hereunder and
identify any vulnerabilities thereto. This assessment includes, but is not
limited to, a logical assessment,

 

4



--------------------------------------------------------------------------------

testing, penetration, intrusion and/or analysis services using intrusive and/or
passive techniques and/or software tools as described in
Exhibit G (Vulnerability Threat Assessment Agreement) attached hereto.

 

 

2. GRANT OF RIGHTS; TRX’S PROPRIETARY RIGHTS; NONDISCLOSURE.

 

a. Grant of Rights. TRX shall provide the Services to AMEX, AMEX Affiliates,
Affiliated Travel Agencies, Joint Venture Partners and Representatives, as
applicable, and hereby grants to AMEX, AMEX Affiliates, Affiliated Travel
Agencies, Joint Venture Partners and Representatives, as applicable and only as
specified in the relevant Attachments hereto, the right to access and use the
Services on a worldwide basis on the terms and conditions provided in this
Agreement and its Attachments.

 

b. Provision of Certain Services to Representatives, Affiliated Travel Agencies
and Joint Venture Partners. In the event that any Representative, Affiliated
Travel Agency or Joint Venture Partner wishes to receive CORREX Services,
TRANXACT Services and/or Workflow Manager, TRX shall extend the same terms and
conditions as are set forth in this Agreement (including pricing, functionality
and service levels) to such Representative, Affiliated Travel Agency or Joint
Venture Partner pursuant to an agreement executed by TRX and such
Representative, Affiliated Travel Agency or Joint Venture Partner; provided,
however, that AMEX agrees that TRX shall have the right to require such Joint
Venture Partners, Representatives and Affiliated Travel Agencies to pay such
administration, implementation, or other related expenses as part of any
agreement for the Services. TRX acknowledges that AMEX shall in no way be
responsible for any fees or other liabilities of any Representative, Affiliated
Travel Agency or Joint Venture Partner in connection with such agreements.

 

c. TRX Ownership. TRX owns and shall retain all right, title and interest in and
to the Intellectual Property Rights in the Services including without limitation
all (i) source and object code, (ii) specifications, designs, processes,
techniques, concepts, improvements, discoveries and inventions created by or on
behalf of TRX, including without limitation any modifications, improvements or
derivative works thereof and all works of authorship created, invented, reduced
to practice, authored, developed, or delivered by TRX or by any third-party on
behalf of TRX, either solely or jointly with others, arising from this Agreement
or any amendment to it, including without limitation all copies and portions
thereto, whether made by or under the direction of TRX or AMEX (“TRX
Intellectual Property”). Notwithstanding anything to the contrary herein, TRX
Intellectual Property shall not include any AMEX Intellectual Property, which
shall be deemed AMEX’s Propriety Information for purposes of this Agreement.

 

d. TRX Intellectual Property Protection. AMEX shall not itself nor shall it
permit any other party to:

 

(i) Disassemble, decompile, decrypt, or reverse engineer, or in any way attempt
to discover or reproduce source code for, any part of the Services; adapt,
modify, or prepare derivative works or inventions based on any TRX Intellectual
Property; or use any TRX Intellectual Property to create any computer program or
other material that performs, replicates, or utilizes the same or substantially
similar functions as the Services.

 

(ii) By any means sell, transform, translate, assign, pledge, mortgage,
encumber, or otherwise dispose of any TRX Intellectual Property or any of the
rights or obligations granted or imposed on AMEX hereunder, except as otherwise
set forth in this

 

5



--------------------------------------------------------------------------------

Agreement. In no event shall this Agreement, or any rights or privileges
hereunder, be an asset of AMEX under any bankruptcy, insolvency, or
reorganization proceedings, or in any other manner whatsoever; provided,
however, this Agreement and the transactions provided for herein shall be
binding upon and inure to the benefit of the parties, their legal
representatives, and permitted transferees, successors, and assigns.

 

Notwithstanding anything to the contrary herein, AMEX may elect to outsource
some or all of its data processing/information technology activities related to
or impacting the Services. In the event of such election, TRX hereby consents to
allow AMEX’s designated outsourcing service provider engaged to perform such
activities for AMEX to use the Services and the related system for the benefit
of AMEX, and for the benefit of AMEX Affiliates, Affiliated Travel Agencies,
Joint Venture Partners, and Representatives, to the same extent that AMEX, AMEX
Affiliates, Affiliated Travel Agencies, Joint Venture Partners, and
Representatives may use or offer the Services (with such offering limited to the
RESX Services) and the system under the licenses herein granted.

 

e. AMEX Ownership. TRX acknowledges that, as between AMEX and TRX, AMEX owns and
shall retain all right, title and interest in and to all information and
materials, if any, existing prior to the Effective Date, independently developed
or obtained by AMEX, in each case, including information and materials submitted
for inclusion in the Services by AMEX, AMEX Affiliates, Affiliated Travel
Agencies, Joint Venture Partners, Representatives or Customers, or otherwise
provided directly by AMEX or its subcontractors, agents or representatives to
TRX, including, where applicable, all AMEX Marks, Customer Data and AMEX Data
(collectively, “AMEX Intellectual Property”). To the extent that any work order
executed by the parties in connection with this Agreement provides that AMEX
shall own the work product developed thereunder (“Developed Property”), all
Developed Property is deemed to be “work made for hire” and made in the course
of services rendered and shall belong exclusively to AMEX, with AMEX having the
right to obtain, and to hold in its name, patents, copyright registrations or
trademark or service mark registrations or such other protection as may be
appropriate to the subject matter, and any extensions and renewals thereof. To
the extent that exclusive title and/or ownership rights in any Developed
Property may not originally vest in AMEX as contemplated hereunder (e.g., may
not be deemed work made for hire), TRX hereby irrevocably assigns, transfers and
conveys to AMEX all right, title and interest therein, and shall deliver or
grant access thereto. TRX and its personnel shall give AMEX, and/or any AMEX
designee, all reasonable assistance, and execute all documents necessary to
assist and/or enable AMEX to perfect, preserve, register and/or record its
rights in such Developed Property. All Developed Property is deemed to be AMEX
Intellectual Property.

 

f. Nondisclosure.

 

(i) AMEX acknowledges that the Services, and other information provided by TRX
to AMEX represent Proprietary Information of TRX and the source code that
underlies the Services is a Trade Secret owned by TRX. TRX acknowledges that
AMEX Intellectual Property and Customer Data may contain Proprietary Information
of AMEX, AMEX Affiliates, Affiliated Travel Agencies, Joint Venture Partners,
Representatives and Customers and TRX waives any right, title or interest to
such Proprietary Information. Each party agrees with the other (1) to hold the
other party’s Proprietary Information in the strictest confidence; (2) not to,
directly or

 

6



--------------------------------------------------------------------------------

indirectly, copy, reproduce, distribute, manufacture, duplicate, reveal, report,
publish, disclose, cause to be disclosed, or otherwise transfer the other
party’s Proprietary Information to any third-party, subject to the provisions of
subsection (4) below; (3) not to make use of the other party’s Proprietary
Information other than for the permitted purposes under of this Agreement; and
(4) to disclose the other party’s Proprietary Information only to such party’s
respective employees, vendors, agents, representatives and contractors requiring
such material for effective performance of this Agreement and who have
undertaken an obligation of confidentiality and limitation of use consistent
with this Agreement.

 

(ii) Proprietary Information shall not include information which (1) is already
known to the receiving party free of any restriction at the time it is obtained
from the disclosing party; (2) is subsequently learned from an independent
third-party free of any restriction and without breach of this Agreement; (3) is
or becomes publicly available through no wrongful act of either party; (4) is
independently developed by one party without reference to any Proprietary
Information of the other; or (5) is required to be disclosed pursuant to a
requirement of a governmental agency or law so long as the parties provide each
other with timely written prior notice of such requirements. Each party hereto
shall institute internal operating procedures to assure limited access and use
of Proprietary Information consistent with this Agreement, and shall exercise
due care to monitor and ensure compliance with this Agreement. The nondisclosure
and confidentiality obligations set forth in this Section 2(f) shall survive
termination of this Agreement for any reason and shall remain in effect for as
long as the owner of such information is entitled to protection thereof under
applicable law.

 

(iii) Notwithstanding anything to the contrary herein, in the event that TRX
seeks public or private financing, TRX shall provide AMEX with prior written
notice of any proposed disclosure regarding this Agreement (including any
exhibits), which notice shall specifically identify the information to be
disclosed, the manner of disclosure and the parties to whom TRX intends to
disclose. No proposed disclosure shall be made in connection therewith without
AMEX’s prior approval, which approval shall not be unreasonably withheld. AMEX
shall provide its comments to the proposed disclosure within ten (10) business
days of its receipt of the foregoing notice or as otherwise required by
applicable law. Amex’s failure to respond during the notice period shall be
deemed approval of the disclosure. In that connection, the parties will
cooperate in seeking and jointly producing an acceptable redacted version of
this Agreement and the parties will use good faith reasonable efforts to obtain
confidential treatment from any government agency or self-regulatory authority
and/or acceptable confidentiality agreements from any applicable non-government
parties, in each case sufficiently protective of each party’s Confidential
Information as reasonably determined by the disclosing party.

 

g. Acceptable Use. Each party agrees that it has and will implement appropriate
measures designed to ensure that Customers’ personally identifiable information
that is available to such party hereunder will have the same protection in the
United States of America and the other countries outside the European Union as
such information would have within the European Union or any other countries, if
policies in such other countries are more restrictive and AMEX sends or receives
data from such country. AMEX agrees to use reasonable efforts to inform TRX of
geographies in which the RESX Services are being used or offered. AMEX shall
not, and will not permit others to, engage in activities prohibited in writing
by TRX and supplied to AMEX as of the Effective Date (and will reasonably
investigate any alleged violations thereof),

 

7



--------------------------------------------------------------------------------

including, without limitation: (i) intentionally accessing data not intended for
AMEX’s, or its Affiliated Travel Agencies’, Customers’, Joint Venture Partners’
or Representatives’ use; (ii) attempting to breach security or authentication
measures of the Services without proper authorization or interfere with the
Services; (iii) taking any action in order to obtain services to which AMEX is
not entitled; or (iv) assisting or permitting any persons in engaging in any of
the activities described above. In the event TRX wishes to modify such
prohibitions, AMEX shall be given a reasonable amount of time to implement such
policies and discuss with TRX any concerns AMEX has regarding such changes. This
provision does not affect TRX’s obligation to comply with the security
requirements set forth in Exhibit C (Security Standards and Protocol) to this
Agreement.

 

h. Use of AMEX Marks. Subject to the terms and conditions of this Agreement,
AMEX hereby grants to TRX a worldwide, royalty-free, non-exclusive,
non-transferable, non-sublicensable, limited right to use the AMEX Marks
specifically designated by AMEX in writing solely for the purpose of creating an
AMEX-branded version of the RESX Services for distribution to Customers in
accordance with Attachment A (RESX Services), and as shown in Exhibit D (Use of
Amex Marks) solely for the purpose of presentations to potential TRX clients in
private meetings. This use is granted based upon the parties’ current
relationship and business conditions and is subject to change at the sole
discretion of AMEX. TRX does not have the right to use the AMEX Marks on any
other presentations, marketing collateral or client lists without AMEX’s prior
written authorization from the AMEX Corporate Communications department. Any
such AMEX-authorized use shall conform to AMEX’s trademark usage guidelines, if
any, as such guidelines are presented or made available in writing to TRX from
time to time. If TRX’s use of any AMEX Marks, or if any material bearing such
Marks, is deficient in quality, TRX shall promptly remedy such deficiencies upon
receipt of written notice of such deficiencies from AMEX. All goodwill resulting
from TRX’s use of AMEX Marks shall inure solely to AMEX. TRX shall not, at any
time during or after the term of this Agreement, register, attempt to register,
claim any interest in, contest the use of, or otherwise adversely affect the
validity of any of AMEX Marks (including, without limitation, any act or
assistance to any act, which may infringe or lead to the infringement of any
such Marks).

 

i. License to Use Customer Data. Subject to the terms and conditions of this
Agreement, AMEX grants to TRX, during the term of this Agreement, a limited,
revocable, non-transferable license to use the Customer Data solely for the
purposes of fulfilling TRX’s obligation hereunder.

 

j. Remedies. The parties acknowledge that, in the event of a breach of
Sections 2(c), 2(d), 2(e), 2(f), 2(h) or 2(i) hereof by either party, the other
party will likely suffer irreparable damage that cannot be fully remedied by
monetary damages. Therefore, both parties agree that either party shall be
entitled to seek and obtain injunctive relief against any such breach in any
court of competent jurisdiction and terminate this Agreement immediately upon
written notice to the other party. The rights of either party under this section
shall not in any way be construed to limit or restrict the right to seek or
obtain other damages or relief available under this Agreement or applicable law.

 

8



--------------------------------------------------------------------------------

3. ACCEPTANCE.

 

Acceptance of the Services shall be governed by the procedures and timetables
set forth in Exhibit L (Testing and Acceptance Procedures), unless otherwise set
forth in a work order executed by the parties.

 

4. SERVICE LEVELS.

 

a. Service Level Agreement. In addition to the requirements set forth in this
Agreement, TRX agrees that performance of the Services shall meet or exceed each
of the performance standards (the “Service Levels”) set forth in Exhibit K
hereto (the “Service Level Agreement”). TRX shall measure its performance of the
Services in accordance with the metrics set forth in the Service Level
Agreement.

 

b. Failure to Perform. If any of the Services fail to meet a Service Level, TRX
shall (i) investigate, assemble and preserve pertinent information with respect
to such failure, and report on the causes of such failure, including performing
a root cause analysis of such failure; (ii) advise AMEX, as and to the extent
requested by AMEX, of the status of remedial efforts being undertaken with
respect to such failure; (iii) minimize the impact of such failure by initiating
remediation of such failure in accordance with the Service Levels; and (iv) take
appropriate preventive measures so that the failure does not recur.

 

c. Service Level Credits. TRX recognizes that its failure to meet certain
Service Levels (as set forth in the Service Level Agreement) may have a material
adverse impact on the business and operations of AMEX and that the damage from
TRX’s failure to meet such a Service Level is not susceptible of precise
determination. Accordingly, in the event that TRX fails to meet certain Service
Levels, as set forth in the Service Level Agreement, for reasons other than the
actions of AMEX or circumstances that constitute Force Majeure under this
Agreement, AMEX shall be entitled to recover the service level credits specified
in the Service Level Agreement (“Service Level Credits”).

 

d. Right to Terminate. Notwithstanding any other provision herein, and without
prejudice to any other remedy available to AMEX in law or at equity, in the
event of a Persistent SLA Breach AMEX may immediately terminate the relevant
Attachment or if the Persistent SLA Breach is for the CORREX Services, the
entire Agreement, without liability or cure period, upon fourteen (14) days
written notice to TRX. For purposes of this Section, a “Persistent SLA Breach”
means that either (i) during any rolling [*] period, any portion of the Services
fails to meet any applicable Service Level [*] times, or (ii) any portion of the
Services fails to meet any applicable Service Level in any [*].

 

e. Periodic Reviews. At least annually, AMEX and TRX shall review the Service
Levels and shall make adjustments to them as appropriate to reflect improved
performance capabilities associated with advances in the technology and methods
used to perform the Services. The parties expect and understand that the Service
Levels will not diminish over time.

 

[*] - Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

5. PRICING AND PAYMENT.

 

a. Pricing. The fees for the Services provided pursuant to this Agreement are
set forth on Exhibit A (Pricing) hereto. TRX will invoice AMEX for all amounts
due. TRX shall utilize the [*], if requested by AMEX, to facilitate invoicing
and payment. TRX entry of an invoice into the [*] shall constitute “receipt” of
the invoice by AMEX for purposes of this section.

 

b. [*] During the first [*] years of this Agreement, all estimated transaction
fee payments shall be [*] by AMEX and received by TRX no later than [*] in
immediately available U.S. Dollars without withholding, deduction or offset. TRX
shall invoice AMEX for the [*] transaction fees [*], less any accrued Service
Level Credits or other applicable credits, [*]. Beginning on the second
anniversary of the Effective Date, AMEX shall [*] estimated transactions [*].
TRX shall invoice AMEX [*] transaction fees [*].

 

c. Reconciliation.

 

  (i) On or before the [*], TRX shall invoice AMEX for actual transaction fees
if such actual fees are in excess of the [*], and shall send AMEX a statement
documenting any Service Level Credit accrued. In the event that the [*] amount
is in excess of the actual transaction fees then TRX will issue a credit amount
to AMEX for the overage on the next [*]. Beginning on the second anniversary of
the Effective Date, reconciliation shall occur [*].

 

  (ii) The parties acknowledge that, prior to the Effective Date, TRX issued and
AMEX paid certain invoices that did not reflect the pricing effective at the
time such invoices were issued. As such, the parties agree to work in concert to
determine the appropriate true-up amount and TRX shall bill or credit AMEX in
the applicable amount on the first invoice issued by TRX following the Effective
Date.

 

d. Other Payment Terms. All amounts owed by AMEX to TRX and not covered by the
[*] above are due [*] by AMEX unless otherwise noted herein. No payment by AMEX
to TRX is contingent upon AMEX’s collection efforts from its customers. AMEX
shall pay interest on all amounts not paid when due at the rate of one and
one-half percent (1.5%) per month or the highest lawful rate, if less, unless
AMEX, in good faith, disputes the amount of any invoice. AMEX shall have
thirty (30) days from the receipt of said invoice to provide TRX with a written
“Dispute Notice,” detailing the amount and nature of any dispute regarding such
invoice. If AMEX tenders a Dispute Notice, AMEX shall not be relieved of its
obligation to pay any undisputed amounts as required under this Agreement. After
TRX has received the Dispute Notice, both parties shall work in good faith to
diligently come to terms regarding the disputed amount. If no resolution is
reached within

 

[*] - Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

seven (7) business days of TRX’s receipt of a Dispute Notice, TRX shall, in its
sole discretion, continue negotiations or follow the procedures set forth in
Section 11 (Dispute Resolution) of this Agreement.

 

e. Taxes. The service fees do not include any charge for taxes and AMEX is
solely responsible for paying any and all national and local taxes (including
any and all export/import taxes and customs duties) attributable to the services
rendered by TRX or any authorized distributor in connection with this Agreement,
excluding only taxes based upon the net income of TRX or an authorized
distributor.

 

6. TERM AND TERMINATION.

 

a. Term. This Agreement and the obligations hereunder will commence on the
Effective Date and will continue for a period of five (5) years unless
terminated as provided herein. Notwithstanding the foregoing, the term for
access to the RESX Services is specified in Attachment A.

 

b. Termination of Agreement. Either party may terminate this Agreement or a
specific Attachment (if the breach is to a term or condition specified in the
Attachment) and the rights granted herein or therein, if the other party
breaches any of the provisions of this Agreement and (i) fails to remedy such
breach within thirty (30) days after receiving written notice thereof, provided
the breach does not relate to a monetary obligation, or (ii) fails to
(1) commence a good faith action to remedy such breach within thirty (30) days
after receiving written notice thereof, and (2) diligently pursue such action to
conclusion within sixty (60) days after receiving written notice thereof.
Termination of this Agreement or an Attachment, as the case may be, does not
constitute either party’s exclusive remedy for breach or non-performance by the
other party and each party is entitled to seek all other available remedies,
both legal and equitable, including injunctive relief. Notwithstanding the
foregoing, a dispute regarding amounts payable by AMEX pursuant to this
Agreement shall not constitute a breach hereof so long as AMEX pays TRX all
undisputed amounts owed hereunder. Termination of an Attachment shall not be a
termination of this entire Agreement.

 

c. Additional Termination Rights. In the event of a Market Change, the parties
agree to meet in an attempt to renegotiate in good faith the terms and
conditions of this Agreement, and to address remedies in the context of the
impact of such Market Change. If no agreement can be reached within ninety
(90) days, the parties agree to submit the matter to binding arbitration under
the commercial rules of the American Arbitration Association as set forth in
Section 3 of Exhibit E. In the event that the arbitrator finds that a Market
Change has occurred, either party may terminate this Agreement, in whole or in
part, upon thirty (30) days prior written notice to the other party. “Market
Change” means (i) a change in applicable law, industry rules or regulatory
environment such that either party’s obligations hereunder become illegal,
(ii) at least one third-party provider offers substantially the same or better
functionality or processes as any Service, or (iii) a Service has been rendered
substantially obsolete by the introduction of new technology that performs such
Service faster, cheaper or more efficiently; provided, with respect to
subsections (ii) and (iii) above, any such occurrence results in a material
adverse impact to the party seeking to terminate this Agreement hereunder. For
the purposes of the preceding sentence, “material adverse impact” shall mean a
negative impact equal to or greater than [*] of the applicable Fees payable
annually hereunder.

 

[*] - Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

d. Termination Assistance. Upon termination of this Agreement for any reason
(except non-payment by AMEX), TRX’s obligation to provide the Services hereunder
pursuant to the terms and at the prices set forth herein shall, upon AMEX’s
request, continue for a period up to [*] after termination (“Transition Period”)
or as otherwise set forth in an Attachment, and shall thereafter immediately
cease. Irrespective of whether AMEX requests Services during the Transition
Period, TRX shall cooperate and provide such assistance as is necessary to
transfer the Services to another vendor or to AMEX, including prompt delivery to
AMEX of all Customer Data and AMEX Data in a form mutually agreed upon (such
assistance, “Transition Assistance”). In the event that AMEX requires AMEX Data
to be delivered in a non-standard format, AMEX shall reimburse TRX for the
reasonable, documented costs directly associated therewith. Except (i) with
respect to such AMEX Data delivery, (ii) with respect to any other Transition
Assistance described in an Attachment as being free of charge (if any), and
(iii) in the event of termination by AMEX for cause, TRX shall be compensated
for the Transition Assistance on a time and materials basis as specified in
Exhibit A (Pricing). In accordance with Section 5(b) [*], AMEX shall [*]
estimated fees for the Services provided during the Transition Period. The
parties agree to reconcile payment at the end of the Transition Period. Specific
Transition Assistance, if any, for each Service is specified in the relevant
Attachment. After the expiration of the Transition Period, TRX shall, at AMEX’s
direction, destroy or return to AMEX all AMEX’s Proprietary Information and AMEX
Intellectual Property in TRX’s possession.

 

e. Insolvency. Should (i) either party admit in writing its inability to pay its
debts generally as they become due; (ii) the auditors for either party issue a
“going concern” opinion with respect to the most recent fiscal year end
financial statements of such party; (iii) the auditors for either party have
been unable to issue an opinion with no financial qualifications with respect to
the most recent fiscal year end financial statements of such party within one
hundred twenty (120) days after the end of such fiscal year; (iv) either party
make a general assignment for the benefit of creditors; (v) either party
institute proceedings to be adjudicated a voluntary bankrupt; (vi) either party
consent to the filing of a petition of bankruptcy against it; (vii) either party
be adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent; (viii) either party seek reorganization under any bankruptcy act;
(ix) either party consent to the filing of a petition seeking such
reorganization; or (x) either party have a decree entered against it by a court
of competent jurisdiction appointing a receiver, liquidator, trustee, or
assignee in bankruptcy or in insolvency covering all or substantially all of
such party’s property or providing for the liquidation of such party’s property
or business affairs; then, in any such event, the other party, at its option and
without prior notice, may terminate this Agreement effective immediately. TRX
shall provide AMEX with annual financials upon request. Notwithstanding the
foregoing, failure of either party to have its financial statements prepared
within the one hundred twenty (120) day time period specified above shall not be
a material breach of this Agreement. Furthermore, such failure of timely
completion shall be subject to notice and cure as required under Section 6(b).

 

f. Survival. Where the context or wording of a section indicates, the terms of
this Agreement shall survive its termination or expiration, including, without
limitation, Sections 2(c) (TRX Ownership), 2(e) (AMEX Ownership), 2(f)
(Nondisclosure), 2(j) (Remedies), 6(d),

 

[*] - Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

(Termination Assistance), 7 (Representations and Warranties), 8 (Indemnity and
Limitation of Liability), 9 (Non-Solicitation), 11 (Dispute Resolution) and
19(a) (Entire Agreement), 19(b) (Assignment), 19(c) (Governing Law), 19(d)
(Insurance), 19(e) (Headings), 19(f) (Waiver), 19(h) (Severability), 19(i)
(Notices), 19(j) (Press Releases), 19(l) (Order of Precedence) hereof.

 

7. REPRESENTATION AND WARRANTIES.

 

a. By TRX. TRX represents and warrants (i) that the Services shall function and
perform in accordance with all specifications and documentation provided to AMEX
and the terms of this Agreement, including the Exhibits and Attachments; (ii) it
has all necessary rights, licenses and approvals required to perform its
obligations and to grant the rights granted hereunder, and to operate and
provide the Services in accordance with this Agreement; (iii) TRX’s performance
hereunder will be rendered using sound, professional practices and in a
competent and professional manner by knowledgeable, trained and qualified
personnel; (iv) all obligations owed to third parties with respect to the
activities to be undertaken by TRX pursuant to this Agreement are or will be
fully satisfied by TRX so that AMEX will not have any obligations (other than
obligations set forth in this Agreement) with respect thereto; (v) TRX’s
obligations are not in conflict with any other TRX obligations or agreement (in
writing or otherwise) with any third-party; (vi) TRX will comply with all
applicable foreign, federal, state and local laws, rules and regulations and
travel industry rules and regulations in the performance of its obligations
hereunder; (vii) TRX will comply with AMEX’s Minimum Standards for Safeguarding
Customer Information (attached hereto as Exhibit N), Internet Customer Privacy
Statement and Web Site Rules and Regulations (“Web Site Agreements”) in effect
as of the Effective Date, and any revisions thereafter only upon written notice
by AMEX of a change in such Web Site Agreements, only to the extent applicable
to TRX’s provision of the Services hereunder, in the performance of its
obligations hereunder provided however, that such compliance does not violate
TRX’s compliance with the Safe Harbor to the European Union Privacy Directive;
(viii) TRX will not commit any act of willful or grossly negligent misconduct
that results in a breach of a right of privacy; (ix) at all times during the
term of this Agreement, TRX will comply with the AMEX Security Protocol set
forth in Exhibit C (Security Standards and Protocol) in the performance of its
obligations hereunder; (x) at all times during the term of this Agreement, TRX
shall have, either through its own direct agreements with all GDS providers or
indirectly through the agreements of its affiliated companies with all GDS
providers, all of the rights necessary to provide all of the Services and
perform all TRX’s obligations hereunder; and (xi) that TRX has the authority to
sign this Agreement on behalf of its Affiliates, including TTS, and that TRX
shall cause its Affiliates to comply with this Agreement to the extent such
Affiliates have performance obligations hereunder.

 

b. By AMEX. AMEX represents and warrants (i) it has all necessary rights,
licenses and approvals required to perform its obligations hereunder;
(ii) AMEX’s obligations are not in conflict with any other AMEX obligations or
agreement (in writing or otherwise) with any third-party; (iii) AMEX will comply
with all applicable foreign, federal, state and local laws, rules and
regulations in the performance of its obligations hereunder; and (iv) AMEX will
not commit any act of willful or grossly negligent misconduct that results in a
breach of a right of privacy.

 

c. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 7, NO EXPRESS OR IMPLIED
WARRANTY IS MADE BY TRX WITH RESPECT TO ANY SERVICE,

 

13



--------------------------------------------------------------------------------

INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY, SATISFACTORY QUALITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

8. INDEMNITY AND LIMITATION OF LIABILITY.

 

a. By TRX. TRX agrees to defend, indemnify, and hold harmless AMEX, AMEX
Affiliates, Affiliated Travel Agencies, Representatives, Joint Venture Partners
and other TRX-authorized (in writing) users of the Services provided under this
Agreement, and each of their respective directors, officers, employees, and
agents from and against any and all third-party claims, demands, liabilities and
expenses, including reasonable attorneys fees, resulting from or arising out of:
(i) the Services, or any portion thereof, provided under this Agreement actually
or allegedly infringing or violating any patents, copyrights, trade secrets,
licenses, or other intellectual property rights of a third-party; (ii) any
breach of TRX’s representations and warranties in this Agreement; or
(iii) failure to comply with TRX’s obligations under any and all laws, rules or
regulations applicable to TRX or the Services provided under this Agreement. For
clarity, and by way of limitation, TRX’s obligations under this Section 8(a) to
Joint Venture Partners, Affiliated Travel Agencies, Representatives or other
TRX-authorized users shall only apply to TRX’s indemnification obligation with
respect to the RESX Services provided under Attachment A.

 

b. By AMEX. AMEX agrees to defend, indemnify, and hold harmless TRX, TRX
Affiliates performing Services, and each of their respective directors,
officers, employees, and agents from and against any and all third-party claims,
demands, liabilities, losses and expenses, including reasonable attorneys fees,
resulting from or arising out of: (i) any breach of AMEX’s representations and
warranties in this Agreement; or (ii) AMEX’s failure to comply with AMEX’s
obligations under any and all laws, rules or regulations applicable to AMEX
under this Agreement, except to the extent such violation arises out of TRX’s
obligations hereunder.

 

c. Procedure. A party seeking indemnification (the “Indemnified Party”) shall
promptly notify the other party (the “Indemnifying Party”) in writing of any
claim for indemnification, provided, that failure to give such notice shall not
relieve the Indemnifying Party of any liability hereunder (except to the extent
the Indemnifying Party has suffered actual material prejudice by such failure).
The Indemnified Party shall tender sole defense and control of such claim to the
Indemnifying Party; provided, however, that in claims involving alleged breaches
of confidentiality, security or privacy, AMEX shall not be required to tender
sole control of such claims to TRX. The Indemnified Party shall, if requested by
the Indemnifying Party, give reasonable assistance to the Indemnifying Party in
defense of any claim. The Indemnifying Party shall reimburse the Indemnified
Party for any reasonable legal fees and expenses directly incurred from
providing such assistance as such fees and expenses are incurred. The
Indemnifying Party shall have the right to consent to the entry of judgment with
respect to, or otherwise settle, an indemnified claim only with the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld; provided, however, that the Indemnified Party may
withhold its consent if any such judgment or settlement imposes an unreimbursed
monetary or continuing non-monetary obligation on such party or does not include
an unconditional release of that party and its Affiliates (and, in the case of
AMEX, the Affiliated Travel Agencies, Representatives and Joint Venture
Partners) from all liability in respect of claims that are the subject matter of
the indemnified claim.

 

14



--------------------------------------------------------------------------------

d. Limitation of Liability. EXCEPT IN THE EVENT OF EITHER PARTY’S BREACH OF
SECTION 2(f) (NONDISCLOSURE), THEIR RESPECTIVE INDEMNIFICATION OBLIGATIONS, OR
EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE PARTIES AGREE THAT
EACH PARTY’S RESPECTIVE LIABILITY (UNDER BREACH OF CONTRACT, NEGLIGENCE, STRICT
LIABILITY, OR OTHERWISE) IF ANY, FOR ANY DAMAGES RELATED TO THIS AGREEMENT SHALL
BE FOR ACTUAL DAMAGES AND SHALL NOT EXCEED THE GREATER OF $2 MILLION OR THE FEES
PAID BY AMEX IN THE TWELVE (12) MONTHS PRIOR TO THE CAUSE OF ACTION ARISING.
NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
OR OTHER DAMAGES OF ANY KIND, INCLUDING LOST PROFITS, EVEN IF ADVISED OF THE
LIKELIHOOD OF THE OCCURRENCE OF SUCH DAMAGES.

 

e. No TRX Liability. TRX will not be liable to AMEX for any claim or defect
arising from or based upon (i) any alteration or modification of the Services by
AMEX; or (ii) the compilation of Customer Data and submission to AMEX to the
extent such compilation and submission are conducted strictly in accordance with
AMEX’s instructions and the terms hereof; or (iii) except with respect to
(1) TRX’s obligation to retain and maintain at all times the rights necessary to
provide the Services and perform all of its obligations hereunder, and (2) the
obligations of TRX to comply with the requirements established in Exhibit C
(Security Standards and Protocol) and Section 15 (Business Continuation
Requirements) hereof, any other cause beyond the control of TRX or its
Affiliates.

 

9. NON-SOLICITATION.

 

The parties agree that during the term of this Agreement and for a period of [*]
thereafter, neither TRX nor AMEX’s Business Travel Division shall, directly,
recruit or solicit (excluding general hiring solicitations geared to the general
public) any person known to be an employee of the other party without the prior
written consent of such party.

 

10. JOINT OVERSIGHT COMMITTEE.

 

a. JOC Procedures. The following representatives (each, a “JOC Representative”)
will comprise a joint oversight committee which will meet at least quarterly.
The functions of such committee, among other things, will be to review and
analyze the performance of the parties based on the service performance
standards specified in this Agreement.

 

TRX Designee:        Tom Tulloch AMEX Designee:        Shari M. Weber

 

If a JOC Representative resigns or leaves its employer, the party with a vacancy
will promptly appoint a replacement.

 

[*] - Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

b. Management Representatives. Each party hereby appoints the following
individual as its management representative (each, a “Management
Representative”) for purposes of this Agreement:

 

TRX:        Shane Hammond AMEX:        Michael Laughlin

 

If a Management Representative resigns or leaves its employer, the party with a
vacancy will promptly appoint a replacement. If either party fails to designate
a Management Representative at its own initiative, it shall do so within three
business days of a written request from the other party to do so.

 

11. DISPUTE RESOLUTION.

 

Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory between or among the parties
arising out of or relating to this Agreement (including any amendment or
modification thereof), or the breach, termination, interpretation, construction
or validity thereof, and any claim for damages or rescission or for fraud in the
inducement to enter into this Agreement (“Dispute”), shall be resolved in
accordance with the procedures described in Exhibit E (Dispute Resolution).

 

12. ESCROW.

 

During the Term, TRX agrees to continue to keep in effect the already existing
and executed escrow agreement, which appoints AMEX as a beneficiary,
substantially in the form set forth in Exhibit B (“Escrow Agreement”).

 

a. Deposit. Within thirty (30) days of the Effective Date, and at AMEX’s
expense, TRX shall put the object code and source code upon which the Services
are based (“Source Code”) and the documentation related thereto for the Source
Code, which shall include all materials necessary or appropriate to provide,
operate and maintain the Services, into escrow (together with the Source Code,
“Escrow Deposit”) under the Escrow Agreement. The Escrow Deposit shall contain
the Source Code for all Services, except TRANXACT Services.

 

b. Release Conditions. AMEX shall be entitled to receive, and the Escrow
Agreement shall provide for AMEX to receive, a copy of the Escrow Deposit in the
event any one of the following release conditions occur:

 

(i) if TRX has availed itself of, or been subjected to by any third-party, a
proceeding in bankruptcy in which TRX is the named debtor, an assignment in
bankruptcy by TRX, or any other proceeding involving insolvency or the
protection of, or from creditors, and same has not been discharged or terminated
without any prejudice to AMEX’s rights or interests under this Agreement within
sixty (60) days; or

 

(ii) if TRX (or a successor entity or authorized third-party) has ceased its
on-going business operations, or licensing of the Services or any successor
services thereto.

 

16



--------------------------------------------------------------------------------

c. Updates. If TRX corrects any defects in, or provides any revisions, updates,
modifications, enhancements, corrections or new releases to the Services under
this Agreement, TRX shall within thirty (30) days of such release amend the
Escrow Deposit and furnish the escrow agent with a corrected or revised copy of
the Escrow Deposit.

 

d. License upon Release. TRX hereby grants to AMEX a worldwide, limited,
non-transferable right and license to copy, modify, display, perform and
otherwise use the Escrow Deposit solely for the purpose of using, maintaining
and providing the Services to Customers existing prior to the date of
termination. No ownership or other Intellectual Property Right in the Source
Code or Escrow Deposit is conveyed to AMEX. The Escrow Deposit is provided to
AMEX for the sole and limited purpose set forth in this paragraph. AMEX
expressly acknowledges and agrees that it shall only use the Escrow Deposit for
this limited purpose. AMEX further acknowledges that, other than expressly set
forth in this Agreement, it has received no distribution rights whatsoever, by
implication or otherwise, in the Escrow Deposit by execution of this Agreement
or receipt of the Escrow Deposit. For clarity, AMEX’s license hereunder shall
not extend to any outsourced entity in Section 2(d)(ii).

 

e. Verification. AMEX shall be entitled to verify that all Escrow Deposits
required to be placed into escrow have been placed into escrow in accordance
with this Agreement.

 

13. AUDIT.

 

TRX shall maintain accurate records in connection with the payment and
performance provisions under this Agreement. At AMEX’s expense, AMEX may appoint
an independent, nationally recognized, certified public accountant bound in
confidence and reasonably acceptable to the TRX to inspect and audit the TRX’s
relevant records to ensure compliance with the payment and performance terms of
this Agreement. Such inspection and audit shall be no more than twice per year
and shall be during normal business hours upon at least ten (10) days prior
written notice and shall not interfere unreasonably with the TRX’s business
activities. Each party agrees to cooperate with the other in conducting such
audit. AMEX shall also have the right to audit TRX’s operations and related
records, in accordance with the foregoing notice and procedural and frequency
provisions, to ensure compliance with its data protection, security, and other
obligations under this Agreement. In the event AMEX discovers any substantial
noncompliance with its security, redundancy, and disaster recover policies then
in effect, TRX shall reimburse AMEX for the reasonable costs of such audit, and
shall remedy any such noncompliance within ninety (90) days of completion of the
audit.

 

14. CHANGES TO AMEX POLICIES.

 

a. Travel Expense Policy. In the event that AMEX agrees to bear TRX’s
out-of-pocket expenses for travel, lodging, meals and similar costs, such
expenses shall comply with AMEX’s travel and expenses policy as attached hereto
as Exhibit I (Travel and Expenses Policy).

 

b. Other AMEX Policies. TRX shall comply with all applicable AMEX policies and
procedures in effect from time to time and provided to TRX in writing. In the
event AMEX changes such policies or procedures, TRX shall be given a reasonable
amount of time to upgrade its infrastructure or other systems. Reasonable costs
related to such upgrades shall be at AMEX’s expense.

 

17



--------------------------------------------------------------------------------

15. BUSINESS CONTINUATION REQUIREMENTS.

 

a. Business Continuity Plan. Throughout the term of the Agreement, TRX shall
maintain a business continuity plan (the “Business Continuity Plan”) and the
capacity to execute such Business Continuity Plan, which, at a minimum, shall
conform to generally accepted business continuity planning/disaster recovery
industry standards. The requirements for TRX’s Business Continuity Plan are
included in Exhibit F (Business Continuity Plan).

 

b. Changes to Business Continuity Plan. Prior to implementing any change to the
Business Continuity Plan that will materially alter the standards of performance
(i.e., recovery time objectives) such that TRX would not be able to meet the
service levels described in this Agreement, TRX will provide sixty (60) days’
prior written notice to AMEX in order that AMEX may review the changes and
provide TRX with a list of concerns. TRX will use reasonable commercial efforts
to provide a written response that addresses AMEX’s concerns within ten
(10) business days following receipt of such list.

 

c. Disaster. As part of the Services, TRX shall (i) maintain Business Continuity
Plans for all service locations, (ii) update and confirm the operability of the
Business Continuity Plan in effect at that time on an annual basis at minimum or
when material changes occur, (iii) certify to AMEX in writing that the Business
Continuity Plan is fully operational, at minimum, once per year, and (iv) within
[*] hours of a Disaster, or as soon as reasonably possible, provide AMEX with
notice of a Disaster and implement the Business Continuity Plan upon the
occurrence of a Disaster at a TRX service location or otherwise affecting the
provisions or receipt of the Services. For purposes hereof, a “Disaster” shall
mean any Force Majeure Event, as well as any other occurrence that results in
TRX being unable to provide all or substantially all the Services at any single
TRX service location for a period in excess of [*]. TRX shall abide by the RTO
requirements set forth in Exhibit F (Business Continuity Plan). In the event TRX
provides the Services from a business recovery center for more than thirty
(30) days, the parties shall meet to discuss TRX’s estimate for continued use of
such center and AMEX may terminate this Agreement upon thirty (30) days’ written
notice to TRX and without regard to any cure period in Section 6(b) (Termination
of Agreement) in the event AMEX has reasonable concerns regarding use of such
center. In the event of a Disaster, TRX shall not increase its charges under
this Agreement or charge AMEX usage fees in addition to the fees set forth in
Exhibit A (Pricing).

 

d. Allocation of Resources. Whenever a Force Majeure Event or a Disaster causes
TRX to allocate limited resources between or among TRX customers and affiliates,
AMEX shall receive no lower priority than any other customer or affiliate of
TRX.

 

16. ENCRYPTION EXPORT.

 

a. Encryption Export. To the extent that the Services provided hereunder (or any
component thereof) contain encryption, TRX shall promptly provide the
information, and complete the questionnaire, set forth in Exhibit H (Encryption
Questionnaire) for each such Service.

 

[*] - Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

b. Compliance Warranty. TRX represents and warrants that it has complied with,
and shall continue to comply with (i) all applicable laws, rules and regulations
of the United States and any foreign countries with respect to the use,
exportation or importation of the Services or deliverables hereunder, any
modifications, enhancements or updates thereto, and any technical data derived
there from, outside of the United States or into the United States or into
another country, including, but not limited to obtaining any necessary consents
and requesting or filing any documents with the Bureau of Industry and Security
of the U.S. Department of Commerce, or any successor entity (“BIS”) and any
regulations administered by the U.S. Department of Treasury’s Office of Foreign
Assets Control, and (ii) all applicable laws and regulations of countries other
than the United States that govern the importation, use or re-export, directly
or indirectly, of such Services. Without limiting the generality of the
preceding sentence, neither party shall export or re-export, directly or
indirectly, any Services, or products or services using the Services, to Cuba,
Iran, Syria, Sudan, North Korea, Serbia or the Taliban controlled areas of
Afghanistan. Unless the parties otherwise agree in writing, TRX shall have the
responsibility under this Agreement to obtain all approvals, consents, licenses,
and/or permits required for any export or import of the Services, including, but
not limited to making the appropriate filings with BIS, and shall be solely
responsible for all costs associated therewith. AMEX shall reasonably cooperate
with TRX in making the appropriate filings with BIS and any applicable foreign
authority and shall provide any information, certificates or documents as are
reasonably requested.

 

17. USE OF SUBCONTRACTORS.

 

a. In accordance with the terms and conditions hereof, TRX may subcontract
certain of its obligations under this Agreement to a subcontractor; provided
that TRX shall remain at all times primarily responsible for the acts and
omissions of any such subcontractor and shall retain any such liability and
responsibility under this Agreement as if such subcontracted activities were
performed by TRX. Any subcontractor that has access to AMEX Data or AMEX
Proprietary Information or any subcontractor that performs any services material
to the Services (as reasonably determined by TRX) shall be a “TRX Provider”. For
avoidance of doubt, TRX Providers shall be recognized legal entities and not
individuals.

 

b. The TRX Providers existing as of the Effective Date are listed on Exhibit M.

 

c. Each TRX Provider (regardless of whether such subcontractor was a TRX
Provider prior to the Effective Date) that has access to AMEX Data or AMEX
Proprietary Information shall sign and return to AMEX the Confidentiality
WorkStation Rules Agreement attached as an Annex to Exhibit C (Security
Standards and Protocol).

 

d. After the Effective Date, TRX shall provide AMEX with at least sixty
(60) days’ advance written notice of (x) each additional TRX Provider, together
with a reasonably detailed description of the services or products provided by
such TRX Provider; or (y) any change in a TRX Provider or any material adverse
change in the Services resulting from a change in TRX Providers, together with a
reasonably detailed description of such material adverse change.

 

e. For those TRX Providers not listed on Exhibit M, AMEX shall have the right to
reject any AMEX Competitor as a TRX Provider; provided, however, that before any
such rejection, AMEX will negotiate in good faith with TRX during such sixty
(60)-day notice period to reach a mutually agreeable solution to protect AMEX
Data and AMEX Proprietary Information. In the event that the parties do not
reach a mutually agreeable solution within such sixty (60)-day period, AMEX may
in its sole discretion reject such AMEX Competitor as a subcontractor.

 

19



--------------------------------------------------------------------------------

f. As between TRX and AMEX, TRX is solely responsible for the compensation of
TRX Providers assigned to perform services hereunder, and payment of worker’s
compensation, disability and other income and other similar benefits,
unemployment and other similar insurance and for withholding income and other
taxes and social security. TRX shall use all commercially reasonable efforts to
minimize any adverse changes in the Services. To the extent that AMEX incurs and
documents any material costs as a result of a change in TRX Providers, such
costs shall be reimbursed by TRX. The parties acknowledge that certain rights
granted AMEX hereunder may be exercised by individuals acting as subcontractors.

 

18. LICENSE IN BANKRUPTCY.

 

All rights and licenses granted under or pursuant to this Agreement by TRX to
AMEX shall be deemed, for purposes of the United States Bankruptcy Code (the
“Code”) to be licenses to rights to “intellectual property” as defined under the
Code. TRX agrees that AMEX, as licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Code, TRX further agrees that in the event of commencement of bankruptcy
proceedings by or against TRX, AMEX shall be entitled to retain all of its
rights under this Agreement.

 

19. GENERAL.

 

a. Entire Agreement. This Agreement, including the Exhibits, Attachments and
Schedules attached hereto, represents the entire understanding and agreement
between the parties, and supersedes any and all previous agreements, discussions
and communications with respect to the Services, including the Original
Agreement and all amendments thereto. No employee or agent of TRX and no
distributor for TRX is authorized to make any additional representations or
warranties related to the Services provided hereunder. Any subsequent amendments
and/or additions hereto are effective only if in writing and signed by both
parties.

 

b. Assignment. TRX may assign any of its rights or duties under this Agreement
with the prior written consent of AMEX, such consent not to be unreasonably
withheld or delayed. AMEX may also assign this Agreement to any of its
Affiliates, provided that any such assignment shall not release AMEX from its
obligations under this Agreement and shall not have a negative financial impact
on TRX. Subject to the foregoing limitation on assignment, this Agreement is
binding upon and inures to the benefit of the successors and assigns of the
respective parties hereto.

 

c. Governing Law. This Agreement is to be interpreted in accordance with the
laws of the State of New York.

 

d. Insurance. Throughout the Term, TRX shall ensure that adequate workers
compensation, liability, disability, unemployment and automobile insurance is in
place as required by law for TRX and each of its and TRX Providers’ employees
performing services under this Agreement. TRX must also maintain throughout the
Term the types of insurance coverage set forth in Exhibit J (Insurance). All
insurance companies used by TRX to obtain the

 

20



--------------------------------------------------------------------------------

required insurance coverage must have and maintain an AM Best rating of A- or
better. TRX shall provide verification of its insurance coverage by providing a
valid certificate of insurance to AMEX within thirty (30) days of AMEX’s
request.

 

e. Headings. Headings of paragraphs in this Agreement are inserted for
convenience only, and are in no way intended to limit or define the scope and/or
interpretation of this Agreement.

 

f. Waiver. The failure of either party at any time to require performance by the
other party of any provision hereof is not to affect in any way the full rights
of such party to require such performance at any time thereafter, nor is the
waiver by either party of a breach of any provision hereof to be taken or held
to be a waiver of the provision itself or any future breach. No waiver shall be
effective unless made in writing.

 

g. Independent Contractors. The parties hereto are independent contractors, and
nothing in this Agreement is to be construed to create a partnership, joint
venture, or agency relationship between TRX and AMEX.

 

h. Severability. If any part, term, or provision of this Agreement is held to be
illegal, unenforceable, or in conflict with any law of a federal, state, or
local government having jurisdiction over this Agreement, the validity of the
remaining portions or provisions are not to be affected thereby.

 

i. Notices. Any notice given pursuant to this Agreement is to be in writing and
is to be given by personal service or by first class mail, postage prepaid to
the addresses appearing at the beginning of this Agreement, or as changed
through written notice to the other party. Notice given by personal service is
to be deemed effective on the date it is delivered to the addressee, and notice
mailed is to be deemed effective on the fifth (5th) day following its placement
in the mail addressed to the addressee.

 

j. Press Releases. Except as otherwise expressly provided in Section 2(h) (Use
of AMEX Marks), TRX shall not use the AMEX’s name, logo, trademarks or service
marks in any advertising, publicity releases, client listing or any other
materials or in any other manner without AMEX’s prior written approval from the
AMEX’s Corporate Communications department. Neither party shall issue a press
release nor make any public statement relating to the relationship set forth
herein until such press release or public statement has been mutually agreed.
Any press or media coverage in connection with this Agreement will be subject to
the prior written approval of both parties.

 

k. Responsibility for all Fees. AMEX shall be responsible for all GDS fees in
connection with and including scan hits, access, installation and maintenance of
a GDS line.

 

l. Order of Precedence. In the event of a conflict between the Agreement and any
Attachments, Schedules or Exhibits attached hereto, the Attachments shall govern
and control, followed by the Schedules, then the Agreement, and finally the
Exhibits.

 

m. Marketing Events. The parties agree that AMEX may provide opportunities to
participate in AMEX customer events or forums and that TRX may, in its sole
discretion, choose

 

21



--------------------------------------------------------------------------------

to participate in said AMEX customer events and forums. AMEX agrees to provide
reasonable notice to TRX of any such events. Additionally, AMEX may provide TRX
with sponsorship opportunities for AMEX events that it makes available to its
other technology providers.

 

n. Quarterly Meetings. The parties agree to meet quarterly to discuss AMEX’s
technology needs and ways TRX can meet such needs. Such meeting shall be at a
mutually agreed upon location, date, and time, and each party shall bear its own
expenses for such meetings.

 

o. Vulnerability Threat Assessment. At AMEX’s written request, TRX shall
promptly perform (or shall permit AMEX and/or AMEX’s consultant or agents to
perform) an annual Vulnerability Threat Assessment test or such additional
testing as may be reasonably required by AMEX. The VTA may be performed, in
AMEX’s sole discretion, by either appointed members of AMEX’s information
integrity team or a security consultant selected and approved in writing by
AMEX. The parties hereto agree to enter into the VTA Agreement attached hereto
as Exhibit G (Vulnerability Threat Assessment Agreement). The parties agree that
any results generated from the VTA shall be treated as Confidential Information.

 

p. Force Majeure. Neither AMEX nor TRX shall be liable for any delay in the
performance of its obligations pursuant to this Agreement (i) provided that such
delay (1) could not have been prevented by commercially reasonable precautions,
and (2) cannot be circumvented by the non-performing party through the use of
commercially reasonable alternate sources, work-around plans or other means, and
(ii) if and to the extent such delay is caused, directly or indirectly, by fire,
flood, earthquake, elements of nature or acts of God, acts of war, terrorism,
riots, civil disorders, rebellions or revolutions, or any other similar cause
beyond the reasonable control of such party or agent thereof (each, a “Force
Majeure Event”). Upon the occurrence of a Force Majeure Event, the
non-performing party shall be excused from any further performance of those of
its obligations pursuant to this Agreement (other than TRX’s obligation to
provide either normal recovery procedures or any other business continuation
services as described in Section 15 (Business Continuation Requirements))
affected by the Force Majeure Event for as long as (x) such Force Majeure Event
continues, and (y) such party continues to use commercially reasonable efforts
to recommence performance whenever and to whatever extent possible without
delay; provided, however, that TRX shall be relieved of the service level
requirements of this Agreement for no longer than thirty (30) days from the
occurrence of such Force Majeure Event. The party delayed by a Force Majeure
Event to such party shall immediately notify the other party of the occurrence
of a Force Majeure Event and describe in reasonable detail the nature of the
Force Majeure Event. If any Force Majeure Event prevents TRX’s performance of
the Services for more than two-hundred and forty (240) hours, AMEX may terminate
the Attachment for the relevant Service as of the date specified by AMEX without
regard to any cure period in Section 6(b) (Termination of Agreement).
Notwithstanding the foregoing sentence, in the event the Force Majeure Event is
related to the CORREX Services, AMEX may terminate the entire Agreement. The
occurrence of a Force Majeure Event with respect to another customer of TRX
shall not constitute a Force Majeure Event under this Agreement.

 

22



--------------------------------------------------------------------------------

20. ATTACHMENTS, SCHEDULES AND EXHIBITS.

 

The following attachments, schedules and exhibits are attached hereto:

 

a.

   ATTACHMENT A      RESX Services      •      Schedule A-A      Service
Description      •      Schedule A-B      Minimum Terms and Conditions     
•      Schedule A-C      Operational Representatives

b.

   ATTACHMENT B      CORREX Services      •      Schedule B-A      Service
Description      •      Schedule B-B      Operational Representatives

c.

   ATTACHMENT C      TRANXACT Services      •      Schedule C-A      Description
of Services      •      Schedule C-B      Primary Points of Contact     
•      Schedule C-C      Customized Reports      •      Schedule C-D      AMEX
Deliverables

d.

   ATTACHMENT D      Workflow Manager      •      Schedule D-A      Description
of Services      •      Schedule D-B      Operational Representatives

e.

   EXHIBIT A      Pricing      EXHIBIT B      Escrow Agreement      EXHIBIT C
     Security Standards and Protocol      EXHIBIT D      Use of AMEX Marks     
EXHIBIT E      Dispute Resolution      EXHIBIT F      Business Continuity Plan  
   EXHIBIT G      Vulnerability Threat Assessment Agreement      EXHIBIT H     
Encryption Questionnaire      EXHIBIT I      Travel and Expense Policy     
EXHIBIT J      Insurance      EXHIBIT K      Service Level Agreement     
EXHIBIT L      Testing and Acceptance Procedures      EXHIBIT M      TRX
Providers      EXHIBIT N      Minimum Standards for Safeguarding Customer
Information

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TRX and AMEX have caused this Amended and Restated
Agreement, its Exhibits and Attachments to be executed as of the Effective Date
by their duly authorized representatives, and each represents and warrants that
it is legally free to enter this Agreement.

 

TRX, INC.   AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.

By:

 

/s/ Norwood H. Davis III

--------------------------------------------------------------------------------

  By:  

/s/ Kevin Park

--------------------------------------------------------------------------------

Name:

 

Norwood H. Davis III

--------------------------------------------------------------------------------

  Name:  

Kevin Park

--------------------------------------------------------------------------------

Title:

 

President and CEO

--------------------------------------------------------------------------------

  Title:  

Director, Global Procurement

--------------------------------------------------------------------------------

    5 December 2005       11/18/05

 

24



--------------------------------------------------------------------------------

ATTACHMENT A

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

RESX SERVICES

 

This Attachment A to the Amended and Restated Services Agreement (“Attachment
A”) provides the terms and conditions under which AMEX may distribute the RESX
Services to Customers.

 

BACKGROUND

 

TRX provides an interactive, automated travel information and reservation
service known as “RESX” that communicates directly with the GDS in an
application service provider format. TRX offers the RESX Service to customers
through its distributor base. AMEX wishes to continue its and AMEX Affiliates’,
Representatives’, Joint Venture Partners’ and Affiliated Travel Agencies’
distribution relationship with TRX and to offer the RESX Service, which shall be
AMEX-branded, to its and their customers consistent with the terms and
conditions set forth in this Attachment and the Agreement.

 

1. DEFINITIONS.

 

a. “Custom Modifications” means changes to any of the RESX Services requested by
AMEX and agreed to by TRX in a work order that change existing functionality of
the RESX Services to meet specific needs of AMEX, for which AMEX will be charged
an additional fee or fees that will be negotiated and mutually agreed to in
writing. Except as otherwise stated in an work order executed by the parties,
ownership of all Custom Modifications and all proprietary rights related thereto
shall remain with TRX.

 

b. “RESX Services” means the service described in Schedule A-A for which AMEX
(and certain AMEX Affiliates, Representatives, Joint Venture Partners and
Affiliated Travel Agencies as designated by AMEX) shall be a distributor.

 

2. ACCESS TO RESX SERVICES.

 

a. Appointment. TRX hereby appoints AMEX, AMEX Affiliates, Joint Venture
Partners, Representatives and Affiliated Travel Agencies, as worldwide,
non-exclusive distributors of the RESX Services, subject to all of the terms and
conditions of this Attachment and the Agreement, where applicable. TRX grants to
AMEX, AMEX Affiliates, Joint Venture Partners, Representatives and Affiliated
Travel Agencies the right to directly promote, market, perform, display,
distribute, sublicense and resell the RESX Services to its and their customers
subject to the terms herein. AMEX shall have Customers execute an agreement no
less restrictive or less protective of TRX than the minimum terms and conditions
specified in Schedule A-B. In the event that AMEX makes any material changes to
the terms and conditions specified in Schedule A-B, AMEX shall provide TRX with
reasonable notice thereof and an opportunity to comment.

 

25



--------------------------------------------------------------------------------

b. Branding. AMEX shall have the right to display the RESX Services using AMEX’s
trademarks and other branding characteristics (including but not limited to the
URL and domain name, tool bars, desktop icons, shortcuts and help screens), as
determined by AMEX. The RESX Services must include the “Powered by RESX” logo
(to be provided by TRX to AMEX) on the customer login screen in size and
dimension mutually agreed to by both parties. All other references to TRX and
RESX will be removed from the RESX Service sites.

 

c. Upgrades, Enhancements and Custom Modifications. All upgrades and
enhancements to the RESX Service that are made generally available to TRX
clients will be made available to AMEX at a date no later than they become
available to TRX clients or distributors and at pricing, terms and conditions
that shall be no less favorable than those offered to other TRX distributors
with similar transaction volumes. AMEX will have full access to use and
distribute all features and services of the RESX Service, as such use is
determined by AMEX in its sole discretion. TRX reserves the right to charge an
additional fee for any Custom Modifications, provided such Custom Modifications
shall be documented and tested by the parties and accepted by AMEX in accordance
with Exhibit L (Testing and Acceptance Procedures).

 

d. Functionality and GDS. TRX shall make commercially reasonable efforts to make
available the same features and highly comparable functionality of the RESX
Services to AMEX on each GDS including: SABRE, Apollo/Galileo, Worldspan, and
Amadeus, and any other reservation systems that TRX may offer to its clients and
distributors.

 

e. Restrictions. TRX reserves the right, in its sole discretion and with no less
than thirty (30) days prior written notice to AMEX, to modify, discontinue, add,
adapt, or otherwise change any design or specification of the RESX Service or
TRX’s policies, procedures, and requirements specified in or related hereto;
provided, however, AMEX shall have the right to provide any comments to TRX and
to request that TRX continue to provide to AMEX such discontinued or otherwise
unavailable portions of the RESX Service, at AMEX’s sole discretion, to the
extent that such portions of the RESX Service are deemed valuable to AMEX.
Further, TRX and AMEX acknowledge and agree to discuss TRX continuing to provide
such portions of the RESX Service, if requested by AMEX. TRX agrees to provide a
good faith estimate to AMEX the cost for continuing to provide such portions of
the RESX Service exclusively for AMEX at AMEX’s own expense.

 

f. Limited Warranty and Limitation of Liability Applicable to RESX Web Fares
Only. In the event AMEX chooses to offer RESX Web Fare (as such term is
described in Schedule A-A), the following terms and conditions shall apply to
the AMEX’s offering of such functionality:

 

i. WEB FARE BOOKING FUNCTIONALITY PROVIDED TO AMEX BY TRX HEREUNDER IS PROVIDED
AS-IS, WITH NO WARRANTY OF ANY KIND OR NATURE. TRX MAKES NO EXPRESS OR IMPLIED
WARRANTY WITH RESPECT TO THE WEB FARE BOOKING FUNCTIONALITY, OR ANY OTHER
MATTER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF NON-INFRINGEMENT OF
THIRD PARTY PROPRIETARY RIGHTS, OR ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
TITLE, QUALITY OR FITNESS FOR A

 

26



--------------------------------------------------------------------------------

PARTICULAR PURPOSE. TRX DOES NOT WARRANT THAT ALL ERRORS CAN OR WILL BE
CORRECTED, THAT THE WEB FARE BOOKING FUNCTIONALITY WILL OPERATE WITHOUT ERROR OR
THAT THE WEB FARE BOOKING FUNCTIONALITY WILL MEET AMEX’S REQUIREMENTS.

 

ii. AMEX IS AWARE THAT OPERATION OF THE WEB FARE BOOKING SOLUTION IS DEPENDENT
UPON TRX’S ABILITY TO ACCESS THE PROPRIETARY INTERNET SITES OF THIRD PARTIES. IN
NO EVENT SHALL TRX BE LIABLE TO AMEX IN THE EVENT THAT A PORTION OR ALL OF THE
WEB FARE BOOKING FUNCTIONALITY BECOMES UNAVAILABLE TO AMEX DUE TO CAUSES BEYOND
THE CONTROL OF TRX INCLUDING, WITHOUT LIMITATION, UNAVAILABILITY CAUSED BY THE
REQUEST OR ACTION OF THIRD PARTIES, TRX’S INABILITY THROUGH REASONABLE
COMMERCIAL EFFORT (FUNCTIONALLY, BY FORCE OF LAW OR BY THREAT OF LEGAL ACTION)
TO ACCESS CERTAIN PROPRIETARY INTERNET SITES OF THIRD PARTIES OR DOWNTIME,
WHETHER OR NOT SCHEDULED, OF THIRD PARTY INTERNET SITES. IN THE EVENT OF SUCH
UNAVAILABILITY, TRX SHALL HAVE THE RIGHT, IN TRX’S SOLE DISCRETION, TO SUSPEND
OR TERMINATE THE WEB FARE BOOKING FUNCTIONALITY, IN WHOLE OR IN PART,
IMMEDIATELY AND WITHOUT PENALTY.

 

iii. TRX SHALL NOT BE LIABLE TO AMEX FOR DAMAGES OF ANY KIND SUFFERED BY AMEX AS
A RESULT OF AMEX’S USE OF THE WEB FARE BOOKING FUNCTIONALITY PROVIDED HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS OF INFRINGEMENT OF PROPRIETARY RIGHTS
BROUGHT AGAINST AMEX BY ANY THIRD PARTY. AMEX EXPRESSLY ACKNOWLEDGES THAT IN NO
EVENT SHALL TRX INDEMNIFY AMEX FOR ANY THIRD PARTY CLAIMS WHATSOEVER.

 

3. USE OF MARKS.

 

Subject to the terms and conditions of this Attachment and the Agreement, AMEX
hereby grants to TRX a limited, non-exclusive, non-transferable, worldwide,
royalty-free license to use, reproduce, display, and transmit the AMEX Marks, as
provided by AMEX, solely within the RESX Services, as specified and approved by
AMEX in writing in advance. AMEX reserves the right to revoke this license at
any time by providing TRX with written notice.

 

4. TRAINING & SUPPORT.

 

a. Sales and Marketing Training. TRX agrees to provide in-depth sales training
and support to a reasonable number of AMEX personnel on no less than an annual
basis as agreed by the parties. Such training shall include the provision of
functional documentation. It is the intent of both parties that AMEX would be
fully capable of independently selling, installing and providing first level
customer service for the RESX Service (except for the obligations allocated to
TRX hereunder). TRX will make its marketing and sales support personnel
available to support AMEX in joint sales calls, as AMEX may reasonably request.

 

27



--------------------------------------------------------------------------------

b. Administrator and Technical Support Training. In addition to the Sales and
Marketing training specified in Section 4(a) of this Attachment, AMEX personnel
shall be required to attend Administrator and Technical Support Training so that
they may provide first level technical support to Customers. The training shall
be conducted at the TRX facility and shall be provided at no additional charge
for up to [*] qualified AMEX personnel per year. AMEX shall be responsible for
all travel and related expenses associated with its participation in such
training.

 

c. Administrator and Technical Support Certification. After completion of
Administrator and Technical Support Training, each attendee at such training
shall be required to take and pass an Administrator and Technical Support
Training certification test which shall be no more stringent to AMEX personnel
than that required of TRX personnel who perform the same or similar services.
Such passage by [*] AMEX personnel shall be required before AMEX may use the
RESX Services to set up ‘customer sites’ for Customers.

 

d. Annual Recertification. Annually, after initial certification, at no
additional cost to AMEX (except for AMEX’s expenses in attending such training),
AMEX’s personnel shall be required to attend additional administrator and
technical support training and pass a recertification test. Failure to attend
such training and pass such recertification test shall result in such AMEX
personnel’s inability to access the RESX Services for purposes of setting up
customer sites and supporting Customers. In the event any individual AMEX
personnel fails to pass the recertification test, TRX agrees to re-administer
the test after such personnel complete any additional training requirements
requested by TRX. Any and all expense associated with such re-training and
re-administration of tests shall be borne by AMEX.

 

e. Implementation Certification. After completion of the Administrator and
Technical Support Training and certification, AMEX’s personnel designated by
AMEX who have completed such training and certification shall participate in two
(2) implementation projects. The criteria for receiving Implementation
Certification shall be provided by TRX in writing.

 

f. AMEX Affiliates, Joint Venture Partners, Representatives and Affiliated
Travel Agencies. The training and certification obligations of the parties as
set forth in Subsections 4(a) – (e) above shall also apply to AMEX Affiliates,
Joint Venture Partners, Representatives and Affiliated Travel Agencies acting as
distributors of RESX Services to the same extent as they apply to AMEX.

 

g. Support. During the term of this Attachment, and in addition to the attached
Service Level Agreement, TRX will provide the following maintenance and support
services in connection with the RESX Services:

 

  (i) Electronic Support. TRX will provide reasonable consultation and support
to AMEX’s Operational Representatives via the Internet in response to inquiries
from AMEX regarding the operation of the RESX Services, including both technical
and user issues, and consultation regarding how to use the Services to meet
particular needs.

 

[*] - Confidential Treatment Requested

 

28



--------------------------------------------------------------------------------

  (ii) Telephone Support. TRX will provide support by telephone in response to
[*] or [*] for the RESX Services, as defined in the Service Level Agreement.

 

  (iii) Error Correction. In the event AMEX encounters an error, bug or
malfunction in the RESX Services, AMEX shall promptly provide written notice to
TRX, describing the problem and indicating the severity of same. TRX shall
verify the cause of the problem, and if the error is due to any act or omission
of TRX, TRX’s sole obligation shall be to use its commercially reasonable
efforts to correct the reported problem. Further, TRX agrees that it shall make
all high priority errors known to AMEX in a reasonable timeframe after TRX
becomes aware of such error. TRX MAKES NO REPRESENTATION OR WARRANTY THAT ALL
BUGS, ERRORS OR MALFUNCTIONS CAN BE CORRECTED, NOR THAT THE RESX SERVICE WILL
OPERATE ERROR FREE.

 

  (iv) On-Site Support. If, at AMEX’s request, the maintenance and/or support
requires a visit to the AMEX’s facilities, AMEX shall bear all of TRX’s
out-of-pocket expenses for travel, lodging, meals and similar costs, in addition
to the on-site visit fee as set forth on Exhibit A (Pricing) of this Agreement.

 

h. Technical Representatives. AMEX shall designate [*] Technical Representatives
(the initial Technical Representatives being named on Schedule A-C who will be
the contact persons through which all support and/or problem communications will
be made. AMEX’s Technical Representatives will train and support Customers. AMEX
may, from time to time, change or add Technical Representatives, which change
shall be effective only upon TRX’s receipt of written notice thereof. AMEX shall
ensure that any appointed Technical Representative has successfully completed
the TRX certification program.

 

i. Service Level Agreement. In addition to the requirements set forth in this
Attachment, TRX agrees that its performance will meet or exceed each of the
applicable terms of the Service Level Agreement, as the same may be modified by
the parties from time to time, subject to the limitations and in accordance with
the provisions set forth in this Agreement.

 

5. TERM AND TERMINATION.

 

a. Term. The term of this Attachment A shall be from the Effective Date until
June 30, 2006. It shall automatically renew for successive one (1) year terms
unless either party provides express written notice of termination of this
Attachment at least one hundred eighty (180) days prior to the expiration of the
then current term.

 

b. Effect of Termination. Upon termination of this Attachment: (i) except as
necessary for AMEX to continue to support existing Customers during the
Transition Period as specified in Section 5(e) of this Attachment A, AMEX shall
immediately cease marketing, distribution and use of the RESX Services in
accordance with this Attachment A and return all copies of documentation,
marketing and other related materials to TRX; (ii) all rights and

 

[*] - Confidential Treatment Requested

 

29



--------------------------------------------------------------------------------

licenses granted to AMEX hereunder solely for the servicing and support of
Customers (as of the effective date of termination) shall continue; (iii) TRX
shall prohibit AMEX’s access to the RESX Services for any Customers executing
agreements to use RESX Services after the effective date of termination;
(iv) all payments for RESX Services owed TRX shall continue to be due and
payable according to the terms of the Agreement; (v) TRX shall cease all use of
AMEX’s Marks; and (vi) TRX shall destroy (and certify in writing to AMEX such
destruction) all RESX Service-related Customer Data or return such data to AMEX
as requested by AMEX in writing; provided, however, TRX may retain such Customer
Data solely for the purpose of supporting Customers’ sites and for providing
Transition Assistance to AMEX.

 

c. Failure to Support Current Customers. Upon termination hereof, and solely in
the event AMEX fails to support Customers or pay fees as required by this
Attachment, TRX shall continue to process Customer’s transactions for a
reasonable time (not to exceed sixty (60) days), or until such time as the
Customer: (i) enters into a contract for RESX Services with a third-party;
(ii) contracts directly with TRX for the provision of RESX Services; or
(iii) provides written notice to TRX of its desire to no longer utilize the RESX
Services.

 

d. Survival. Provisions hereof which by their context and content are intended
to survive termination hereof shall so survive, including Section 5(b),
Section 5(c) and Section 5(e) of this Attachment, and all Sections specified in
Section 6(f) (Survival) of the Agreement.

 

e. Transition Services after Expiration or Termination. In connection with the
termination of this Attachment for any reason (except for AMEX’s failure to pay,
in which case TRX shall have no obligations under this Section 5(e)), TRX shall
provide to AMEX such Transition Assistance as AMEX may reasonably request in
order to provide an orderly transition from TRX to another supplier or in-house
to AMEX, including but not limited to, a redirect of Customer’s URLs. In the
event of expiration or termination of this Agreement due to a breach by TRX, the
Transition Period during which TRX shall provide the Services to AMEX shall be
[*] from the effective date of termination. In the event of expiration or
termination of this Agreement except due to a breach by TRX, the Transition
Period during which TRX shall provide the Services to AMEX shall be [*] from the
effective date of termination. Except in the event of application of
Section 5(c) of this Attachment, TRX agrees not to directly solicit Customers
for online booking services during the Transition Period, unless expressly
authorized by AMEX or Customers in writing.

 

f. Customer Attrition. TRX agrees that, at the written request of AMEX, TRX will
assume the service and support for any RESX Service site should the Customer
leave AMEX for any reason and such Customer shall be handled according to the
terms of Section 5(c).

 

6. PORTAL INTEGRATION.

 

The parties agree that the following functionality in the RESX Services is
available as of the Effective Date, which functionality makes the RESX Services
compatible with AMEX’s proprietary portal that is distributed to Customers. The
RESX Services shall:

 

[*]

 

[*] - Confidential Treatment Requested

 

30



--------------------------------------------------------------------------------

[*]

 

7. FEE INCREASE.

 

After June 30, 2006, TRX may provide written notice to AMEX of TRX’s intention
to increase fees for RESX Services. TRX shall limit any such increase to no more
than [*] per year for [*]. This limitation on fee increases does not apply to
[*]. TRX will provide such notice, including all details of the new pricing, at
least [*] prior to expiration of the then current term. If the proposed new fees
are unacceptable to AMEX, AMEX must provide written notice of termination of
this Attachment at least [*] prior to the expiration of the then current term.

 

8. OTHER TERMS AND CONDITIONS.

 

a. Rules of Engagement for Customers. AMEX will be the point of contact for
sales efforts to existing and prospective business travel service customers of
AMEX regarding the RESX Services.

 

b. Testing and Test Sites. TRX further agrees to provide AMEX with additional
RESX Service sites as mutually agreed by the parties (but in no case less than
[*] for the purposes of sales demonstrations, configuration testing, performance
monitoring and product testing. TRX reserves the right to restrict AMEX’s
testing, provided such testing, in TRX’s sole and reasonable discretion,
adversely impacts performance of the RESX Services generally in which case TRX
will provide performance measurements that document the adverse impact to AMEX
and work in good faith to enable AMEX to monitor TRX sites in ways that do not
adversely impact the system. TRX also reserves the right to charge additional
fees for GDS hits created or CPU/bandwidth usage as part of AMEX’s testing of
the system.

 

c. Clearances and Fees for Features. To the extent that fees are required to be
paid to third parties, with the exception of GDS fees, for the permissible use
of any functionality,

 

[*] - Confidential Treatment Requested

 

31



--------------------------------------------------------------------------------

feature or aspect of the Services obtained by TRX from third parties (other than
Customers), TRX shall promptly secure such rights and pay all necessary
clearance fees without additional charge to AMEX.

 

d. Reporting. TRX will provide AMEX with a monthly report in a mutually agreed
upon electronic format containing the following information about each and every
PNR created by Customers within the RESX Service:

 

User ID

Planner ID

AMEX name

Planner name

Corporate ID

PNR record locator

Traveler’s first and last name

PNRs created

 

In addition, TRX agrees to use commercially reasonable efforts to add to the
information available in the monthly report to also include the booking date,
the dates of travel, and whether the PNR included an air, car or hotel segment
or any combination of the three. TRX will also provide a standard library of
reports that are available to all RESX distributors. Upon request and for an
additional fee, TRX will create Custom Modifications to reports for AMEX at the
standard rates for custom programming found in Exhibit A (Pricing) to this
Agreement.

 

e. Third-Party Content. TRX agrees that RESX as distributed by AMEX will not
contain any links to any Internet Web sites or any third-party content that
contains advertising or promotional material for any goods and services other
than AMEX’s, except as specifically approved by AMEX in writing.

 

f. PRDS Integration. TRX agrees to retain and maintain a regular feed from
AMEX’s Preferred Rate Database Service (“PRDS”) into RESX for the purpose of
loading and updating information on client’s negotiated rates for individual
hotel properties. AMEX shall provide TRX no less than sixty (60) days prior
written notice (including provision of all relevant documentation at the time
notice is given) before making any changes to the PRDS interface.

 

g. Service Fees by Vendor. TRX agrees to retain and maintain the functionality
of RESX to display and total additional service fees that AMEX may wish to
charge for any particular air, car or hotel vendor as configured and designated
by AMEX across any and all Customer sites.

 

h. Preferred Supplier Uploads. TRX agrees to retain and maintain the ability to
regularly upload databases of preferred supplier information in mutually agreed
upon format into RESX, so that AMEX and Customers’ preferred suppliers will be
highlighted and can be modified automatically by a database upload to the RESX
system.

 

i. Mandatory Password Length. TRX agrees to retain and maintain RESX
functionality to require that passwords have a minimum of [*] characters that
are a mix of numbers and letters in order to allow end users into the system,
and to have this be configurable as designated by AMEX across any and all
Customer sites.

 

[*] - Confidential Treatment Requested

 

32



--------------------------------------------------------------------------------

j. Development Input. TRX agrees to meet frequently and regularly as part of the
RESX Advisory Board and as reasonably requested by AMEX to review status on RESX
issues/bugs and to discuss the development and prioritization of new RESX
features and enhancements. TRX agrees to take input and prioritization from AMEX
on the development of new features and give it as much if not more weight and
prioritization as that of TRX’s other clients and distributors.

 

9. SCHEDULES.

 

The following Schedules are attached to this Attachment A:

 

Schedule A-A        Service Description

 

Schedule A-B        Minimum Terms and Conditions

 

Schedule A-C        Technical Representatives

 

AGREED:  TRX

 

--------------------------------------------------------------------------------

 

AGREED:  AMEX

 

--------------------------------------------------------------------------------

            Initial               Initial

 

33



--------------------------------------------------------------------------------

SCHEDULE A-A

 

RESX SERVICE DESCRIPTION

 

RESX is defined as an interactive, automated travel information and reservation
service for air, car and hotel bookings. It communicates directly with Sabre,
Worldspan, Apollo/Galileo, and Amadeus GDSs in an application service provider
format.

 

RESX Web Fares

 

The optional Web Fare Search functionality allows RESX Administrators to create
rules within RESX that define the conditions under which a web fare search will
launch when end users make travel reservations utilizing the RESX Services.

 

“Web Fare Booking” means any reservation booked through the RESX Services that
is passed to a third party website, where the reservation information is
retained in the RESX Services in order to build a passive segment in the PNR in
the applicable GDS.

 

“Web Fare Search” means any air availability call made through the RESX Services
that includes checking for an Internet fare, where AMEX’s RESX Services
Administrator sets the conditions under which a search for Internet fares
occurs.

 

RESX PROFILER

 

RESX PROFILER is optional functionality available for an additional fee. The
Internet-based RESX PROFILER application allows the RESX Administrator to create
a standard traveler profile template, store traveler profiles and synchronize
changes to a specified GDS.

 

34



--------------------------------------------------------------------------------

SCHEDULE A-B

 

MINIMUM TERMS AND CONDITIONS

 

Customer agreements pursuant to which AMEX provides RESX Services to Customers
shall include terms and conditions substantially similar to the following terms
and conditions:

 

1. TRAVEL SERVICES. We will provide the travel management products and services
set forth in Exhibit A (the “Services”) to you and such of your subsidiaries and
affiliates as set forth on Exhibit B (collectively, “Affiliates”). You may add
or delete Services by executing an addendum, which must also be executed by us
to be binding.

 

2. CONFIDENTIALITY.

 

a. Each party agrees (x) to keep confidential all the terms of this Agreement
and any information of a confidential and proprietary nature that it receives
from the other party in the performance of or in connection with this Agreement
(collectively, “Confidential Information”), and (y) not to implement or
incorporate any such information (in whole or in part) in any process or
product, whether exploited commercially or solely for internal use. The
foregoing confidentiality and restricted use obligations shall not apply to
information that is: (i) necessary to be disclosed to a third party in order to
perform this Agreement; (ii) travel data in an aggregate form or otherwise in a
format that does not contain personally identifiable information; (iii) already
known free of any restriction at the time it is obtained; (iv) subsequently
learned from an independent third party free of restriction; (v) publicly
available; or (vi) required by law or court order to be disclosed. Upon
termination of this Agreement for any reason, you shall promptly cease all use
of all of our Confidential Information in your possession or within your custody
or control, including any of our or Provider’s software and related
documentation, and return to us all such Confidential Information or destroy all
such Confidential Information and certify such destruction to us in writing.

 

b. All rights not specifically granted in this Agreement are expressly reserved
to us and/or our third-party providers of software and technology (each, a
“Provider”). You acknowledge that certain Services allow access to and use of
software and information that is protected by patent, copyright, trade secret or
other intellectual property rights. You agree not to (and shall ensure that your
Affiliates, employees, agents, contractors, representatives and other travelers
do not) reproduce, retransmit, disseminate, sell, assign, rent, sublicense,
distribute, publish, broadcast, circulate, demonstrate for commercial purposes,
reverse engineer, disassemble, decompile, modify or commercially exploit the
Services (in whole of in part) in any manner without our express written
consent, nor to use the Services for any unlawful purpose or for any purpose
contrary to the terms of this Agreement. You agree to comply with reasonable
written requests by us to protect the Services and our contractual, statutory
and common law rights in the Services. In the event of a breach of this section,
the non-breaching party may seek injunctive relief. This entire confidentiality
section shall survive any termination or expiration of this Agreement.

 

3. ASSIGNMENT. We may assign this Agreement, in whole or in part, to any of our
parent, subsidiaries or affiliates or in the event of a sale of all or a
substantial portion of the

 

35



--------------------------------------------------------------------------------

assets related to our United States corporate travel business. You may assign
this Agreement to any of your Affiliates, provided that there is no material
change in the number of Transactions (as defined in Exhibit A hereto) processed
hereunder and your assignee has a net worth equal or greater to your net worth.
We may subcontract some or all of the Services to third parties (which may
include disclosing information about you or your employees for the purpose of
providing such Services) or delegate our duties hereunder, in our discretion;
provided, however, we shall remain responsible for all Services provided under
this Agreement. Except as expressly permitted herein, neither party may assign
this Agreement or any of its rights or obligations hereunder, by operation of
law or otherwise, without the prior written consent of the other party.

 

4. TECHNOLOGY. In connection with your use of our online products and services,
the following terms and conditions apply:

 

a. We are not responsible or liable for any interruption of any data,
information (including Third-Party Information), functionality or other aspect
of our online products or services. We and our Provider shall use reasonable
efforts to verify the cause of any errors in our online products or services
reported by you. Our and our Provider’s sole obligation shall be to use
reasonable efforts to correct the reported error. We and our Provider reserve
the right, in our sole discretion, to modify, discontinue, add, adapt, or
otherwise change any design or specification of our online products or services
or any policies, procedures, and requirements specified in or related hereto. In
the event of your unauthorized use or misuse of our online products or services,
any disruption in our access to our online products or services, or your breach
of your confidentiality obligations herein, we may immediately suspend your
access to our online products or services. We may assign to our Provider all
rights hereunder relating to confidentiality, unauthorized use, or material
misuse of our online products or services. In the event of the termination or
expiration of our third-party agreement with our Provider, and despite our use
of all commercially reasonable efforts to reach mutual agreement on the
implementation of a replacement booking tool, either party may terminate your
rights to use our online products or services without penalty or further
liability.

 

b. You are responsible for ensuring the confidentiality and security of all ID’s
and passwords issued in connection with our online products or services. All
reservations entered through and under your site ID, password key, user ID(s)
and password(s) will be deemed to have been completed by you. You agree to
maintain and provide us with a current list of all persons with site
administration access to our online products or services.

 

5. LIMITATION OF LIABILITY.

 

a. Neither party shall be liable to the other party for any indirect, special,
incidental, consequential, punitive, or exemplary damages of any kind, including
lost revenues, loss of profits, or loss of business, arising from this Agreement
or relating to the obligations hereunder. The Parties agree that the total
damages that can be awarded in any claim, lawsuit, arbitration or litigation
arising out of any and all causes of action brought by you relating to this
Agreement shall not exceed the total of Fees paid by you in the twelve (12)
months preceding the claim with respect to the specific Service(s) that is/are
the subject of such claim, lawsuit, arbitration or litigation. We shall not be
liable for any claims, losses or damages resulting from or arising out of a
cause over which we have no control, including (i) any Provider’s or Supplier’s
breach of

 

36



--------------------------------------------------------------------------------

contract, failure to comply with applicable laws, or acts or omissions; or
(ii) any Force Majeure Event. “Supplier,” as used herein, means any entity
providing travel services, including air, ground or water transport,
accommodations, meals, tours, fulfillment, billing, settlement, or distributions
services.

 

b. The Services are provided in part based upon information provided by you,
Suppliers, and other third parties (“Third-Party Information”). We shall have no
liability for the accuracy, completeness, timeliness or correct sequencing of
any Third-Party Information, or for any decision made or action taken by you in
reliance upon any Third-Party Information. Except as set forth in this
Agreement, the Services are provided “AS IS”, and WE DISCLAIM ALL ORAL, WRITTEN,
EXPRESS, IMPLIED AND STATUTORY WARRANTIES AND REPRESENTATIONS WITH RESPECT TO
THE USE, MISUSE, OR INABILITY TO USE THE SERVICES, THEIR QUALITY, ACCURACY OR
RELIABILITY, OR THEIR MERCHANTABILITY, TITLE, NON-INFRINGEMENT OF THIRD-PARTY
RIGHTS OR FITNESS FOR A PARTICULAR PURPOSE OR THAT THE SERVICES ARE ERROR FREE
OR WILL BE OFFERED WITHOUT INTERRUPTION. This entire limitation of liability
section shall survive any expiration or termination of this Agreement.

 

6. COMPLIANCE WITH LAW. You will comply with, and will assist us in complying
with, all applicable laws, rules and regulations of local, state or federal
governments (including export, privacy and data protection laws), any Suppliers,
the Airlines Reporting Corporation (“ARC”) or the International Airlines Travel
Agent Network (“IATAN”), as applicable. The Parties agree to take all reasonable
measures to protect against the misappropriation or other misuse of ARC traffic
documents, including ticket stock and identification plates. You are solely
responsible for any debit memos issued as a result of your breach or alleged
breach of this Section.

 

In the event that a Customer wishes to license the RESX Web Fares product, the
following terms and conditions shall also be included in the Customer agreement:

 

WEB FARE BOOKING FUNCTIONALITY PROVIDED TO CUSTOMER BY US HEREUNDER IS PROVIDED
“AS IS,” WITH NO WARRANTY OF ANY KIND OR NATURE. WE AND OUR PROVIDERS MAKE NO
EXPRESS OR IMPLIED WARRANTY WITH RESPECT TO THE WEB FARE BOOKING FUNCTIONALITY,
OR ANY OTHER RELATED MATTER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
NON-INFRINGEMENT OF THIRD PARTY PROPRIETARY RIGHTS, OR ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, TITLE, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE. NEITHER WE
NOR OUR PROVIDERS WARRANT THAT ALL ERRORS CAN OR WILL BE CORRECTED, THAT THE WEB
FARE BOOKING FUNCTIONALITY WILL OPERATE WITHOUT ERROR OR THAT THE WEB FARE
BOOKING FUNCTIONALITY WILL MEET YOUR REQUIREMENTS.

 

YOU ARE AWARE THAT OPERATION OF THE WEB FARE BOOKING SOLUTION IS DEPENDENT UPON
OUR ABILITY TO ACCESS THE PROPRIETARY INTERNET SITES OF THIRD PARTIES. IN NO
EVENT SHALL WE BE LIABLE TO YOU IN THE EVENT THAT A PORTION OR ALL OF THE WEB
FARE BOOKING FUNCTIONALITY BECOMES UNAVAILABLE DUE TO CAUSES BEYOND THE OUR

 

37



--------------------------------------------------------------------------------

CONTROL, INCLUDING, WITHOUT LIMITATION, UNAVAILABILITY CAUSED BY THE REQUEST OR
ACTION OF THIRD PARTIES, OUR INABILITY THROUGH REASONABLE COMMERCIAL EFFORT
(FUNCTIONALLY, BY FORCE OF LAW OR BY THREAT OF LEGAL ACTION) TO ACCESS CERTAIN
PROPRIETARY INTERNET SITES OF THIRD PARTIES OR DOWNTIME, WHETHER OR NOT
SCHEDULED, OF THIRD PARTY INTERNET SITES. IN THE EVENT OF SUCH UNAVAILABILITY,
WE SHALL HAVE THE RIGHT, IN OUR SOLE DISCRETION, TO SUSPEND OR TERMINATE THE WEB
FARE BOOKING FUNCTIONALITY, IN WHOLE OR IN PART, IMMEDIATELY AND WITHOUT
PENALTY.

 

WE SHALL NOT BE LIABLE TO YOU FOR DAMAGES OF ANY KIND SUFFERED BY YOU AS A
RESULT OF YOUR USE OF THE WEB FARE BOOKING FUNCTIONALITY PROVIDED HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS OF INFRINGEMENT OF PROPRIETARY RIGHTS
BROUGHT AGAINST YOU BY ANY THIRD PARTY. YOU EXPRESSLY ACKNOWLEDGE THAT IN NO
EVENT SHALL WE INDEMNIFY YOU FOR ANY THIRD PARTY CLAIMS WHATSOEVER.

 

38



--------------------------------------------------------------------------------

SCHEDULE A-C

 

TECHNICAL REPRESENTATIVES

 

TRX RESX Representative:

 

Name:    Helen Porter Title:    VP, Solutions Management & Application
Development Office Phone:    (404) 929-[*] Fax:    404-929-[*] E-mail Address:
   [*]

 

AMEX RESX Representative:

 

Name:    Henry Blinder Title:    VP, Online Strategy Office Phone:   
305-913-[*] E-mail Address:    [*]

 

[*] - Confidential Treatment Requested

 

39



--------------------------------------------------------------------------------

ATTACHMENT B

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

CORREX SERVICES

 

This Attachment B to the Amended and Restated Services Agreement (“Attachment
B”) provides the terms and conditions under which AMEX and its Affiliates shall
have access to and use of the CORREX Services.

 

BACKGROUND

 

TRX provides travel-related reservation quality control, itinerary improvement,
traveler notification and auto-ticketing (also known collectively as “mid-office
processing”) services to its customers in a service bureau format. AMEX wishes
to continue to utilize these service bureau services in its and its Affiliates’
businesses under the terms and conditions set forth in this Attachment and the
Agreement.

 

1. DEFINITIONS.

 

a. “CORREX Services” means all of the services described in Schedule B-A
attached hereto, for the processing of travel transactions worldwide. The CORREX
Services include CORREX Mail.

 

b. “Service Bureau” means the service center facility owned by TRX that is
located in Dallas, Texas and that will provide CORREX Services and CORREX data
information to AMEX and its Affiliates hereunder.

 

2. SCOPE OF SERVICES.

 

a. Services. TRX shall provide the CORREX Services to AMEX and its Affiliates,
together with any updates or enhancements to the CORREX Services, as soon as
such updates and enhancements are offered generally by TRX. The CORREX Services
shall be provided at the pricing set forth in Exhibit A to the Agreement, and in
accordance with the terms of the Agreement and this Attachment, including
without limitation, the service level requirements of Exhibit K and the security
standards set forth in Exhibit C to the Agreement, as modified from time to time
by AMEX, as such modifications are made known to TRX. In the event TRX wishes to
modify any security-related feature of or process related to the CORREX
Services, including, but not limited to change of the location of the Service
Bureau (as reasonably determined by TRX), TRX shall provide sixty (60) days’
prior written notice to allow AMEX to conduct its required security assessments
(including a physical site review) prior to any such modifications.

 

b. Security. As part of the CORREX Services, TRX shall maintain and enforce at
the Service Bureau safety and physical security procedures that are (i) at least
equal to industry standards for such types of service locations, (ii) at least
as rigorous as those procedures in effect at such location as of the Effective
Date, and (iii) which provide all appropriate technical and organizational
safeguards against accidental or unlawful destruction, loss, alteration or
unauthorized disclosure or access of AMEX Data and all other data owned by AMEX
or its Affiliates and accessible by TRX hereunder. AMEX shall have the right to
establish back up security for data and to keep back up data and data files in
its possession if it chooses at its own

 

40



--------------------------------------------------------------------------------

expense. If AMEX requests additional safeguards for AMEX Data other than as
required by this Agreement, TRX shall provide such additional safeguards at
AMEX’s expense, which shall be the actual cost of such additional safeguards.
Without limiting the generality of the foregoing, TRX shall take all reasonable
measures to secure and defend against “hackers” and others who may seek to
modify, or access the Service Bureau, the CORREX Services or any AMEX Data or
information found therein without the consent of AMEX, and to correct same to
its original form in the event that it is modified without the consent of AMEX.
TRX shall report to AMEX in a timely fashion any breaches of security,
unauthorized changes to or access to the Service Bureau, the CORREX Services or
AMEX Data that has or is likely to disrupt, cause embarrassment to AMEX, AMEX
Affiliates or any Customers or in any way diminish the quality of the CORREX
Services provided hereunder. TRX shall use reasonable efforts to remedy such
breach of security or unauthorized changes within [*] of any such breach of
security or unauthorized changes.

 

c. Service Bureau. The software necessary to provide and support the CORREX
Services will at all times hereunder run and reside at the Service Bureau. The
software will be run by TRX according to the provisions of this Agreement and
such other of AMEX’s specific needs and requests as are mutually determined and
agreed by the parties. TRX shall provide AMEX with written, online monthly data
compilation reports with such detail as reasonably specified by AMEX.

 

d. GDS. The CORREX Services will include adaptations for use with all GDS
systems including, but not limited to, Amadeus, Apollo/Galileo, Sabre and
Worldspan.

 

e. Routines. AMEX may request specific AMEX-Specific Routines, and TRX agrees to
negotiate in good faith with AMEX towards the development of such AMEX-Specific
Routines and AMEX agrees to pay for such requested AMEX-Specific Routines at the
prices set forth in Exhibit A (Pricing). AMEX and its Affiliates are entitled to
exclusive use of these new AMEX-Specific Routines, and TRX may not license,
resell, lease, transfer or otherwise distribute these new AMEX-Specific
Routines, for not less than [*] after implementation and acceptance in
accordance with Exhibit L (Testing and Acceptance Procedures). In the event TRX
makes such new AMEX-Specific Routines available for any third-party or general
use, TRX shall pay to AMEX, immediately upon receipt by TRX of payment from its
customers (if applicable), amounts equal to (i) [*], in full satisfaction of
TRX’s obligations hereunder. TRX and AMEX may agree in writing, prior to the
development of any AMEX-Specific Routine, to develop an AMEX-Specific Routine at
a rate less than that set forth in Exhibit A and the parties may further agree
correspondingly to limit exclusivity to less than [*].

 

3. SUPPORT SERVICES.

 

a. Services Provided. During the term of this Agreement, and in addition to the
attached Service Level Agreement, TRX will provide the following maintenance and
support services in connection with the CORREX Services:

 

(i) Electronic Support. TRX will provide reasonable consultation and support
over the Internet regarding the operation of the CORREX Services, including both
technical and user issues.

 

[*] - Confidential Treatment Requested

 

41



--------------------------------------------------------------------------------

(ii) Error Correction. In the event AMEX encounters an error, bug or malfunction
in the CORREX Services, AMEX shall use the online issue tracking tool provided
by TRX to describe the problem and indicate AMEX’s assessment of the severity of
same. TRX shall use reasonable efforts to verify the cause of the problem, and
if the error is due to any act or omission of TRX, TRX’s sole obligation shall
be to use its reasonable efforts to correct the reported problem.

 

b. Training. TRX shall conduct web-based, interactive, train-the-trainer
sessions for AMEX personnel upon payment of the implementation fee specified by
TRX. AMEX shall be responsible for its own travel, living and other expenses
associated with such training.

 

c. Responsibilities of AMEX. Throughout the term of this Attachment, and as a
condition of TRX’s obligation to provide CORREX Services under this Attachment,
AMEX agrees that it will:

 

(i) Provide all information reasonably requested by TRX to assist in identifying
and solving reported errors;

 

(ii) Designate two operational AMEX Representatives (the initial AMEX
Representatives being named on Schedule B-B) who will be the contact persons
through which all support and/or problem communications will be made. AMEX may,
from time to time, change one or both of the designated AMEX Representatives,
which change shall be effective only upon TRX’s receipt of written notice
thereof. At no time shall there be more than two operational AMEX
Representatives. AMEX shall ensure that any appointed operational AMEX
Representative is knowledgeable in the operation and use of the CORREX Services,
any operating system(s) and hardware installed at the AMEX’s site used to access
the CORREX Services; and

 

(iii) Follow, in all material respects, all of TRX’s written (including e-mail)
installation, operation and maintenance instructions.

 

4. [*]

 

[*]

 

[*] - Confidential Treatment Requested

 

42



--------------------------------------------------------------------------------

[*]

 

5. [*]

 

[*]

 

6. MIGRATION OF ADDITIONAL BUSINESS.

 

a. AMEX agrees to implement the CORREX Services for the business volumes of the
following AMEX Business Travel Division operations no later than January 31,
2006; provided such implementation is technically feasible and commercially
reasonable: AMEX Interactive, AMEX Canada, AMEX Australia and AMEX Europe,
including the United Kingdom, Brussels, Netherlands, Luxemburg, Spain, Germany,
Austria, Italy, France, Denmark, Sweden, Switzerland, and Norway. If on
February 1, 2006 AMEX has not successfully migrated at least [*] of the total
transaction volumes for the aforementioned operations in accordance with this
Section 6, then TRX has the right to amend the CORREX pricing to [*] per unique
PNR. Furthermore, any adjustments to the CORREX Services pricing will become
effective February 1, 2006. Notwithstanding the foregoing, the migration of AMEX
volume is subject to AMEX’s acceptance pursuant to Section 3 (Acceptance) of the
Agreement of the CORREX Services with respect to each such AMEX Business Travel
Division.

 

b. TRX and AMEX agree for the purposes of this Section 6 that AMEX has at least
[*] million available transactions a year and a conservative monthly run rate
for this total is [*]. TRX and AMEX agree to use this transaction model as its
basis for determining the success or failure of the business migration as of
January 31, 2006.

 

c. The parties agree that TRX deems AMEX’s fulfillment of its obligations under
these Sections 5 and 6 of this Attachment B to be a material inducement to enter
into and part of the consideration for this Agreement and is the essence of the
contract. AMEX’s failure to meet its obligations under this Section 6 shall be
deemed a material breach of this Agreement.

 

7. ANNUAL FEE INCREASE.

 

In the event that TRX provides verifiable data that the CORREX Services meet the
Productivity Threshold, TRX may, no more than annually (where such annual period
is determined by the

 

[*] - Confidential Treatment Requested

 

43



--------------------------------------------------------------------------------

anniversary of the Effective Date) during the term of this Attachment, in its
reasonable discretion and upon at least thirty (30) days’ prior written notice
to AMEX, increase the fees for CORREX Services but by no more than [*].

 

8. TERMINATION.

 

a. Effect of Termination. Upon termination of this Attachment: (i) except as
necessary for AMEX to continue to support existing customers during the
Transition Period as specified in Section 6(d) of the Agreement, AMEX shall
immediately cease use of the CORREX Services and return all copies of
documentation, marketing and other related materials to TRX; (ii) all rights and
licenses granted to AMEX hereunder solely for the servicing and support of
Customers shall continue until the end of such transition period; (iii) all
payments for CORREX Services owed TRX shall continue to be due and payable
according to the terms of the Agreement; and (iv) TRX shall destroy (and certify
in writing to AMEX such destruction) all CORREX Service-related AMEX Data or
return such data to AMEX as requested by AMEX in writing.

 

b. Survival. Provisions hereof which by their context and content are intended
to survive termination hereof shall so survive, including Section 8(a) of this
Attachment, and all Sections specified in Section 6(f) (Survival) of the
Agreement.

 

9. SCHEDULES.

 

The following Schedules are attached to this Attachment B.

 

Schedule B-A        Service Description

 

Schedule B-B        Operational Representatives

 

AGREED:  TRX

 

--------------------------------------------------------------------------------

 

AGREED:  AMEX

 

--------------------------------------------------------------------------------

            Initial               Initial

 

[*] - Confidential Treatment Requested

 

44



--------------------------------------------------------------------------------

SCHEDULE B-A

 

SERVICE DESCRIPTION

 

CORREX Services included in the Standardized Pricing (in Exhibit A to the
Agreement):

 

Standard Quality Control:    TRX pre-defined library of standard quality control
Routines; Low Fare Search:    TRX pre-defined scheduled search of GDSs for
available lower fares for booked and alternate itineraries, before and after
ticketing; Seat Search:    TRX pre-defined comparison of travelers’ standard
formatted seat preference PNR remark with actual seat assignment and current
seat map availability; either generates initial seat booking or continues to
rebook non-preferred seats until preferred seats become available; Waitlist
Clearance:    TRX pre-defined program that automatically clears waitlisted
segments or confirms cleared waitlisted segments by routinely monitoring last
seat availability for inventory changes; CORREX Reports:    TRX web-based
standard report library accessible by AMEX through a password protected website;
Standard Auto-Ticketing:    Standard automated ticketing routine for the
issuance of single ticket PNRs in accordance with TRX pre-defined auto-ticketing
standards; FFY Upgrades:    TRX defined automated FFY and scheduled upgrade for
qualified frequent-flyers on selected airlines and GDS systems; and CORREX
Support:    [*] hours per month of support (including troubleshooting and PNR
processing inquiries, CORREX implementations) and development of AMEX-Specific
Routines.

 

Value Added CORREX Services that are not included in the Standardized Pricing:

 

CORREX Mail:    TRX pre-defined itinerary/invoice e-mail delivery; SmartAlert:
   Pre-departure notification and reminder for non-refundable ticket holders via
CORREX Mail;

 

[*] - Confidential Treatment Requested

 

45



--------------------------------------------------------------------------------

CORREX data mining and storage:    CORREX is utilized to extract, store, and
update non-standard CORREX databases or files; CORREX 3rd party database or file
transfer:    CORREX is required to import/export, transfer or receive non-CORREX
databases or files; and CORREX non-quality control Routine requests:    CORREX
scripts or Routines are developed to execute a procedure not related to PNR
quality control for auto-ticketing purposes.

 

46



--------------------------------------------------------------------------------

SCHEDULE B-B

 

OPERATIONAL REPRESENTATIVES

 

TRX CORREX Representative:

 

Name:    Daniel Gomez Title:    Senior Manager Service Bureau Operations
Office Phone:    214-346-[*] Fax:    214-346-[*] E-mail Address:    [*]

 

AMEX CORREX Representative:

 

Name:    Shari M. Weber Title:    VP, Solutions Management Office Phone:   
713-954-[*] E-mail Address:    [*]

 

[*] - Confidential Treatment Requested

 

47



--------------------------------------------------------------------------------

ATTACHMENT C

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

TRANXACT SERVICES

 

This Attachment C to the Amended and Restated Services Agreement (“Attachment
C”) provides the terms and conditions under which TRX will provide the TRANXACT
Services to Customers on behalf of AMEX and its Affiliates.

 

BACKGROUND

 

TRX is an outsource travel fulfillment provider fully appointed by the Airlines
Reporting Corporation (“ARC”) and the Internal Airlines Transportation
Association (“IATA”) engaged in the general business of handling en route
changes and ticketing of domestic and international passenger transportation,
lodging, car rentals and other ancillary services. AMEX has requested that TRX
provide certain paper ticketing printing and distribution to AMEX’s and its
Affiliates’ Customers, subject to the terms and conditions of this Attachment.

 

1. DEFINITIONS.

 

a. “TRANXACT Services” means paper ticket printing, packaging and shipping
services, as described in Schedule C-A.

 

2. TRX SERVICES.

 

a. TRX agrees to provide the TRANXACT Services on the terms and conditions
provided herein following acceptance thereof by AMEX in accordance with the
TRANXACT testing and acceptance procedures previously agreed to by the parties.

 

b. TRX agrees to fulfill its obligations as set forth in Schedule C-C.

 

c. The TRANXACT Services will be provided in accordance with the performance
requirements set forth in the Service Level Agreement.

 

d. TRX will provide AMEX with a primary point of contact for communications with
AMEX who will be available for monthly status meetings called at AMEX’s request.
TRX will notify AMEX at least fourteen (14) days prior to any change in the
primary point of contact. The initial primary point of contact is specified in
Schedule C-B.

 

e. TRX will install and maintain the software, hardware and telecommunications
equipment (the “TRX Products”) at either its [*] or [*] facilities, as
determined by TRX. Upon at least sixty (60) days’ prior written notice to allow
AMEX to conduct its required security assessments (including a physical site
review), TRX shall have the right to install any of the TRX Products at any
other facility. All such TRX Products are and will remain the property of TRX
and AMEX will obtain no rights therein by virtue of this Agreement or otherwise.

 

f. TRX will provide AMEX with the customized reports regarding the performance
of the TRANXACT Services as specified in Schedule C-C attached hereto.

 

g. TRX will work with AMEX to ready the TRANXACT Services for a full launch by a
date set by AMEX (the “Launch Date”), provided, however, that AMEX provides all

 

[*] - Confidential Treatment Requested

 

48



--------------------------------------------------------------------------------

information reasonably requested by TRX and provides the deliverables set forth
in Schedule C-D in preparation of the Launch Date. Within thirty (30) days of
the Effective Date, AMEX will provide to TRX written notice of the date of the
Launch Date, which will be no later than June 1, 2005.

 

3. AMEX OBLIGATIONS.

 

a. AMEX will provide the deliverables as set forth on Schedule C-E attached
hereto and such other ticket deliverable-related items that are reasonably
requested by TRX.

 

b. AMEX will provide TRX with a primary point of contact for communications with
TRX. AMEX will notify TRX in writing at least fourteen (14) days prior to any
change in the primary point of contact. The initial primary point of contact is
specified in Schedule C-B.

 

c. AMEX will provide additional infrastructure and support systems as necessary
to accommodate increased usage (e.g. additional GDS lines, additional equipment,
etc.).

 

d. AMEX will work cooperatively with TRX to gain ARC TFL designation for the
Apollo/Galileo GDS.

 

4. SCHEDULED MAINTENANCE.

 

TRX will have the right to perform monthly maintenance on the software, hardware
and telecommunications equipment at its facilities which it uses to perform the
TRANXACT Services. The parties acknowledge that the TRANXACT Services may not be
available during such maintenance period. TRX shall notify AMEX with dates and
times for the maintenance period, which shall be not more than [*] per month and
which shall occur between the hours of [*].

 

5. SCOPE CHANGES.

 

If TRX believes that it has been requested to perform work which constitutes a
Scope Change (as defined below), or if AMEX requests a Scope Change in writing,
TRX may request additional compensation for such Scope Change by submitting a
written request to AMEX for approval for the Scope Change and the additional
compensation prior to the commencement of any such additional work and in
accordance with Exhibit L (Testing and Acceptance Procedures). For the purposes
of this Agreement, “Scope Change” means any change that is a modification of the
TRANXACT Services, requires additional staff, materially impacts processing time
or materials or requires software changes or development related to the TRANXACT
Services. Unless otherwise stated in an amendment formalizing a Scope Change,
all software changes and development required under a Scope Change will be the
property of TRX as contemplated under Section 2(b) of this Agreement and will be
subject to acceptance in accordance with Exhibit L (Testing and Acceptance
Procedures). As an example of a potential Scope Change, in the event that AMEX
requests additional services or additional integration of technology, TRX may,
pursuant to this process, request a Scope Change.

 

6. [*]

 

[*]

 

[*] - Confidential Treatment Requested

 

49



--------------------------------------------------------------------------------

[*]

 

7. TERMINATION.

 

a. Effect of Termination. Upon termination of this Attachment: (i) except as
necessary for AMEX to continue to support existing customers during the
Transition Period as specified in Section 6(d) of the Agreement, AMEX shall
immediately cease use of the TRANXACT Services and return all copies of
documentation, and other related materials to TRX; (ii) all rights and licenses
granted to AMEX hereunder (as of the effective date of termination) shall
continue until the end of the transition period; (iii) all payments for TRANXACT
Services owed TRX shall continue to be due and payable according to the terms of
the Agreement; and (iv) TRX shall destroy (and certify in writing to AMEX such
destruction) all TRANXACT Services-related AMEX Data or return such data to AMEX
as requested by AMEX in writing.

 

b. Survival. Provisions hereof which by their context and content are intended
to survive termination hereof shall so survive, including Section 7(a) of this
Attachment, and all Sections specified in Section 6(f) (Survival) of the
Agreement.

 

8. SCHEDULES.

 

The following Schedules are attached to this Attachment C:

 

Schedule C-A        Description of Services

 

Schedule C-B        Primary Point of Contact

 

Schedule C-C        Customized Reports

 

Schedule C-D        AMEX Deliverables

 

AGREED:  TRX

 

--------------------------------------------------------------------------------

 

AGREED:  AMEX

 

--------------------------------------------------------------------------------

            Initial               Initial

 

[*] - Confidential Treatment Requested

 

50



--------------------------------------------------------------------------------

SCHEDULE C-A

 

DESCRIPTION OF SERVICES

 

TRX will provide the following TRANXACT Services: print those PNRs queued to a
designated printing queue and assemble the paper tickets, print the
mini-itinerary, package the ticket and itinerary in a AMEX-provided ticket
jacket and envelope and then ship the ticket via AMEX’s selected courier service
for overnight delivery (currently United Postal Service hereinafter “UPS”). UPS
will provide the shipping envelope, necessary documentation and pick up the
completed packages for shipment.

 

TRX shall evaluate any requested changes to the TRANXACT Services to determine
whether such changes are Scope Changes as defined in Section 5 of Attachment C.

 

51



--------------------------------------------------------------------------------

SCHEDULE C-B

 

PRIMARY POINTS OF CONTACT

 

TRX TRANXACT Representative:

 

Name:    Demme Wiggins Title:    Vice-President, Transaction Processing
Operations Office Phone:    404-327-[*] Fax:    404-929-[*] E-mail Address:   
[*]

 

AMEX TRANXACT Representative:

 

Name:    Bob Lienert Title:    VP, SDO Office Phone:    602-537-[*]
E-mail Address:    [*]

 

[*] - Confidential Treatment Requested

 

52



--------------------------------------------------------------------------------

SCHEDULE C-C

 

CUSTOMIZED REPORTS

 

TRX and AMEX agree that TRX will provide [*] monthly report detailing the
printing and shipping of tickets processed. Additional reports may be requested
by AMEX. If such reports are reasonable in nature and not outside the normal
course of business for the TRANXACT Services provided, TRX will use reasonable
efforts to provide the requested reports within [*] days of the request. Should
any AMEX requested report be outside the limits stated above, the request will
be considered a Scope Change and will be treated in accordance with Section 5 of
Attachment C.

 

[*] - Confidential Treatment Requested

 

53



--------------------------------------------------------------------------------

SCHEDULE C-D

 

AMEX DELIVERABLES

 

(a) Paper consumables, including but not limited to ticket stock, ticket jackets
and envelopes (to be paid directly to the supplier by AMEX) as required for the
distribution and fulfillment of AMEX tickets.

 

(b) Postage (paid directly by AMEX to U.S. Postal Service) and courier fees, if
any.

 

(c) Overnight and expedited delivery of travel documents to customers, to be
billed directly to AMEX. AMEX will be responsible for any chargebacks or charges
not paid by the customer.

 

AMEX RESPONSIBILITIES

 

[*]

 

TRX RESPONSIBILITIES

 

[*]

 

[*] - Confidential Treatment Requested

 

54



--------------------------------------------------------------------------------

ATTACHMENT D

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

WORKFLOW MANAGER

 

This Attachment D to the Amended and Restated Services Agreement (“Attachment
D”) provides the terms and conditions under which AMEX and its Affiliates shall
have access to and use of the Workflow Manager Services:

 

BACKGROUND

 

TRX provides an interactive agent productivity tracking and workflow management
solution in an application service provider format. AMEX wishes to utilize the
Workflow Manager Services in its and its Affiliates’ business under the terms
and conditions set forth herein. For good and valuable consideration, the
parties agree as follows:

 

1. DEFINITIONS.

 

a. “Workflow Manager” means the service provided by TRX that provides access,
use and support of software to and for AMEX over the Internet, as described in
Schedule D-A.

 

2. GRANT OF RIGHTS.

 

a. AMEX Rights. On the Effective Date, TRX grants to AMEX, and AMEX accepts, a
nonassignable, nontransferable, nonexclusive, limited right for AMEX to access
and use Workflow Manager solely for AMEX’s and its Affiliates’ internal use
during the term of this Attachment, subject to the provisions of this Agreement.
This right is personal to AMEX.

 

b. Proprietary Notices. AMEX agrees not to remove, alter or conceal any product
identification, copyright notices, or other notices or proprietary restrictions
from the documentation provided to AMEX by TRX, and to reproduce any and all
such notices on any copies of such materials.

 

c. Installation. TRX has no responsibility for providing AMEX with any computer
hardware or other equipment. AMEX shall be solely responsible for providing a
proper environment to utilize Workflow Manager, for which TRX will provide
specifications to AMEX.

 

d. Reservation of Rights. TRX reserves the right, in its sole discretion and
with prior written notice to AMEX, to modify, discontinue, add, adapt, or
otherwise change any design or specification of Workflow Manager and/or TRX’s
policies, procedures, and requirements specified in or related hereto.

 

e. Rights to Updates. AMEX shall be entitled to use Workflow Manager under this
Agreement as it is later updated or modified, provided such updates or
modifications are made generally available to all customers of Workflow Manager.

 

f. Rights to New Functionality. From time to time TRX may introduce new
functionality into Workflow Manager. Provided such new functionality is offered
to all customers for an additional fee, such new functionality shall be
available to AMEX for the same such fee specified by TRX. AMEX shall be under no
obligation to acquire such new functionality.

 

55



--------------------------------------------------------------------------------

g. Acceptance. The procedures and criteria for acceptance of Workflow Manager
are set forth in Exhibit L (Testing and Acceptance Procedures).

 

3. CUSTOMER SUPPORT SERVICES.

 

a. Services Provided. During the term of this Attachment, and in addition to the
attached Service Level Agreement, TRX will provide in connection with the
Workflow Manager Services the following support services to AMEX’s Operational
Representatives, who will provide first level support to AMEX’s personnel:

 

  (i) Electronic Support: TRX will provide reasonable consultation and support
over the Internet regarding the operation of Workflow Manager, including both
technical and AMEX issues.

 

  (ii) Telephone Support: In the event AMEX encounters a problem that its
Operational Representatives (as described below) are unable to resolve, such
Representatives shall have access to telephone support during TRX’s normal
business hours.

 

  (iii) Error Correction: In the event AMEX encounters an error, bug or
malfunction in Workflow Manager, Operational Representatives shall use the
online problem tracking tool provided by TRX to describe the problem and
indicate AMEX’s assessment of the severity of same. TRX shall use reasonable
efforts to verify the cause of the problem, and if the error is due to any act
or omission of TRX, TRX’s sole obligation shall be to use its reasonable efforts
to correct the reported problem.

 

b. Training. TRX shall conduct training sessions at a location to be specified
by TRX, for up to [*] AMEX personnel upon a mutually agreed upon schedule to be
finalized after TRX’s receipt of the first invoiced payment. AMEX shall be
responsible for its own travel, living and other expenses associated with such
training.

 

c. Responsibilities of AMEX. Throughout the term of this Attachment, and as a
condition of TRX’s obligation to provide Workflow Manager under this Attachment,
AMEX agrees that it will:

 

  (i) Provide all information reasonably requested by TRX to assist in
identifying and solving reported errors.

 

  (ii) Designate [*] Operational Representatives (the initial Representatives
being named on Schedule D-B) who will be the contact persons through which all
support and/or problem communications will be made. AMEX may, from time to time,
change [*] of the designated Operational Representatives, which change shall be
effective only upon TRX’s receipt of written notice thereof. At no time shall
there be more than [*] Operational Representatives. AMEX shall ensure that any
appointed Operational Representative is knowledgeable in the operation and use
of Workflow Manager, any operating system(s) and hardware installed at the
AMEX’s site used to access Workflow Manager.

 

[*] - Confidential Treatment Requested

 

56



--------------------------------------------------------------------------------

4. TERMINATION.

 

a. Effect of Termination. Upon termination of this Attachment: (i) AMEX shall
immediately cease use of WorkFlow Manager and return all copies of documentation
and other related materials to TRX; and (ii) all payments for WorkFlow Manager
owed TRX shall continue to be due and payable according to the terms of the
Agreement.

 

b. Survival. Provisions hereof which by their context and content are intended
to survive termination hereof shall so survive, including Section 4(a) of this
Attachment, and all Sections specified in Section 6(f) (Survival) of the
Agreement.

 

5. SCHEDULES.

 

The following Schedules are attached to this Attachment D:

 

Schedule D-A        Description of Services

 

Schedule D-B        Operational Representatives

 

AGREED:  TRX

 

--------------------------------------------------------------------------------

 

AGREED:  AMEX

 

--------------------------------------------------------------------------------

            Initial               Initial

 

57



--------------------------------------------------------------------------------

SCHEDULE D-A

 

DESCRIPTION OF SERVICES

 

WorkFlow Manager is an Internet-based task distribution and productivity
tracking tool which allocates PNR processing tasks to individual agents based
upon availability and skill sets, tracks the task completion time, and provides
reports segmented by task category and individual agent.

 

ADMINISTRATION

 

TRX will administer the system on behalf of AMEX. System administration includes
system queue and category configuration as well as user information. Agent
roles, daily reassignment changes as required to address fluctuating workloads
as well as password resets for existing users are considered daily management
tasks and are administered by AMEX.

 

MINIMUM SYSTEM REQUIREMENTS

 

Supported Operating Systems: [*]

 

Minimum Processor Required: [*]

 

Operating System

--------------------------------------------------------------------------------

  

Minimum RAM Required

--------------------------------------------------------------------------------

Windows [*]    [*] Windows [*]      Windows [*]      Windows [*]     

Windows [*]

[*]

     Windows [*]     

 

GDSs Supported: [*]

 

ADDITIONAL REQUIREMENTS:

 

AMEX, at its own expense, must provide TRX with a minimum of [*] Terminal
Address (“TA”) [*] from which queues will be monitored using WorkFlow Manager.
TRX is unable to provide the WorkFlow Manager Services [*]. The processing time
of Workflow Manager is directly affected by the number of TAs provided by AMEX.
In order to process PNRs in [*] or less, AMEX should provide [*] TA per 2000
PNRs on queue. Fewer TAs will slow the distribution of PNRs to agents. TRX will
not be responsible for any missed ticketing deadlines.

 

[*] - Confidential Treatment Requested

 

58



--------------------------------------------------------------------------------

SCHEDULE D-B

 

OPERATIONAL REPRESENTATIVES

 

TRX WORKFLOW Representative:

 

Name:    John Dean Title:    Manager, EAD Office Phone:    404-929-[*] Fax   
404-929-[*] E-mail Address:    [*]

 

AMEX WORKFLOW Representative:

 

Name:    Bob Lienert Title:    VP, SDO Office Phone:    602-537-[*]
E-mail Address:    [*]

 

[*] - Confidential Treatment Requested

 

59



--------------------------------------------------------------------------------

EXHIBIT A

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

PRICING

 

1. RESX PRICING.

 

RESX Implementation Fee: [*]

 

RESX Booking Fee: [*]

 

“RESX Booking” means a unique PNR either created using the RESX Services or
imported to the RESX database.

 

Web Fare Booking Fees: [*] Web Fare Booking (as defined in Schedule A-A)

 

(Note: The Web Fare Booking Fee is in addition to a RESX Booking Fee of [*], for
a total of [*] per Booking.)

 

Web Fare Search Fee:    [*] per Web Fare Search Other RESX Fees      On-site
Visit    [*] Additional Training      Custom Work      Site Administration
Assistance      Implementation Assistance      Integration Assistance     

 

2. CORREX STANDARDIZED PRICING.

 

Per PNR pricing for the CORREX Services is determined by the number of times a
PNR is processed by the CORREX Services and whether Value Added Services (as
defined below) are utilized. A volume price break occurs after the first
[*] million PNRs are processed in any given calendar year during the term of the
Agreement.

 

PNR processed

by CORREX

--------------------------------------------------------------------------------

  

Price per PNR

For the first [*] Million PNRs

Processed in a Calendar year

--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

[*]          

 

[*] - Confidential Treatment Requested

 

60



--------------------------------------------------------------------------------

PNR processed by CORREX

--------------------------------------------------------------------------------

  

Price per PNR after the first

[*] million PNRs have been

processed in a Calendar year

--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

[*]          

 

Please note:

 

(1) In the event that AMEX surpasses the estimated volume of [*] million PNRs
processed in a calendar year, the parties agree to meet to plan improvements to
TRX infrastructure and allocate costs related to those improvements. In the
event that the parties cannot agree upon such improvements or the allocation of
such costs, either party reserves the right to terminate this Agreement or this
Attachment without any penalty.

 

(2) CORREX pricing includes [*] hours per month of support and development of
AMEX-Specific Routines [*]. Additional hours will be billed at [*].

 

(3) For clarity, the [*] price per PNR after the first [*] million PNRs applies
only to those PNRs in excess of [*] million. There is no [*] for the first [*]
million.

 

CORREX Value Added Pricing

 

SmartAlert – determines whether the fare ticketed is refundable and if so,
places the record on a specified queue for a fee of [*] per record placed on the
specified queue; with a pre-determined regularity, the designated records are
reviewed and the traveler is notified via email that the ticket is
nonrefundable, the fee is [*] per email notification sent.

 

CORREX Mail - TRX pre-defined itinerary/invoice e-mail delivery for a fee of [*]
per email generated.

 

TRX offers additional CORREX Value Added Services for additional fees.

 

3. TRANXACT PRICING AND PAYMENT TERMS.

 

The fee for the TRANXACT Service is [*] per ticket. All TRANXACT Service fees
will be [*] using the same methodology adopted for the CORREX Service fee
forecasting amounts.

 

4. WORKFLOW MANAGER PRICING AND PAYMENT TERMS.

 

The access fee for WorkFlow Manager is [*] per user per year.

 

AMEX will make a [*] payment to TRX on the Effective Date of this Agreement in
the amount of [*], which equals [*]

 

[*] - Confidential Treatment Requested

 

61



--------------------------------------------------------------------------------

users to have access to WorkFlow Manager until [*]. Contingent upon acceptance
of WorkFlow Manager by AMEX in accordance with Exhibit L (Testing and Acceptance
Procedures), [*] days after the Effective Date, AMEX will make the remaining
payment of [*] for such [*] users. In the event AMEX does not accept WorkFlow
Manager according to the terms of Exhibit L, AMEX will cease use of WorkFlow
Manager, and the [*] payment of [*], if already made, shall be refunded to AMEX.

 

AMEX may elect to increase the number of users, at any time upon prior written
notice, up to [*] users for a maximum [*] fee of [*]. The first [*] users will
be charged [*] per year, with the remaining [*] users added [*]. All fees are
paid [*] with a [*] invoicing cycle to account for users added during the
preceding [*] and all fees will be prorated as to allow all user licenses added
to expire on the same day. For example, if AMEX adds [*] users during the [*],
TRX will invoice AMEX at the beginning of [*] a prorated portion of the [*] per
user fee to cover the cost for the applicable [*] users through [*] of that
year.

 

[*] - Confidential Treatment Requested

 

62



--------------------------------------------------------------------------------

EXHIBIT B

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

ESCROW AGREEMENT

 

The escrow agreement between TRX and DSI Technology Escrow Services, executed on
May 9, 2003, to which AMEX is a Preferred Beneficiary is attached hereto.

 

63



--------------------------------------------------------------------------------

EXHIBIT C

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

SECURITY STANDARDS AND PROTOCOL

 

Information Protection Requirements

 

Notwithstanding anything to the contrary contained in the Agreement to which
this Exhibit C is attached and incorporated into, and in addition to and not in
lieu of other provisions in the Agreement governing the treatment of AXP Data
(as defined below) by TRX (referred to in this Exhibit C as “Vendor”), Vendor
agrees to comply with all of the provisions of this Exhibit C and to cause all
Vendor employees and Vendor agents, representatives, or subcontractors, and
their respective employees, or any other party to whom Vendor may provide access
to or disclose AXP Data (collectively and individually, “Vendor Disclosees”) to
comply with all of the provisions of this Exhibit C.

 

“AXP Data” means [*].

 

1) Vendor warrants that, where required by applicable law, Vendor’s
registrations with relevant regulatory bodies are current and adequate for the
services to be supplied under the Agreement.

 

2) General.

 

  a) All AXP Data remains at all times the sole property of AXP.

 

  b) Vendor agrees to implement appropriate and reasonable measures designed to
ensure the security and confidentiality of AXP Data, to protect AXP Data against
any anticipated threats or hazards to the security or integrity of AXP Data, and
to protect against unauthorized access to, or use of, AXP Data.

 

  c) Vendor must not [*].

 

  d) Except as required for backup and archival purposes, for a period not to
exceed [*], Vendor must not retain all or any portion of the AXP Data, in any
manner whatsoever, nor permit any parent, subsidiary, affiliate, third-party,
agent, employee or contractor, or their respective agents or employees to retain
any such information, beyond the completion of performance of Vendor’s
obligations under the Agreement.

 

[*] - Confidential Treatment Requested

 

64



--------------------------------------------------------------------------------

  e) Vendor must not use the AXP Data for any purpose other than the purpose for
which AXP Data was provided to Vendor as set forth in the Agreement and must
cause all Vendor employees, agents, representatives, or any other party to whom
Vendor may provide access to or disclose AXP Data to limit the use of AXP Data
to that purpose.

 

  f) Vendor agrees to use commercially reasonable efforts to comply with all
applicable AXP security policy standards and procedures as determined by AXP and
provided to Vendor.

 

  g) Vendor must cause each Vendor Disclosee who is granted access to AXP Data
to sign the Confidentiality and Workstation Rules Agreement attached hereto as
Annex 1 or a document with substantially similar terms and conditions, and
Vendor must cause each such Vendor Disclosee to comply with its terms.

 

3) Transfer to Third Parties.

 

  a) Vendor must not disclose AXP Data to any subcontractor, service provider,
or any other third-party (“Third-Party”) without the prior approval of AXP
unless such transfer of AXP Data to a Third-Party by Vendor is for the sole
purpose of fulfilling Vendor’s obligations under the Agreement.

 

  b) Vendor must not assign, transfer, or otherwise disclose AXP Data to a
Third-Party prior to causing the Third-Party to execute a binding document
committing the Third-Party to comply with the Information Protection
Requirements set forth in this Exhibit C.

 

4) Indemnity.

 

  a) Vendor will indemnify AXP for any loss or misuse of AXP Data by Vendor or
its employees or by any Third-Party to which Vendor discloses AXP Data.

 

5) Physical Security Controls. Vendor must document and maintain adequate:

 

  a) Physical security controls over all vendor facilities where AXP Data is
filed or stored. Examples include [*] as appropriate under applicable law.

 

  b) [*]

 

  c) Security and environmental controls over all [*] which will be used in
conjunction with AXP Data, including restricting access to only approved staff.

 

6) Data Security Controls. Vendor must document and maintain adequate:

 

  a) Data security controls, such as but not limited to [*]

 

[*] - Confidential Treatment Requested

 

65



--------------------------------------------------------------------------------

[*]. Vendor must ensure at each site that appropriate data controls are
implemented and that no shared environments exist with other businesses for all
[*].

 

  b) Retention processes and policies for all security data events (i.e.,
reports) in accordance with legal and regulatory requirements. Examples include:
[*].

 

  c) Controls in configuring and operating voice systems, especially as regards
[*].

 

7) Disaster Recovery.

 

  a) Vendor must have a documented, tested disaster recovery plan upon written
request and must provide documentation of its disaster recovery plan to AXP for
review and approval by AXP. Vendor must notify AXP of any revisions made to
Vendor’s disaster recovery plan.

 

  b) Vendor’s disaster recovery plan must include [*].

 

  c) Vendor’s disaster recovery plan must be designed to recover business
operations from a disaster.

 

  d) With respect to Sections 7(d), 7(e), and 7(f), [*], and Vendor’s written
agreement, Vendor must ensure all disaster recovery plans are tested at least
once each year. Upon written request, Vendor must provide to AXP the plans for
all disaster recovery tests and documentation of disaster recovery test results.

 

  e) Vendor agrees that AXP or a designated third-party may attend and/or review
recovery plan testing and view test results.

 

  f) Vendor agrees to allow AXP to schedule integrated business recovery
exercises with the Vendor upon request from AXP.

 

  g) Vendor must ensure that all reasonable precautions are taken to prevent and
mitigate any disaster that may affect Vendor’s ability to provide services under
the Agreement.

 

  h) Upon the occurrence of a disaster at any of the Vendor locations involved
in the provision of services to AXP or where AXP Data is stored or utilized by
Vendor, Vendor must immediately implement the disaster recovery plan and notify
AXP of such implementation and any external dependencies necessary to implement
the plan.

 

[*] - Confidential Treatment Requested

 

66



--------------------------------------------------------------------------------

  i) Upon written request and within a mutually agreed timeframe, Vendor must
provide to AXP a post-incident report that documents the implementation and
efficacy of Vendor’s disaster recovery plan after the occurrence of a disaster
at any of the Vendor locations involved in the provision of services to AXP or
where AXP Data is stored or utilized by Vendor.

 

8) Employees.

 

  a) Vendor must, in accordance with applicable law, perform background checks
on all employees assigned to perform Vendor’s obligations under the Agreement.

 

  b) Vendor’s policies must require its employees to report suspected violations
of the Information Protection Requirements set forth in this Exhibit C and
suspected violations of Vendor’s data security policies to Vendor management for
investigation and action.

 

  c) Vendor must cooperate fully with AXP in any investigations of possible
fraudulent or unauthorized use or access of AXP Data by Vendor’s employees.

 

  d) Vendor must implement and document consequence management policies for
violations of the Information Protection Requirements set forth in this Exhibit
C and for violations of Vendor’s data security policies.

 

9) Audits and Inspections.

 

  a) Upon written request, Vendor must document and provide to AXP copies of all
internal security policies and standards relevant to performance hereunder
(including escalation procedures for non-compliance) for AXP review.

 

  b) Vendor must allow scheduled and unscheduled on-site inspections by AXP with
reasonable prior written notice during regular business hours.

 

  c) Vendor shall use commercially reasonable efforts to comply with all
reasonable recommendations from AXP that result from such inspections to meet
these Information Protection Requirements. Vendor must respond in writing within
a mutually agreed timeframe no less than [*] to all recommendations that result
from on-site inspections by AXP.

 

  d) Upon written request, Vendor must provide to AXP a copy of the most recent
third-party data processing audit or review, as conducted by the Vendor’s
external auditors relevant to Vendor’s performance hereunder. In addition,
Vendor must provide to AXP copies of any related audits that include data
processing activities within their scope from Vendor’s internal auditors.

 

10) Right to Monitor Data.

 

  a) Upon prior notice to Vendor, [*].

 

[*] - Confidential Treatment Requested

 

67



--------------------------------------------------------------------------------

  b) [*]

 

11) Vendor Employees Access.

 

  a) [*]

 

  b) Vendor must ensure that all of its employees who are users of any AXP
system will attend Security Awareness training, and will be fully informed (at
least annually) of, and monitored for adherence to, these Information Protection
Requirements.

 

12) Security Administration.

 

  a) [*]

 

  b) [*]

 

  c) [*]

 

  d) [*]

 

13) Account Access. Vendor must cause Vendor Disclosees to access, make
maintenance changes to, or perform financial adjustments only on those AXP
accounts as required by their job responsibilities. In addition, Vendor must
cause Vendor Disclosees to not access:

 

  a) [*]

 

  b) [*]

 

  c) [*]

 

  d) [*]

 

14) Access Management. Vendor must ensure that user IDs and passwords for AXP
systems will be controlled as follows:

 

  a) [*]

 

[*] - Confidential Treatment Requested

 

68



--------------------------------------------------------------------------------

  b) [*]

 

  c) [*]

 

  d) [*]

 

  e) [*]

 

  f) [*]

 

15) Right to Monitor Access. As reasonably permitted by TRX’s-then current
policies and procedures, [*].

 

16) Workstation Controls. Vendor must ensure all workstations which allow access
to AXP Data are controlled. All software used on any workstation must be
properly licensed and used in accordance with the applicable license agreement.
All software used must be approved by AXP. All such workstations must be:

 

  a) [*]

 

  b) [*]

 

  c) [*]

 

  d) [*]

 

17) Activity Log. [*] .

 

18) Systems Security.

 

  a) Vendor must document and maintain adequate (as adequacy is reasonably
determined by Vendor):

 

  i. [*]

 

  ii. [*]

 

  b) Vendor must perform maintenance access to production servers [*] between
Vendor’s corporate offices and the production systems. Vendor must not perform
maintenance access to production servers over the Internet.

 

[*] - Confidential Treatment Requested

 

69



--------------------------------------------------------------------------------

  c) [*]

 

  d) [*]

 

19) Operations Procedures.

 

  a) [*]

 

  b) [*]

 

  c) [*]

 

  i. [*]

 

  ii. [*]

 

  iii. [*]

 

20) Data Separation. [*].

 

21) Control Datastores. Any system which processes financial data must have [*].

 

22) Remote Access Authentication. All remote access, whether to the production
network (for technical operations staff), or to the corporate network (by remote
travelers), must be [*].

 

23) Encryption.

 

  a) [*].

 

[*] - Confidential Treatment Requested

 

70



--------------------------------------------------------------------------------

  b) [*]

 

  c) [*]

 

  d) [*]

 

  e) [*]

 

  f) [*]

 

  g) [*]

 

24) Development Separation.

 

  a) Procedures must exist to separate the application development process from
the data it operates on.

 

  b) Development staff must not have access to the production servers;
operations staff must not generally have access to the development source.

 

  c) Access controls on various servers must be used to ensure that these
policies are adhered to.

 

25) Data used in development and test systems must not contain direct copies of
production data under any circumstances.

 

26) Internet Security.

 

  a) Vendor must document and maintain adequate:

 

  [*]     

 

[*] - Confidential Treatment Requested

 

71



--------------------------------------------------------------------------------

27) Application Security. [*].

 

28) Customer Authentication.

 

  a) [*]

 

  b) [*]

 

  c) [*]

 

  d) [*]

 

  e) [*]

 

  f) [*]

 

29) Internet Tracking and Reporting.

 

In connection with any and all work that Vendor does on behalf of AXP, Vendor
agrees that it will not collect any personally identifiable information from any
AXP on-line users/customers. Further, Vendor agrees to obtain the prior written
approval of AXP before using any “tracking and reporting” technologies on Web
pages that contain AXP branding, including, but not limited to, technologies
designed to collect, track, store or classify user data, movements or
preferences.

 

30) Provisions Applicable to International Transfers of Personal Data.

 

The provisions of this Section 30 apply to AXP Data that is transmitted across
any international boundary.

 

The Parties will each comply with their respective obligations under any
applicable laws relating to the collection, use, processing, protection or
disclosure of data relating to individuals or corporations, including Personal
Data (as defined below) during the provision of the Services (including European
Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data, and any
legislation implementing such article, and any legislation implementing the same
in the relevant state (collectively, the “Directive”)) (collectively, “Data
Protection Laws”). Neither Party will do any act that puts the other Party in
breach of its obligations under the Data Protection Laws and nothing in this
Agreement will be deemed to prevent any Party from taking the steps it
reasonably deems necessary to comply with the Data Protection Laws.

 

[*] - Confidential Treatment Requested

 

72



--------------------------------------------------------------------------------

  a) The Parties acknowledge that:

 

  1) [*]

 

  2) [*]

 

  3) [*]

 

  4) [*]

 

  5) [*]

 

  b) Vendor will, and will cause any Vendor Disclosees to, in a manner that
conforms to any time-scales set out in the Directive, and, in any event, as soon
as reasonably practicable, comply with any written request by AXP to:

 

  1) [*]

 

  2) [*]

 

  3) [*]

 

  4) [*]

 

  5) [*]

 

  c) Vendor will not without AXP’s prior written authorization:

 

  1) [*]

 

  2) [*]

 

[*] - Confidential Treatment Requested

 

73



--------------------------------------------------------------------------------

  3) [*]

 

  d) Vendor will:

 

  1) [*]

 

  2) [*]

 

  e) Vendor will indemnify AXP for any breach by Vendor or any Vendor Disclosee
of its obligations with respect to data protection under the Agreement.

 

  f) Vendor acknowledges that to the extent it is obliged to comply with Article
17 of the Directive in respect of AXP Personal Data, it will comply with such
Article 17 including without limitation the following obligations:

 

  1) taking appropriate technical and organizational security measures in
accordance with the requirements of the Agreement to safeguard against
unauthorized and unlawful processing of AXP Personal Data and against accidental
loss or destruction of, or damage to, AXP Personal Data;

 

  2) only processing AXP Personal Data in accordance with written instructions
given by AXP, including as set forth in the Agreement;

 

  3) taking reasonable steps to ensure the reliability of those Vendor personnel
and Vendor Disclosees that have access to AXP Personal Data; and

 

  4) ensuring that all of the Vendor personnel and Vendor Disclosees involved in
processing AXP Personal Data have undergone reasonably adequate training in the
care and handling of AXP Personal Data.

 

[*] - Confidential Treatment Requested

 

74



--------------------------------------------------------------------------------

Annex 1 To Exhibit C

 

Confidentiality and Workstation Rules Agreement

 

The individual specified below (you” or “your”), in connection with work
performed for the company specified below (“Company”) may have access to trade
secrets, confidential information, files, records and forms (collectively
“Confidential Information”) of American Express Travel Related Services, Inc.
and its affiliates (collectively, “American Express”). Confidential Information
includes, but is not limited to, any information relating to American Express
Card member accounts (“Accounts”), American Express organizational structure,
marketing philosophy and objectives, project plans, data models, strategy and
vision statements, business initiatives, business requirements, systems design,
methodologies, processes, competitive advantages and disadvantages, financial
results, product features, systems, operations, technology, customer lists,
customer account information, product development, advertising or sales programs
and any other information which would give American Express an opportunity to
obtain an advantage over its competitors or which American Express is ethically
obligated to protect from unauthorized sources. None of such information shall
be deemed to be in the public domain.

 

American Express desires to protect its Confidential Information and therefore
requires that you agree, as a condition of your performing services (“Services”)
pursuant to American Express’ agreement with Company, to safeguard all
Confidential Information and not to reveal Confidential Information to any
third-party (including, without limitation, at conferences, seminars, meetings
of professional organizations or by publication in journals or granting of
interviews to journalists and other members of the news media) or use
Confidential Information for your own benefit or the benefit of any third-party,
except to the extent necessarily required for your performance of Services.

 

You agree not to discuss Confidential Information in public places.

 

You agree that any work product produced or developed by you in the performance
of your Services shall constitute Confidential Information subject to this
Agreement and such work product is, and shall remain, the property of American
Express.

 

In connection with your use of American Express’ computer workstations and your
access to American Express MIS systems, in addition to all other provisions of
this Agreement, you agree that:

 

  •   You will not access your own Account for any reason;

 

  •   You will not access another employee’s Account if you have personal
knowledge that the account holder is an employee;

 

  •   You will not access any Account held by anyone you know outside of work;

 

  •   You will not access any Account that you are not required to access as
part of your performance of the Services.

 

You will sign off when you leave your workstation and sign back on when you
return, including, but not limited to, time away from your desk for breaks,
lunch, meetings, etc.

 

75



--------------------------------------------------------------------------------

You will not give your password to any person and you are not to use another
person’s password or identification number. Your password identifies you to the
system. The computer system tracks all entries that are made by the person who
makes them. If your password is used by anyone in a manner that results in
errors or fraud, you would be held accountable for the errors or fraud.

 

All terminals are subject to monitoring and terminal monitoring may occur
simultaneously with telephone monitoring. In addition, you should understand
that all transactions in the system are recorded by the computer. Printouts
listing all transactions by a personal identification number and password are
monitored on a regular basis.

 

These rules are extremely important. Any employee who willfully disregards these
rules and regulations is subject to discipline, up to and including discharge
from employment.

 

You also agree to help safeguard American Express customers’ expectations of
privacy by exercising diligence and care in the handling of Confidential
Information relating to them.

 

By signing below, you indicate that you understand the above terms and that, as
a condition of performing Services, you agree to adhere to them.

 

COMPANY:

 

--------------------------------------------------------------------------------

Full Legal Name

  

--------------------------------------------------------------------------------

Your Name (print)

 

--------------------------------------------------------------------------------

Date

    

--------------------------------------------------------------------------------

Your Signature (Sign Here)

   

 

76



--------------------------------------------------------------------------------

EXHIBIT D

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

USE OF AMEX MARKS

LOGO [g97218image1.jpg]

 

 

77



--------------------------------------------------------------------------------

EXHIBIT E

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

DISPUTE RESOLUTION

 

The parties agree to establish an internal hierarchy to facilitate resolution of
Disputes as set forth below.

 

1. The JOC Representatives shall discuss the Dispute and negotiate in good faith
in an effort to resolve the Dispute without the necessity of any formal
proceeding relating thereto (“Level 1 Review”).

 

2. Upon the written request of either party’s JOC Representative, each party’s
Management Representatives shall hold ad hoc meetings and/or informal
discussions for the purpose of resolving such Dispute (“Level 2 Review”). The
Management Representatives shall meet in person, or by telephone, as often as
they reasonably deem necessary in order to gather from and furnish to the other
all information with respect to the Dispute which they believe to be appropriate
and germane in connection with its resolution. The Management Representatives
shall discuss the Dispute and negotiate in good faith in an effort to resolve
the Dispute without the necessity of any formal proceeding relating thereto. In
the event the Management Representatives are unable to resolve the dispute the
Management Representatives shall escalate the matter to executive level
management within each company (“Level 3 Review”).

 

3. If the Dispute cannot be resolved within thirty (30) days of the Level 3
Review, any Dispute (an “Arbitrated Dispute”) shall, after completion of the
procedures set forth above, be fully and finally settled and determined by
binding arbitration in accordance with the then-current version of the
commercial rules of the American Arbitration Association (the “Rules”), and
judgment upon an award arising in connection therewith may be entered in any
court of competent jurisdiction. The arbitration shall be held before a single
arbitrator selected in accordance with the Rules. Any arbitration or court
action arising out of, related to, or in connection with this Agreement shall be
held in New York City, New York, or, if such proceeding cannot be lawfully held
in such location, as near thereto as applicable law permits. All arbitration
proceedings and submissions, and the arbitration award, shall be in the English
language and the rules of evidence shall apply to all proceedings.

 

4. Disputes shall be arbitrated on an individual basis. There shall be no right
or authority for any Disputes to be arbitrated on a class action basis or in a
purported representative capacity on behalf of the general public, other vendors
or other persons similarly situated. The arbitrator’s authority to resolve
disputes and to make awards is limited to disputes between TRX and AMEX alone,
and is subject to the limitations of liability set forth in this Agreement.
Furthermore, disputes brought by either party against the other may not be
joined or consolidated in arbitration with disputes brought by or against any
third party, unless agreed to in writing by all parties. No arbitration award or
decision shall be given preclusive effect as to issues or claims in any dispute
with anyone who is not a party to the arbitration. Should any portion of this
paragraph regarding the arbitrator’s authority to resolve disputes between only
TRX and AMEX be stricken from this Agreement or deemed otherwise unenforceable,
then this Schedule shall be stricken from this Agreement.

 

78



--------------------------------------------------------------------------------

5. The arbitrator shall apply New York law to all aspects of the Arbitrated
Dispute, including but not limited to, the interpretation and validity of the
applicable documents, the rights and obligations of the parties, the mode of
performance and the remedies, consequences of the breach of the applicable
documents and the rules of evidence. The parties hereby irrevocably consent to
the jurisdiction of any state or federal court sitting in New York County, for
all purposes in connection with arbitration or an Arbitrated Dispute, including:
(i) enforcement of the arbitration award; and (ii) issuance of provisional
remedies to protect rights, interests, assets and property, including but not
limited to temporary or preliminary injunctive relief, to ensure ultimate
satisfaction of the arbitration award.

 

6. The parties may, without inconsistency with this Agreement to arbitrate, seek
from any court having jurisdiction any interim measures or provisional remedies
pending the establishment of the arbitral tribunal’s final award has been
satisfied. The parties agree that the award made by the arbitrator shall be
final and binding on the parties, and they waive any right to appeal the
arbitral award, to the extent that an appeal may be lawfully waived.

 

7. At the direction of the arbitrator or judge, the prevailing party in any
arbitration or court action shall be reimbursed by the party who does not
prevail for its reasonable attorneys’, accountants’ and experts’ fees and
related expenses (including reasonable charges for in-house legal counsel and
related personnel) and for the costs of such proceeding.

 

8. Notwithstanding the foregoing, the parties agree to continue performing their
respective obligations under this Agreement to the extent practicable while the
Dispute is being resolved unless and until such obligations are terminated or
expire in accordance with the provisions hereof. Nothing on this Exhibit shall
be construed to prevent any party from seeking from a court a temporary
restraining order or other temporary or preliminary relief pending final
resolution of a Dispute pursuant hereto.

 

79



--------------------------------------------------------------------------------

EXHIBIT F

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

BUSINESS CONTINUITY PLAN

 

BCP Term Definitions

 

Business Continuation Planning (BCP) Program The policies, standards,
organizations, and management processes by which American Express, and/or third
party providers, creates and maintains plans for continuation of critical
business functions and plans for recovery of work environments. This includes
all the requirements and supporting plans (e.g. disaster recovery plans) to
ensure continuation of the critical business functions. It also includes work
environment requirements (office space requirements, equipment, people,
band/level info, etc.) for recovery of all business functions to an alternate
site.

 

Business Interruption An event that disrupts access to a company’s facilities,
customers, or information or threatens the health or safety of employees and
visitors of a company. Business continuation plans are not designed to mitigate
the effects of routine events that can be resolved through normal problem
resolution practices.

 

Disaster Recovery Planning (DRP) The policies, standards, organizations, and
management processes by which a company creates and maintains plans for recovery
of technology, including hardware, network connectivity, telecommunications and
system and application software.

 

Plan Maintenance Scheduled and Unscheduled Plan updates and changes including
but not limited to business functions, technology, contact lists, tasks,
equipment, recovery requirements, etc.

 

Recovery Objective (RO) The level of recovery and the time to resume a process
or function based on regulatory requirements and/or an assessment of the
financial, operational and brand damage resulting from a business interruption.
This includes:

 

Maximum Allowable Outage (MAO) – The maximum amount of time a business process
can be unavailable before significant impact (financial, customer, regulatory)
is felt.

 

Recovery Point Objective (RPO)– The currency of the data you are recovering.
Varies from the last good backup, which may be 24 - 48 hours old (traditional
recovery), up to the last recorded transaction before the disaster (Rapid
Recovery).

 

Recovery Time Objective (RTO)– The time taken to restore user access to the
applications and data.

 

Vital Records Any information that is essential for the continuation or
restoration of any business process or computer operation that supports AMEX.
[*]

 

[*] - Confidential Treatment Requested

 

80



--------------------------------------------------------------------------------

TRX Business Continuity Plan Requirements

 

TRX must perform an initial self-assessment of TRX’s Business Continuity Plan
against the American Express Interactive TRX Business Continuity Requirements
listed below.

 

Req. #


--------------------------------------------------------------------------------

   Yes


--------------------------------------------------------------------------------

   No


--------------------------------------------------------------------------------

  

Requirement

--------------------------------------------------------------------------------

1    x         TRX will complete and maintain a Business Continuity Plan for its
business, which will include a plan for all systems and operations it supports
for AMEX. 2    x         TRX Business Continuation Roles & Responsibilities are
clearly defined. 3    x        

Recovery Profile (priorities, recovery time and point objectives, assumptions,
strategies, and resources needed) for your Business and the services that you
provide AMEX are documented and implemented, including all technology that
impacts AMEX, and meets AMEX function/process requirements. Recovery time
objectives will be mutually agreed to by AMEX and the vendor based on the
following:

•      Definition of critical processes that support AMEX, as defined by the
AMEX Business Impact Analysis (BIA).

 

•      Recovery prioritization of those critical processes.

 

•      Business impact to AMEX of a service disruption.

 

Recovery time objectives will be reviewed at least every [*] by vendor and AMEX
as the BIA is refreshed or significant changes take place.

4    x        

For each technical function critical to AMEX, vendor has documented Disaster
Recovery plan that contains the following (as applicable):

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

•      [*]

 

[*] - Confidential Treatment Requested

 

81



--------------------------------------------------------------------------------

5    x    The vendor can provide reasonable written assurance in their Business
Continuity Plan that a third party that hosts or supports a technical
function(s) for AMEX has a DR plan that includes the applicable technical
function(s) and supports the Recovery Profile established by AMEX and the
vendor. 6    x   

Plan testing program is in place to confirm:

 

•     Plans are tested at least [*].

 

•     Closure of identified gaps and updates to all affected Recovery Plans for
all applications that support AMEX following an exercise or invocation.

 

•     Plan testing will include the appropriate AMEX personnel as participants
or observers.

 

•     Test criteria, test plan, and test results (including corrective actions)
are to be provided to AMEX by the vendor. A Non-Disclosure Agreement may be
signed between the vendor and AMEX at the request of the vendor.

7    x    As appropriate, regulatory agencies, e.g. U.S. FDIC, which vendor must
be compliant with, are permitted to attend and view all Business Continuity Plan
testing and test results as applicable by location. 8    x    AMEX Audit or a
3rd Party Audit may attend and/or audit Business Continuity Plan testing and
view test results. A Non-Disclosure Agreement may be signed between the vendor
and AMEX at the request of the vendor. 9    x    Plan addresses maintenance
(scheduled and unscheduled) with updates to be conducted by the vendor and
communicated to the AMEX Relationship Owner on a [*] basis. 10    x    The
vendor will distribute its BCP/DR plan to AMEX or provide AMEX with an overview
on a [*] basis. A Non-Disclosure Agreement may be signed between the vendor and
AMEX at the request of the vendor. 11    x    The vendor maintains notification
and communication procedures, both internally and to AMEX, with appropriate
contact information for AMEX for communication in the event of a disruption.
Integrated communications testing will take place [*]. 12    x    Upon execution
of a plan, post incident reporting is to be provided to AMEX by the vendor
within [*] of the end of such an event. During any time that the Business
Continuity Plans are executed, service level measurement and reporting are to
continue. 13    x    A contingency plan is in place to address the loss of any
key people assigned to operating the utility/software that supports any AMEX
function, such as cross-training initiatives.

 

[*] - Confidential Treatment Requested

 

82



--------------------------------------------------------------------------------

14    x         Single points of failure for recovery of the critical business
function have been identified and eliminated. If not, a work plan for
implementing a recovery strategy for these components must be in place,
accompanied by written acknowledgement signed by all affected parties.
Redundancy does not ensure recovery. Redundancy at the same location is not an
acceptable recovery strategy. 15    x        

In the event of a loss of a data center or building, the ability to process
required transaction volume with sufficient processing time for the anticipated
workload should be in place and tested.

 

•     Alternate sites allow the use of the facility until a full recovery of the
affected entity’s own facilities (defined in the BC Strategy).

 

•     Alternate sites provide for physical and data security.

 

•     Work requirements are met (space, equipment, office supplies, technology)

16    x        

As applicable, all critical vital records related to AMEX are stored using an
agreed upon method and at an agreed upon location.

 

•     Process for retrieval is clearly understood by authorized personnel.

 

•     Frequency of updates is documented.

 

•     Vital records include key operating procedures.

17         NA   

A Call Center Disaster Recovery plan is in place, as applicable, that supports
AMEX will include the following elements:

 

•     Defined procedures for redirecting inbound calls (Carrier’s offer
services).

 

•     Strategy supports AMEX recovery point/time objectives.

 

•     Interim call handling strategy defined (Voice response unit message).

 

•     Alternate call center is defined (Internal or External).

 

•     A plan for the Re-establishment of Agents is defined- e.g.
internal/alternate site, external/vendor, combination?

 

•     Work area Recovery Requirements: Database access recovery procedure has
been defined.

 

TRX and AMEX will mutually create applicable detail to those items listed above
as TRX Business Continuity Plan requirements. TRX will deliver to AMEX, not
later than the commencement of the first Project Schedule, TRX’s completed
self-assessment of above requirements and TRX’s Business Continuity Plan for
review and approval.

 

AMEX and TRX will mutually address any deficiencies identified within TRX
Business Continuity Plan within [*] days after launch. AMEX may alter the above
Business Continuity Plan Requirements, at any time during the term of this
contract. Any changes to the Business Continuity Plan Requirements may be
negotiated with the TRX.

 

[*] - Confidential Treatment Requested

 

83



--------------------------------------------------------------------------------

EXHIBIT G

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

VULNERABILITY THREAT ASSESSMENT AGREEMENT

 

LOGO [g97218image2.jpg]

 

MASTER MULTI-PARTY AGREEMENT

 

This Master Multi-Party Agreement (the “MPA”) dated this     , day of
             200   by and between the parties listed herein reflects the
understanding and acceptance of the parties regarding logical assessments to be
performed on behalf of American Express Travel Related Services Company, Inc.
(hereinafter referred to as “AXP”) with its principal place of business at 200
Vesey Street, World Financial Center, New York, N.Y. 10285, by the consultant
identified in the respective statement of work (“SOW”) attached hereto
(hereinafter referred to as “Consultant”) on Devices owned and/or controlled by
TRX, Inc. (hereinafter referred to as “Company”) with its principal place of
business at 6 West Druid Hills Drive, Atlanta, GA 30329.

 

WHEREAS, in accord with the terms herein, Consultant shall perform a
Vulnerability Threat Assessment, including, but not limited to logical
assessment, testing, penetration, intrusion and/or analysis services using
intrusive and/or passive techniques and/or software tools (the “VTA”) as
described herein for the purposes of providing AXP a report containing results
of the VTA and nothing herein shall be construed to mean that any VTAs performed
shall constitute a certification or warranty that Company’s systems are secure;

 

WHEREAS, Company represents and warrants it has secured any and all the required
approvals to facilitate the performance of VTA(s) in accord with the terms
herein;

 

WHEREAS, Company grants AXP permission to engage its Consultant (whereas as
Consultant shall be considered or designated consultants pursuant to section
herein) to perform such VTAs at least [*] on each respective system, server,
and/or IP address(es), (as applicable, the “Devices”) as identified in the
respective Schedule;

 

WHEREAS, the parties will execute a SOW to be governed under the provisions of
this MPA in the form of Insert 1 attached hereto for every VTA (as defined
below) to be performed solely on the Devices identified within Insert 2 for the
period stated therein. Each Schedule shall be effective, incorporated into and
form a part of this MPA when duly executed by the parties. Except for Sections
5, 7 and 8 herein, if there is a conflict between this MPA and any SOW, the
terms of the SOW will govern the provision of the services involved;

 

WHEREAS, nothing herein excuses the parties from confidentiality, data security
or other obligations under other contracts between the parties or applicable
law.

 

NOW THEREFORE, for good and valuable consideration, it is hereby acknowledged,
the parties agree as follows:

 

[*] - Confidential Treatment Requested

 

84



--------------------------------------------------------------------------------

1. AXP has retained Consultant to perform such VTA on its behalf as indicated
above and acknowledges and agrees that it has entered into an agreement with
Consultant for the provision of such Services. Company and AXP consent to having
Consultant perform such VTA solely with respect to the Devices listed in Insert
2 attached to the respective SOW affixed therein.

 

2. Consultant will use a combination of [*] to examine the level of protection
of the [*] attached therein; however, Consultant will be limited by the
following general restrictions:

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

3. Upon completion of any VTA, Consultant will provide AXP a written report
containing the requested information inscribed in Insert 3 attached herein. AXP
shall elect to provide Company with a copy of said written report provided,
however, that Company acknowledges that a) the VTA report is the sole property
of AXP; b) Company shall not disclose the VTA report to any person or individual
other than it’s employees on a need to know basis; and c) the VTA report shall
be Confidential Information.

 

4. Consultant will provide in advance to Company:

 

a. Start and stop dates and times of test; and

 

b. Tester source IP addresses. [*]. Solely to the extent Vendor is provided an
IP address range pursuant to this sub-section (b), Vendor shall be subjected to
the confidentiality obligations set forth in Section 3 and any reference to
Consultant therein shall be

 

[*] - Confidential Treatment Requested

 

85



--------------------------------------------------------------------------------

deemed to include Vendor’s obligations to confidentiality. The following
information about the actual people performing the test:

 

  i. [*]

 

  ii. [*]

 

  iii. [*]

 

  iv. [*]

 

  v. [*]

 

5. Each party (the “Receiving Party”) agrees to regard and preserve as
confidential all confidential or proprietary information of another party (the
“Disclosing Party”) concerning such party’s business, plans, customers,
technology, security policies and procedures, infrastructure, and products, and
other information held in confidence by such party, including information in
tangible or intangible form or other information that, under the circumstances
of its disclosure, should be considered confidential, and also including all
information and data discovered about the Disclosing Party in connection with a
VTA (“Confidential Information”). Except for the exchange between AXP and
Consultant of Company Confidential Information disclosed to or acquired by
Consultant in connection with a VTA that is necessary for AXP’s assessment of
Company’s network security, the Receiving Party agrees to hold the Disclosing
Party’s Confidential Information in trust and confidence and not to disclose
such information to any person, firm or enterprise, or use (directly or
indirectly) any such information for its own benefit or the benefit of any other
party, unless authorized by the Disclosing Party in writing, and even then, to
limit access to and disclosure of Confidential Information to a “need to know”
basis only.

 

a. Notwithstanding the foregoing, information shall not be considered
Confidential Information to the extent, but only to the extent, that such
information is: (i) already known to the receiving party free of any restriction
at the time it is obtained from the other party; (ii) subsequently learned from
an independent third party free of any restriction and without breach of this
MPA; (iii) is or becomes publicly available through no wrongful act of either
party; (iv) is independently developed by one party without reference to any
Confidential Information of the other.

 

b. If the Confidential Information is subject to disclosure pursuant to an
order, decree, subpoena or other validly issued judicial or administrative
process requiring either party or their respective representatives (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information, such party will promptly notify the other party of such request or
requirement so that such other party may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any Confidential Information so disclosed is maintained in
confidence to the maximum extent possible by the agency or other person
receiving the disclosure, or, in the discretion of such other party, to waive
compliance with the provisions of this Agreement. In any such case, and in
addition to the notice contemplated in this paragraph, the party in receipt of
such Confidential Information will

 

[*] - Confidential Treatment Requested

 

86



--------------------------------------------------------------------------------

use its reasonable efforts, in cooperation with the other party or otherwise, to
avoid or minimize the required disclosure and/or to obtain such protective order
or other relief to protect the Confidential Information.

 

6. Company shall provide access to the Devices and assistance where necessary to
Consultant and AXP during the Test Period. The “Test Period” shall be defined as
the period to run coterminous with the term of the respective agreement between
Company and AXP relating to services provisioned to AXP whereby the Company’s
environment, systems an/or services are utilized to provision said services to
AXP as they relate to the respective Devices identified in the respective SOW.

 

7. Company represents and warrants that it has the authority and the right to
enter into this MPA. Without limiting the foregoing the Company represents and
warrants that it has the right to permit the performance of a VTA (as performed
by Consultant in accordance with this MPA) on the Devices listed in Insert 3 to
each respective SOW, and that the rights of any third party will not be violated
as a result of such a VTA being performed.

 

8. Consultant represents and warrants that: (i) it has the authority and the
right to enter into this MPA and to perform services and provide materials,
information and deliverables hereunder, and that its obligations hereunder are
not in conflict with any other Consultant obligations; (ii) each of its
employees has the proper skill, training and background necessary to accomplish
their assigned tasks; (iii) all services will be performed in a competent and
professional manner, by qualified personnel and will conform to the requirements
set forth hereunder; (iv) neither any deliverables, information, or materials
used in the performance of any services by Consultant infringe upon or violate
the rights of any third party; (v) AXP shall have the right to use for its own
purposes, any ideas, methods, techniques, materials and information provided to
or otherwise obtained by AXP as a result of this MPA (not including any
Confidential Information of Company), without restriction, liability or
obligation, except as may be specified herein.

 

9. AXP represents and warrants that: (i) it has the authority to enter into this
MPA; (ii) it has used reasonable efforts to ascertain whether Consultant has any
actual or potential claims against it for breach of confidentiality obligations;
and (iii) it will not disclose the results of the VTA to any third party except
as provided for in this Agreement.

 

10. Except for acts of negligence or misconduct individually and respectively by
AXP or Consultant, for which such respective party will be solely liable for,
each party shall defend, indemnify and hold the others harmless from and against
any and all final judgments (including reasonable attorneys’ fees) and liability
as a result of third party claims related to such party’s breach of Section 5
hereof.

 

11. IN NO EVENT WILL THE PARTIES BE LIABLE, ONE TO THE OTHER, FOR SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR
ARISING OUT OF THIS MPA. THE LIMIT OF ANY PARTY’S DIRECT LIABILITY IN TORT OR BY
STATUTE OR OTHERWISE CONCERNING PERFORMANCE OR NON-PERFORMANCE BY CONSULTANT IN
ANY MANNER RELATED TO THIS AGREEMENT FOR ANY AND ALL CLAIMS RELATED TO DIRECT
DAMAGES (SPECIFICALLY EXCLUDING CLAIMS RELATED TO CONFIDENTIALITY AND
INDEMNIFICATION) SHALL NOT EXCEED ONE HUNDRED THOUSAND DOLLARS.

 

87



--------------------------------------------------------------------------------

12. AXP acknowledges that as a result of the VTA, the performance of AXP’s
system(s), as well as the throughput of associated routers, firewalls, and
switches that are utilized to provision services to AXP (individually and
collectively, the “Apparatuses”) may be degraded and solely as it relates to the
portion of the Apparatuses that provision services to AXP, AXP agrees to accept
any and all risks associated with the VTA. AXP acknowledges that some system
data solely as it relates to services provisioned to AXP, may be changed as a
result of probing certain vulnerability’s during the VTA. AXP accepts all
responsibility for the consequences of a system failure caused by the VTA that
solely impacts the provisioning of services to AXP. AXP agrees to waive any
remedies under any service level agreement arising out of any unavailability or
degraded performance related to the VTA.

 

13. This MPA shall be construed and enforced under the substantive laws of the
State of New York. Headlines are for reference only and shall not affect the
meaning of any terms. If any provision of this MPA is held invalid, illegal or
unenforceable, the remaining provisions will continue unimpaired.

 

The parties having accepted the terms and conditions set forth herein
respectfully assign their signatures below. This agreement may be executed in
several counterparts, each shall be deemed to be an original and such
counterparts together shall constitute one and the same instrument.

 

“AXP”   “Company” By:  

/s/ Kevin Park

--------------------------------------------------------------------------------

  By:  

/s/ Norwood H. Davis III

--------------------------------------------------------------------------------

Title:  

Director, Global Procurement

--------------------------------------------------------------------------------

  Title:  

President and CEO

--------------------------------------------------------------------------------

Date:  

11/18/2005

--------------------------------------------------------------------------------

  Date:  

5 December 2005

--------------------------------------------------------------------------------

 

88



--------------------------------------------------------------------------------

INSERT 1

 

TO

 

EXHIBIT G

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

Form of Statement of Work - Sample

 

Consultant (Name and Address)

   SOW No.:      Agreement dated:    /    /03      Date:

 

This Insert is issued pursuant to the above-referenced Master Multi-Party
Agreement (“MPA”) between American Express Travel Related Services Company,
Inc.,                                         , and the above-named Consultant.

 

1. The parties shall adhere to all the terms and conditions set forth in the
MPA.

 

2. The VTA (to be performed by Consultant in accordance with the MPA) on the
Devices listed in Insert 2 attached herein shall be performed on or by
    /    /    .

 

3. Any term not otherwise defined herein, shall have the meaning specified in
the Agreement.

 

ADDITIONAL TERMS (if Applicable):

 

AMERICAN EXPRESS TRAVEL

RELATED SERVICES COMPANY, INC.

  [INSERT CONSULTANT’S NAME] By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

   

(Type or Print)

     

(Type or Print)

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[INSERT VENDOR NAME]

By:

 

 

--------------------------------------------------------------------------------

   

(Type or Print)

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

89



--------------------------------------------------------------------------------

INSERT 2

 

TO

 

EXHIBIT G

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

1IP

Address

/ Devices

--------------------------------------------------------------------------------

  

2Operating

System

--------------------------------------------------------------------------------

  

3Business

Application

--------------------------------------------------------------------------------

  

4Operational

Desc.

--------------------------------------------------------------------------------

   5Data


--------------------------------------------------------------------------------

   6Contacts


--------------------------------------------------------------------------------

            Lvl


--------------------------------------------------------------------------------

   MTD


--------------------------------------------------------------------------------

   Desc.


--------------------------------------------------------------------------------

   Technical


--------------------------------------------------------------------------------

   Business


--------------------------------------------------------------------------------

 

Host & Server Listing

 

--------------------------------------------------------------------------------

1 IP Address: List the IP address of the server being described

 

90



--------------------------------------------------------------------------------

2 Operating System: List the server operating system and primary application
software with revision and current service packs installed.

3 Business Applications: List the current project or process name, e.g., 401k,
Rewards Manager, Membership Bank, etc. Also list any other business application
collocated on the server. If the server supports a business project or process
not actually installed on the server, please note this relationship here as
well.

4 Operational Description: In 10 words or less describe the primary business
function this server performs.

5 Data Descriptions:

 

Level: Indicate the highest confidentiality level of data contained on the
server.

 

MTD: Maximum Tolerable Downtime: Indicate the point in time that without
services the Business Unit would suffer sever or irreparable damage.

 

Description: In 10 words or less describe the data contained in or critical
process performed by this server.

 

6 Contacts: List the Company Technological and Business representative to be
contacted in the event coordination between the Consultant and the Company needs
to take place.

 

91



--------------------------------------------------------------------------------

INSERT 3

 

TO

 

EXHIBIT G

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

REPORTING REQUIREMENTS

 

The report will contain:

 

1. Executive Summary section aimed at senior management with a statement of the
project scope as well as non-technical descriptions of all high-risk findings
along with their inherent business risk. Risk is defined as a function of
vulnerabilities (see paragraph “c” below) correlated with identified threats
(see paragraph “d” below).

 

2. Narrative Body which analyzes and presents technical findings and recommended
corrective actions based on the arrived risk. The technical findings will be
categorized and analyzed. In addition, the report will provide the broad “next
steps” which American Express can take to address security deficiencies from an
architectural and solutions implementation perspective.

 

3. Detailed Findings section aimed at technical staff structured to facilitate
immediate remedial action, listing the following information for each
vulnerability found as part of the penetration efforts:

 

  a. [*]

 

  b. [*]

 

  c. [*]

 

  d. [*]

 

  e. [*]

 

  f. [*]

 

  •   [*]

 

  •   [*]

 

[*] - Confidential Treatment Requested

 

92



--------------------------------------------------------------------------------

  •   [*]

 

4. Report quantifying the threats facing this implementation describing the
threats that the platform and applications must encounter, excluding any
personal private information, and (in general terms) how they are addressed.

 

5. Any use of proprietary and/or commercial vulnerability scanning tools will be
documented and raw results provided in comma delimited flat file format.

 

[*] - Confidential Treatment Requested

 

93



--------------------------------------------------------------------------------

EXHIBIT H

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

ENCRYPTION QUESTIONNAIRE

 

1. Encryption Information

 

Identify each hardware and software component of each of the Services having
encryption capability by its respective unbundled part number and level of
encryption.

 

Service

Component(s)

--------------------------------------------------------------------------------

  

Unbundled Part

Number

--------------------------------------------------------------------------------

 

Level of

Encryption

[*]

--------------------------------------------------------------------------------

  Type
[*] 


--------------------------------------------------------------------------------

[*]    [*]   [*]   [*]

 

2. Export License Information

 

Indicate in connection with each part number for each component the Commodity
Classification or Export License or License Exception granted – for example,
“Mass Market License Exception, TSU” Or “License Exception, ENC” by the US
Department of Commerce, Bureau of Export Administration, providing in each case
the Export Control Classification Number (and Paragraph, if applicable), — and
the date of the US DOC/BXA finding in each case.

 

Service

Component(s)

--------------------------------------------------------------------------------

  

Unbundled

Part

Number

--------------------------------------------------------------------------------

 

Export

Control

Classification

Number

Card

Paragraph, If

Applicable

--------------------------------------------------------------------------------

 

Did you

Receive A

Commodity

Classification?

--------------------------------------------------------------------------------

  

Did you

Receive
an

Export

License?

--------------------------------------------------------------------------------

 

Did you
Receive a

License
Exception

ENC?
Provide

Applicable

Regulation
e.g., [*]

--------------------------------------------------------------------------------

 

USDOC/

BXA

Date of

Finding

--------------------------------------------------------------------------------

[*]    [*]   [*]        [*]   [*]   [*]

 

3. Licensor’s Contact

 

Identify Licensor’s export manager or contact responsible for filing or
obtaining the export licenses or license exceptions for the Services.

 

Name:    Address:    Telephone Number:

 

[*] - Confidential Treatment Requested

 

94



--------------------------------------------------------------------------------

Not applicable: This is a third-party component purchased from [*].

 

4. Import License Information

 

Indicate in connection with each part number for each component whether any
import license was applied for, granted or rejected, the name of the country
granting the license, and whether or not the license extends to Licensor’s
customers.

 

Service

Component(s)

--------------------------------------------------------------------------------

  

Unbundled

Part

Number

--------------------------------------------------------------------------------

  

Export

Control

Classification

Number

Card

Paragraph, If

Applicable

--------------------------------------------------------------------------------

  

Did you

Receive A

Commodity

Classification?

--------------------------------------------------------------------------------

  

Did you

Receive
an

Export

License?

--------------------------------------------------------------------------------

  

Did you
Receive a

License
Exception

ENC?
Provide

Applicable

Regulation
e.g., 15

CFR

742.15(b)(4)

--------------------------------------------------------------------------------

  

USDOC/

BXA

Date of

Finding

--------------------------------------------------------------------------------

 

Identify your Company’s Web Site, if any, where information can be found
relating to the technical specifications and export or import of the Services.

 

www.             .com

 

[*] - Confidential Treatment Requested

 

95



--------------------------------------------------------------------------------

EXHIBIT I

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

TRAVEL AND EXPENSES POLICY

 

TRX acknowledges that it has received the American Express Management Policies
in effect as of the Effective Date entitled:

 

  a. Travel and Expense Reimbursement Policy; and

 

  b. 2005 US Addendum to Travel and Expense Reimbursement Policy (AEMP 26)
Revision 2-1/31/05.

 

96



--------------------------------------------------------------------------------

EXHIBIT J

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

INSURANCE

 

TRX shall, during the Term, have and maintain in force at least the following
insurance coverage:

 

  •   Employer’s Liability Insurance and Worker’s Compensation Insurance,
including coverage for occupational injury, illness and disease, and other
similar social insurance in accordance with the laws of the country, state or
territory exercising jurisdiction over the employee with minimum limits per
employee and per event of $500,000 and a minimum aggregate limit of $10,000,000
or the minimum limits required by law, whichever limits are greater.

 

  •   Employment Practices Liability Insurance with minimum limits per employee
and per occurrence of $1,000,000 and a minimum aggregate limit of $5,000,000.

 

  •   Comprehensive General Liability Insurance, including Products, Completed
Operations, Premises Operations Personal and Advertising Injury, Contractual and
Broad Form Property Damage liability coverage, on an occurrence basis, with a
minimum combined single limit per occurrence of $1,000,000 and a minimum
combined single aggregate limit of $10,000,000. This coverage shall be endorsed
to name AMEX as additional insured.

 

  •   Electronic Data Processing Insurance providing coverage for all risks of
loss or damage to equipment, data, media and valuable papers that are in the
possession, care, custody or control of Vendor pursuant to this Agreement. Such
insurance shall include Extra Expense and Business Income coverage and have a
minimum limit adequate to cover such risks on a replacement costs basis. This
coverage shall be endorsed to name AMEX as loss payee.

 

  •   Property Insurance, including Extra Expense and Business Income coverage,
for all risks of physical loss of or damage to buildings, business personal
property or other property that is in the possession, care, custody or control
of TRX pursuant to this Agreement. Such insurance shall have a minimum limit
adequate to cover risks on a replacement costs basis. This coverage shall be
endorsed to name AMEX as loss payee.

 

  •   Automotive Liability Insurance covering use of all owned, non-owned and
hired automobiles for bodily injury, property damage, uninsured motorist and
underinsured motorist liability with a minimum combined single limit per
accident of $1,000,000 or the minimum limit required by law, whichever limit is
greater. This coverage shall be endorsed to name AMEX as additional insured.

 

  •   Commercial Crime Insurance, including blanket coverage for Employee
Dishonesty and Computer Fraud, for loss or damage arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
TRX, acting alone or in collusion with others, including the property and funds
of others in their possession, care, custody or control, with a minimum limit
per event of $10,000,000. This coverage shall be endorsed to name AMEX as loss
payee.

 

97



--------------------------------------------------------------------------------

  •   Errors and Omissions Liability Insurance covering liability for loss or
damage due to an act, error, omission or negligence, or due to machine
malfunction, with a minimum aggregate limit of $10,000,000.

 

  •   Umbrella Liability Insurance with a minimum limit of $10,000,000 in excess
of the insurance coverage described in bullets 3 (general liability) and 6
(automotive liability) above.

 

98



--------------------------------------------------------------------------------

EXHIBIT K

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

SERVICE LEVEL AGREEMENT

 

I. RESX SERVICES.

 

Emergency Support

--------------------------------------------------------------------------------

  

Normal Business Hours        

--------------------------------------------------------------------------------

Outside Normal Business Hours

 

AMEX Technical Representatives should first log the error report in the CRM
application.

Include:

 

•     Operational Representative contact name and phone number

 

•     detailed description of the issue

 

•     debug data

 

Then call 1-800-999-[*], 214-346-[*] (international); the appropriate Client
Care Center representative will be contacted via pager and will respond in [*]
or less.

  

 

 

 

 

[*]

 

[*]

     Observed Holidays     

New Years Day (Jan 1)

Memorial Day (end of May)

Independence Day (July 4)

Labor Day (early September)

Thanksgiving Thursday and Friday (late November)

Christmas Day (Dec 25)

Escalation Plan

--------------------------------------------------------------------------------

  

Responsibilities        

--------------------------------------------------------------------------------

Distributor’s Operational Representatives –

 

Distributor Representatives use the TRX-provided CRM to report errors or to
create service requests. The standard procedures for each process are stated
below.

   Distributor-designated Operational Representatives attend training,
administer Distributor’s RESX sites and are provided access to the
internet-based application to report errors and log service requests.

 

[*] - Confidential Treatment Requested

 

99



--------------------------------------------------------------------------------

Client Care Center –

 

The TRX Client Care Center provides support to the designated Operational
Representatives.

   TRX support analysts assist Operational Representatives with questions
relating to site errors and functionality, provide release notes for upcoming
versions of the Services and supply available workarounds for known defects. The
Client Care Center will provide notice of scheduled downtime [*].

Client Services Representative –

 

The TRX-designated Client Service Representative assists in the escalation of
issues and adoption of the Services.

   Client Services Representatives or Managers assist Distributors in sales,
marketing, distribution and adoption of the Services. This contact will provide
information regarding upcoming enhancements to the Services as well as assist in
the escalation of unresolved errors or service requests.

Manager, Client Care Center –

 

The Client Care Center Manager facilitates the resolution of all errors and
service requests.

   The Client Care Center Manager will assist in the escalation and
prioritization of administrative or functional issues that are not resolved
through standard support Director, Solutions Management –    The Solutions
Management Director is the final contact for all unresolved support issues or
service requests.

 

[*] - Confidential Treatment Requested

 

100



--------------------------------------------------------------------------------

Error Reporting

--------------------------------------------------------------------------------

  

Response Time        

--------------------------------------------------------------------------------

Step 1 – Log

 

Log error report in the CRM application. Include:

 

•     Operational Representative contact name and phone number

 

•     detailed description of the issue

 

•     debug data

   All error reports logged in the CRM applications will receive a substantive
response within [*]. A minimum of [*] of all CRM error reports will be closed
within [*]. All error reports not closed within [*] will be escalated within the
Client Care Center. Missing information may cause a delay in TRX response time.
Any delay caused by AMEX will not be counted against the TRX error reporting
closure rate.    See Error Resolution timeframes below.

Step 2 – Estimate Resolution

 

If the issue has not been resolved or an estimated timeframe for resolution has
not been provided within the timeframe stated, contact the appropriate Client
Services Representative.

 

Assistance is available during normal business hours with the exception of
observed holidays (listed above).

  

TRX Contact: Client Services Representative

US and Canada: Dave Honaker

[*] or 214-346-[*]

Europe: Simon Baker

[*] or 44 1293 [*]

Step 3 - Final Resolution

 

The designated Client Services Representative will monitor the resolution
process and provide regular updates until the error is resolved.

    

Error Definitions

--------------------------------------------------------------------------------

  

Resolution Time Frame        

--------------------------------------------------------------------------------

Level Zero Error –

 

Corruption of physical or logical data, data unavailable or incorrect

   A minimum of [*] of all Level Zero errors will be resolved by a code change
or workaround within [*].

Level One Error –

 

Internal software error that causes Services to fail but restart or recovery is
possible or severely degraded performance

   A minimum of [*] of all Level One errors will be resolved by a code change or
workaround within [*].

Level Two Error –

 

Software error with no acceptable workaround, incorrect hardware or software
behavior causing minor impact to Services

   A minimum of [*] of all Level Two errors will be resolved by a code change or
workaround within [*].

 

[*] - Confidential Treatment Requested

 

101



--------------------------------------------------------------------------------

Level Three Error –

 

Software error with acceptable workaround

   Level Three errors will be prioritized and resolved according to the TRX
maintenance and release schedule.

Service Requests

--------------------------------------------------------------------------------

  

Expected Turnaround        

--------------------------------------------------------------------------------

Step 1 - Request

 

Log the request in the CRM application. Requests may include the creation or
modification of RESX features. Assistance is available during normal business
hours with the exception of holidays (as defined above).

   Email acknowledgement will be sent within [*]. Estimated turnaround time or
other resolution will be communicated within [*] of receipt of request.

Step 2 – Escalate

 

In the event that the creation or modification of the functionality is not
included in upcoming development plans, the designated Client Services Manager
will monitor and manage the request. Any request not previously logged in the
CRM application will not be escalated.

  

US and Canada Contact: Dave Honaker

[*] or 214-346-[*]

Europe Contact: Simon Baker

[*] or 44 1293 [*]

Step 3 – Implement

 

AMEX’s Client Services Manager will notify AMEX of upcoming releases, including
the status of feature requests.

    

Service Level Priority Definitions

--------------------------------------------------------------------------------

  

Resolution        

--------------------------------------------------------------------------------

Level 0 – Critical –

 

Highly visible deficiency affecting many users with no practical workaround.

   Addressed via an Emergency Release.

Level 1 – High –

 

Deficiency which has significant impact on the usability of the application,
affects a significant number of users, a workaround may be available but is not
intuitive to users.

   Addressed via the next scheduled Interim Release or Major Release.

Level 2 – Medium –

 

Deficiency which has some impact on usability, affects few users, and a work
around may be available.

   Addressed within [*] scheduled cycles of an Interim Release or Major Release.

Level 3 – Low –

 

Deficiency with minimal impact on usability or users, a work around may be
available.

   May be addressed via an applicable Major Release.

 

[*] - Confidential Treatment Requested

 

102



--------------------------------------------------------------------------------

Please Note:

 

Emergency Releases occur on an ad-hoc basis.

 

Interim Releases address high priority service requests and occur every [*]
weeks except during client testing periods and the period from [*].

 

Major Releases are slated every [*] days and contain a mix of features (TRX
strategic and client requested) along with service requests.

   

 

RESX Overall Availability

 

TRX will maintain a [*] overall monthly uptime of the RESX Services with the
exception of:

 

  1. [*]

 

  2. [*]

 

Scheduled maintenance generally occurs [*] for a period of [*]. Maintenance is
performed during off-peak hours ([*]). The Client Care Center will provide
notice of scheduled maintenance a minimum of [*] business days in advance.

 

[*]

 

For every one percentage point below [*] Overall Availability (as defined above)
of the RESX Services, TRX will apply a [*] credit to AMEX’s amount due for that
same month.

 

For example, if the overall availability of the RESX Services in a given month
is [*], AMEX would receive a [*] against the amount due to TRX for that month.

 

[*] - Confidential Treatment Requested

 

103



--------------------------------------------------------------------------------

Monitoring Availability

 

AMEX may monitor the RESX Services using [*] or a similar application to
estimate availability.

 

Unavailability of the RESX Services is determined by the inability to perform
any of the following functions while there are no factors beyond TRX’s control
(as stated above) present: [*].

 

[*]

 

The parties agree to use reasonable efforts to reconcile any discrepancies in
the calculations of availability made by AMEX and TRX.

 

TRX will provide monthly system availability reports that will include measures
of both server uptime and overall availability that approximates the performance
of the system as used by an end user.

 

II. CORREX SERVICES.

 

Non-Emergency Service Bureau Support Procedures

 

Development Requests

--------------------------------------------------------------------------------

  

Expected Turnaround        

--------------------------------------------------------------------------------

Step 1 - Request

 

Log request in CRM application. Requests may include creation, testing, review
and/or deletion of Routines*.

  

Identification of development level and email acknowledgement of assignment to
TRX personnel will be sent within [*].

 

Estimated turnaround time will be communicated within [*] of receipt of request.

Step 2 - Test

 

All requested Routines will be tested according to standardized procedures
approved by AMEX and TRX.

   TRX will not place any Routine into production without testing. AMEX will
signify acceptance in writing.

Step 3 - Implement

 

TRX will notify AMEX in writing prior to implementation of Routines.

   TRX will not place any Routine into production without written acceptance of
AMEX. Routine will go into production within a mutually agreed upon time of such
acceptance.

Routine Development

--------------------------------------------------------------------------------

  

Completion Timeframe        

--------------------------------------------------------------------------------

Level 0 – low level of effort, low complexity and high priority requests ([*] or
less of effort required not requiring process documentation, e.g. UDID value
change)    [*]

 

[*] - Confidential Treatment Requested

 

104



--------------------------------------------------------------------------------

Level 1 - Low to medium level of effort and low complexity [*] of effort not
requiring database interaction)    [*] Level 2 - Medium to high level of effort
and medium complexity ([*] hrs of effort, basic database interaction required)
   [*] Level 3 - High level of effort and high complexity routines    Mutually
agreed upon timeframe Error Reporting    Response Time

Step 1 – Log error in CRM application.

Include:

 

•     contact name and phone number

 

•     agency or account name

 

•     GDS

 

•     queue name

 

•     detailed description of the issue

   Missing information may cause a delay in TRX response time.

Step 2 – Estimate Resolution

 

If the issue has not been resolved or an estimated timeframe for resolution has
not been provided within the timeframes set forth below, contact the Client
Integration Manager.

  

TRX Contact: Client Integration Manager

US and Canada: Victoria Covey

[*] or 214-346-[*]

Europe: Simon Baker

[*] or 44 1293 [*]

Step 3- Final Resolution

 

AMEX’s Client Services Representative will monitor the resolution process and
regularly update AMEX until the error is resolved.

    

Error Severity Levels

--------------------------------------------------------------------------------

  

Error Response Time Frame        

--------------------------------------------------------------------------------

Level 3 Error –

 

Minimal impact to Customers, meaning impact to [*] Customer or less than [*] of
transactions Processed

  

Email acknowledgement of assignment to TRX personnel will be sent within [*].

 

TRX personnel will email status report and estimate of resolution timeframe to
AMEX-designated contact every [*].

 

Upgrade to Level 2 may be made, at any time, in the sole direction of AMEX.

Level 2 Error –

 

Impact to greater than [*] of transactions Processed and lasting more than [*]

  

Email acknowledgement of assignment to TRX personnel will be sent within [*].

 

TRX personnel will email status report and estimate of resolution timeframe to
AMEX-designated contact every [*].

 

Upgrade to Level 1 may be made, at any time, in the sole direction of AMEX.

 

[*] - Confidential Treatment Requested

 

105



--------------------------------------------------------------------------------

Level 1 Error –

 

Impact to greater than [*] of transactions Processed and lasting more than [*]

  

Email acknowledgement of assignment to TRX personnel will be sent within [*].

 

TRX personnel will email status report and estimate of resolution timeframe to
AMEX-designated contact [*].

Management Representatives will be notified is the error is not identified and
resolved within [*] of problem notification.

 

Normal Business Hours

 

Europe    United States and Canada

Monday through Friday

[*]

  

Monday through Friday

[*]

TRX Europe Observed Holidays    TRX U.S. Observed Holidays

New Year’s Day (Jan 1)

Good Friday (Varies)

Easter Monday (Varies)

Early May Bank Holiday (Varies)

Spring Bank Holiday (Varies)

Summer Bank Holiday (Varies)

Christmas Day (Dec 25)

Boxing Day (Dec 26)

  

New Years Day (Jan 1)

Memorial Day (end of May)

Independence Day (July 4)

Labor Day (early September)

Thanksgiving Thursday and Friday (late November)

Christmas Day (Dec 25)

Emergency is defined as any incident of more than [*] on a rush or ticketing
queue for [*] minutes or more while the queues are not processing.

 

Emergency Support During Normal Business Hours

 

Emergency Procedure

--------------------------------------------------------------------------------

  

Response Time        

--------------------------------------------------------------------------------

Step 1 Log the incident in CRM application.

 

Be sure to include all the following information:

Caller’s name

GDS

Return phone number

Queue

Agency Name

Issue Description

   Please note: Missing information may cause a delay in TRX response time.

 

[*] - Confidential Treatment Requested

 

106



--------------------------------------------------------------------------------

Step 2 – Call Service Bureau

 

Call Service Bureau and, if necessary, leave a message designating the logged
incident.

All calls should be returned within [*] minutes.

  

800-999-[*] ext. [*]

214-346-[*] ext. [*]

Step 3 - Escalate

 

If no response within [*] minutes, contact the Client Integration Manager.

  

TRX Contact: Client Integration Manager

U.S. and Canada: Victoria Covey

[*] or 214-346-[*]

Europe: Simon Baker

[*] or 44 1293 [*]

Step 4 – Final Resolution

 

AMEX’s Client Services Representative will monitor the resolution process and
update AMEX regularly until the error is resolved.

    

 

Emergency Support Outside Normal Business Hours

 

Procedure

--------------------------------------------------------------------------------

  

Response Time        

--------------------------------------------------------------------------------

Step 1 – Call Operations

 

Call the after hours voice mail, leave a message. Operations staff will attempt
to correct the issue.

 

If the issue cannot be corrected within [*], Operations staff will escalate the
issue.

  

Call 800-999-[*]

Or- 214-346-[*]

 

Please note that the above number is monitored [*]

with alerts.

Step 2 – Estimate Resolution Timeframe

 

Operations manager will notify AMEX of an estimated timeframe for resolution.

 

Changes to Routines will be addressed the [*].

  

TRX Contact: Operations Manager

 

Name: Victoria Covey

Email and Phone: [*] or 214-346-[*]

Step 3 – Final Resolution

 

Operations Manager will monitor resolution and regularly update AMEX until the
emergency is resolved.

    

 

[*] - Confidential Treatment Requested

 

107



--------------------------------------------------------------------------------

CORREX Overall Availability

 

TRX will maintain a [*] overall monthly uptime of the CORREX Services with the
exception of:

 

  1. [*]

 

  2. [*]

 

Scheduled maintenance generally occurs [*] for a period of [*] hours.
Maintenance is performed during off-peak hours (between [*]). The Service Bureau
will provide notice of scheduled maintenance a minimum of [*] business days in
advance.

 

[*]

 

For unscheduled CORREX downtime of greater than [*], TRX will reimburse AMEX by
credit against the actual invoice for the number of unique PNRs not processed
during the unscheduled downtime.

 

[*] - Confidential Treatment Requested

 

108



--------------------------------------------------------------------------------

CORREX Processing Times

 

TRX shall ensure that the CORREX Services process at least [*] of the AMEX
unique PNRs the “rush” queue (as that term is generally understood in the
industry) in [*] or less. In achieving this service level, TRX will not be
responsible for any factors outside its control including, but not limited to:
[*].

 

AMEX shall provide CORREX transaction forecasts to TRX for the upcoming calendar
quarter no later than the [*] day of the [*] month of the previous calendar
quarter. The CORREX transaction forecast is to contain a good faith estimate of
the expected CORREX monthly transaction volume. In the event that AMEX fails to
provide a CORREX transaction forecast, the parties agree that the most recent
forecast provided by AMEX will be in effect for the purposes of this section.

 

In the event that the CORREX services do not meet the stated processing time of
[*] for a minimum of [*] of the AMEX unique PNRs on the rush queue in a given
calendar month, TRX will reimburse AMEX (by credit against the actual invoice)
[*] of the CORREX transaction fees invoiced for that calendar month.

 

In the event that, exclusive of factors outside its control, TRX processes a
minimum of [*] of the unique PNRs on the rush queue in a given month within [*]
or less, AMEX shall pay to TRX an amount equal to [*] of the CORREX transaction
fees invoiced for that calendar month. TRX will invoice AMEX for any such
incentive payment due.

 

TRX shall be responsible for monitoring and reporting on CORREX transaction
processing times using the CORREX reporting functionality and making such
reports available to AMEX monthly.

 

TRX will consult with AMEX relating to processes or actions that may be used to
improve PNR processing times.

 

CORREX First Pass Yield

 

TRX agrees to meet or exceed the First Pass Yield Percentage experienced by AMEX
with its prior service provider for each Customer of AMEX Business Travel
Interactive operations (which is housed in [*]) that uses CORREX Services,
provided: (1) AMEX makes available to TRX verifiable documentation of the First
Pass Yield Percentage of its prior service provider; and (2) AMEX provides TRX
access to the same third-party data, GDS data, and any other relevant data as
AMEX provided the prior service provider.

 

[*] - Confidential Treatment Requested

 

109



--------------------------------------------------------------------------------

*In this Exhibit, “Routines” means “AMEX-Specific Routines.”

 

III. TRANXACT SERVICES. The parties will mutually agree to a service level for
the TRANXACT Services after such time that the parties have sufficient
experience with the services to accurately set such levels, but in no event any
longer than

[*].

 

[*]

 

Normal Business Hours

 

Tickets will be printed and packaged between the hours of [*] with the exception
of U.S. observed holidays (listed below). Any ticket printed before [*] pm
Eastern Time will packaged and shipped via UPS the same business day. TRX will
not be responsible for any tickets lost or misdirected due to circumstances
beyond the control of TRX (e.g. incorrect address or carrier error).

 

U.S. Observed Holidays include:

 

New Year’s Day

Memorial Day

July 4th

Labor Day

Thanksgiving Day and the Friday following

Christmas Day

 

IV. WORKFLOW MANAGER. The parties will mutually agree to a service level for the
WorkFlow Manager Services after such time that the parties have sufficient
experience with the services to accurately set such levels, but in no event any
longer than [*].

 

[*]

 

ADMINISTRATION

 

TRX will administer the system on behalf of AMEX. System Administration includes
system queue and category configuration as well as user information. Agent
roles, daily reassignment changes as required to address fluctuating workloads
as well as password resets for existing users are considered daily management
tasks and are administered by AMEX.

 

[*] - Confidential Treatment Requested

 

110



--------------------------------------------------------------------------------

MINIMUM SYSTEM REQUIREMENTS

 

Supported Operating Systems: [*]

 

Minimum Processor Required: [*]

 

Operating System

--------------------------------------------------------------------------------

   Minimum RAM Required


--------------------------------------------------------------------------------

Windows [*]

   [*]

Windows [*]

    

Windows [*]

    

Windows [*]

    

Windows [*]

    

Windows [*]

    

 

Supported GDS: [*]

 

ADDITIONAL WORKFLOW MANAGER REQUIREMENTS:

 

AMEX, at its own expense, must provide TRX with a minimum of [*]. TRX is unable
to provide the WorkFlow Manager Services via [*]. The processing time of
Workflow Manager is directly affected by the number of TAs provided by AMEX. In
order to process PNRs in [*] or less, AMEX should provide [*] on queue. Fewer
TAs will slow the distribution of PNRs to agents. TRX will not be responsible
for any ticketing deadlines missed due to circumstances outside its control,
including but not limited to, the number of TAs utilized by AMEX for the
WorkFlow Manager Services.

 

[*] - Confidential Treatment Requested

 

111



--------------------------------------------------------------------------------

EXHIBIT L

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

TESTING AND ACCEPTANCE PROCEDURES

 

I. PAYMENT OR USE OF ALLOTTED SUPPORT AND DEVELOPMENT HOURS.

 

  a. Scope and Design Services

 

  i. Any TRX assistance in the development of specifications or design of Custom
Modifications (as defined in Attachment A), Development Requests (as defined in
Section III.b.i), Scope Changes (as defined in Attachment C) or Custom Work (as
defined below) will be documented.

 

  ii. AMEX will be invoiced for development fees, or allotted CORREX support
hours will be deducted (as applicable), as incurred.

 

  iii. Any amounts paid or hours deducted from the allotment for TRX hours
worked in connection with development specifications or design are
non-refundable, except as otherwise set forth in this Agreement.

 

  b. Agreement Upon Specifications

 

  i. TRX will not perform any development work for any Custom Modifications,
Development Requests, Scope Changes or Custom Work without AMEX written approval
of the applicable specifications.

 

  ii. In the event AMEX wishes to modify any specifications after written
approval thereof by AMEX, AMEX must provide written notice to TRX to terminate
development work on that particular work order.

 

  iii. AMEX will be invoiced for any TRX hours spent on development from the
time of AMEX approval until receipt of AMEX notice to cease development.

 

  c. AMEX Rejection and TRX Re-Work

 

  i. AMEX may reject any Custom Modifications, Development Requests, Scope
Changes or Custom Work which does not meet the mutually agreed upon
specifications stated in the applicable work order.

 

  ii. AMEX will not be invoiced and/or no allotted hours will be deducted for
any re-work performed by TRX to make the applicable Custom Modifications,
Development Requests, Scope Changes or Custom Work conform to the agreed-upon
specifications.

 

  iii. AMEX may not reject any Custom Modifications, Development Requests, Scope
Changes or Custom Work for any reason other than non-conformity to agreed-upon
specifications.

 

  d. Development of AMEX-Specific Routines

Development of AMEX-Specific Routines as defined in Attachment B, Section 1(a)
is not included in the monthly allotment of hours as stated in Exhibit A. AMEX
will be invoiced the hourly rate stated in Exhibit A for any such development
effort.

 

112



--------------------------------------------------------------------------------

II. RESX SERVICES.

 

  a. Acceptance of Current RESX Services.

 

  i. The version of the RESX Services provided to AMEX as of the Effective Date,
including any Custom Modifications performed under the Amendment 2 to the
Original Agreement, shall be deemed to have been accepted by AMEX.

 

  ii. Only those Custom Modifications performed following the Effective Date, if
any, shall be subject to the acceptance procedures below.

 

  b. RESX Custom Modifications.

 

  i. Certified AMEX representatives may request Custom Modifications via the
RESX Support Site (“RSS”).

 

  ii. TRX shall provide to AMEX written documentation of the agreed-upon
specifications, expected turnaround time and cost estimate in a work order.

 

  iii. AMEX shall signify approval of specifications and time table and
agreement to pay by signing and returning such work order to TRX.

 

  iv. Upon receipt of the signed work order, TRX shall complete programming,
perform internal testing, update the RSS request status and provide AMEX access
to Custom Modifications for purposes of the acceptance test procedure as stated
below.

 

  c. RESX Acceptance Testing.

 

  i. AMEX shall have [*] to evaluate and test the RESX Custom Modifications from
the date first made available to AMEX to assure that such Custom Modifications
conform to the specifications contained in the applicable RESX work order.

 

  ii. In the event that AMEX requires additional testing time, AMEX shall
request a specific period of time in writing and TRX shall not withhold its
consent unreasonably.

 

  iii. AMEX shall either accept or reject the Custom Modifications within [*] of
receiving access to the Custom Modifications, unless AMEX has requested an
extension and TRX has consented.

 

  iv. In the event the tested Custom Modifications pass the acceptance test
criteria to meet the specifications of the work order, AMEX shall notify TRX in
writing of AMEX’s acceptance thereof (“Acceptance Notice”).

 

  v. If AMEX fails to provide an Acceptance Notice, a written request for
additional time to continue its testing, or a Rejection Notice (as defined
below) to TRX within [*] after TRX has made the Custom Modifications available
for acceptance testing, then AMEX is deemed to have accepted such Custom
Modifications and TRX is deemed to have performed its obligations under the
applicable work order, with respect to such Custom Modifications.

 

  vi. In the event any Custom Modifications fails to conform to the
specifications as stated in the applicable work order, AMEX will advise TRX in
writing and with reasonable specificity as to which aspects of the Custom
Modifications failed to so conform (the “Rejection Notice”).

 

[*] - Confidential Treatment Requested

 

113



--------------------------------------------------------------------------------

  vii. TRX shall then use all reasonable efforts to remedy such failure and make
the Custom Modifications available to AMEX within [*] days of receipt of the
Rejection Notice. AMEX will thereafter have [*] days to again perform the
necessary acceptance test in adherence with the procedure previously set forth
in this section, solely to determine whether the specific non-conformity has
been corrected.

 

  viii. If any re-tested Custom Modification is not accepted in accordance with
this section, then AMEX shall at its option: (A) terminate the applicable work
order, reject the Custom Modification and receive a credit for any fees paid to
TRX pursuant to such work order; or (B) give TRX the opportunity to again
attempt to remedy the defect and make the rejected Custom Modification available
for additional acceptance testing as set forth above, as though the redelivered
portion was received by AMEX for the first time; provided, however, that in no
event shall any such acceptance test for such Custom Modification exceed [*]
days; or (C) accept the Custom Modification.

 

  ix. In any event, unless and until the tested RESX Custom Modifications are
deemed accepted, AMEX shall obtain no license or other rights in or to any
portion of the RESX Custom Modifications and will make no production use of
same.

 

  x. Notwithstanding anything to the contrary herein, in no event shall the
total period of acceptance for any Custom Modification exceed [*] days.

 

III. CORREX SERVICES.

 

  a. Acceptance of Current CORREX Services. The version of the CORREX Services
provided to AMEX as of the Effective Date, including any Development Requests
(as defined below) performed under the Original Agreement and/or any of its
Amendments, shall be deemed to be accepted by AMEX. Only those AMEX-Specific
Routines (as defined in Section 1 of Attachment B) provided following the
Effective Date shall be subject to the acceptance procedures below.

 

  b. CORREX Routines.

 

  i. AMEX Operational Representative may request a new Routine or AMEX-Specific
Routine, or modification or deletion of a current Routine or AMEX-Specific
Routine (a “Development Request”) using the CRM application.

 

  ii. Following receipt of the Development Request, the assigned TRX Client
Integration Manager (“CIM”) shall assist the AMEX Operational Representative to
create and document requirements of the Routine or AMEX-Specific Routine, and
shall provide a cost estimate and estimated turnaround time in a work order.

 

  iii. TRX shall provide the work order to AMEX for approval.

 

[*] - Confidential Treatment Requested

 

114



--------------------------------------------------------------------------------

  iv. AMEX shall signify approval of specifications and time table and agreement
to pay by signing and returning such work order to TRX.

 

  v. Upon receipt of the signed work order, TRX shall complete programming,
perform internal testing, update the CRM request and provide AMEX access to the
Development Request for acceptance testing as stated below.

 

  c. Development Request Acceptance Testing.

 

  i. AMEX shall have [*] to evaluate and test each Development Request for the
date first made available to AMEX to assure that the Development Request
conforms to the specifications contained in the CORREX work order.

 

  ii. In the event that AMEX requires additional testing time, AMEX shall
request a specific period of time in writing and TRX shall not withhold its
consent unreasonably.

 

  iii. AMEX shall either accept or reject the Development Request.

 

  iv. In the event the tested Development Request meets the specifications as
stated in the applicable work order, AMEX shall send TRX an Acceptance Notice.

 

  v. If AMEX fails to provide an Acceptance Notice, a written request for
additional time to continue its testing, or a Rejection Notice to TRX within [*]
after TRX has made the Development Request available for acceptance testing,
then AMEX is deemed to have accepted such Development Request and TRX is deemed
to have performed its obligations under the applicable work order, with respect
to that Development Request.

 

  vi. TRX shall not place any AMEX-Specific Routine into production until AMEX
provides an Acceptance Notice.

 

  vii. In the event any Development Request fails to conform to the
specifications as stated in the applicable work order, AMEX will send TRX a
Rejection Notice.

 

  viii. TRX shall then use all reasonable efforts to remedy such failure and
make that Development Request available to AMEX within [*] days of receipt of
the Rejection Notice. AMEX will thereafter have [*] business days to again
perform the necessary acceptance test in adherence with the procedure previously
set forth in this section, solely to determine whether the specific
non-conformity has been corrected.

 

  ix. If any re-tested Development Request is not accepted in accordance with
this section, then AMEX shall at its option: (A) terminate the applicable work
order, reject the Development Request, in which case the Development Request
will not be placed into production, and receive a credit for any fees paid to
TRX pursuant to such work order; or (B) give TRX the opportunity to again
attempt to remedy the defect and make the rejected Development Request available
for additional acceptance testing as set forth above, as though the redelivered
portion was received by

 

[*] - Confidential Treatment Requested

 

115



--------------------------------------------------------------------------------

AMEX for the first time; provide, however, that in no event shall any such
acceptance test for such Development Request exceed [*] days; or (C) accept the
Development Request.

 

  x. In any event, unless and until the tested AMEX-Specific Routine is
accepted, (A) AMEX shall obtain no license or other rights in or to any portion
of the AMEX-Specific Routine and will make no production use of same, and
(B) AMEX will not be required to use any of its annual allotment of support and
development hours for such related development work nor pay any fees associated
therewith.

 

  xi. Notwithstanding anything to the contrary herein, in no event shall the
total period of acceptance for any Development Request exceed [*] days.

 

  d. Acceptance of First Pass Yield for AMEX Interactive Business Unit PNRs.

 

  i. TRX agrees to meet or exceed the First Pass Yield Percentage experienced by
AMEX with its prior service provider for AMEX Business Travel Interactive
operations (which is housed in [*]), provided: (A) AMEX makes available to TRX
verifiable documentation of the First Pass Yield Percentage of its prior service
provider; and (B) AMEX provides TRX access to the same third-party data, GDS
data, and any other relevant data as AMEX provided the prior service provider.
For purposes of subsection (iii) below, implementation of AMEX Business Travel
Interactive operations Routines will not begin until such time as the
requirements of this subsection (i) are met (the “Implementation Start Date”).
The parties acknowledge that the intent of this section is to provide AMEX with
a fair and accurate comparison of the ability of the CORREX services to meet or
exceed the current First Pass Yield Percentage experienced by AMEX and that in
order to create such a comparison, TRX must be provided substantially the same
information, access and assistance as the prior AMEX service provider.

 

  ii. If, at any time following the Implementation Start Date, AMEX requests a
modification to any process that TRX believes will negatively impact the First
Pass Yield Percentage, TRX will notify AMEX thereof and the parties will discuss
such request and the possible effect of such request on the First Pass Yield
Percentage requirement prior to any implementation of such modification.

 

  iii. If TRX is unable to meet or exceed the First Pass Yield Percentage
described in Section III(d)(i) above for any AMEX Business Travel Interactive
Customer within [*] of the Implementation Start Date for such AMEX Business
Travel Interactive account, then AMEX can upon [*] written notice terminate the
contractual requirement of processing PNR’s for that customer or account. In the
event of such termination, there will be no changes to the CORREX Services
pricing set forth in Exhibit A (Pricing).

 

[*] - Confidential Treatment Requested

 

116



--------------------------------------------------------------------------------

IV. TRANXACT SERVICES.

 

  a. Acceptance of TRANXACT Services. The parties acknowledge that the TRANXACT
Services have been provided to AMEX prior to the Effective Date. Any subsequent
Scope Changes provided following the Effective Date shall be subject to the
acceptance procedures below.

 

  b. TRANXACT Scope Change Acceptance Testing.

 

  i. In the event that AMEX requests a Scope Change (as defined in Section 5 of
Attachment C), TRX shall provide a work order to AMEX containing a good faith
estimate of the effort required and the additional cost to AMEX as well as the
timeframe in which the Scope Change may be completed after AMEX acceptance of
the estimate. AMEX shall review such work order and either accept or reject same
within [*] business days.

 

  ii. AMEX shall signify approval of specifications and time table and agreement
to pay by signing and returning such work order to TRX.

 

  iii. Upon receipt of the signed work order, TRX shall complete the necessary
modifications, perform internal testing, and provide AMEX access to the Scope
Change for purposes of the acceptance test procedure as stated below.

 

  iv. AMEX shall have [*] days from the date on which TRX makes the Scope Change
available to AMEX to test whether the Scope Change conforms to specifications
stated in the work order. In the event that AMEX requires additional testing
time, AMEX shall request a specific period of time in writing and TRX shall not
withhold its consent unreasonably.

 

  v. In the event the Scope Change passes the acceptance test, AMEX shall send
TRX an Acceptance Notice.

 

  vi. If AMEX fails to provide an Acceptance Notice, a written request for
additional time to complete testing or a Rejection Notice to TRX within [*] days
from the date on which the Scope Change is made available to AMEX for testing,
AMEX is deemed to have accepted such Scope Change and TRX is deemed to have
performed its obligations under the applicable work order, with respect to such
Scope Change.

 

  vii. TRX will not place any Scope Change into production until it has been
accepted by AMEX.

 

  viii. In the event the Scope Change fails the acceptance test, AMEX will send
TRX a Rejection Notice.

 

  ix. TRX shall have [*] in which to resolve any such nonconformity.

 

  x. If any re-tested Scope Change is not accepted in accordance with this
section, then AMEX shall at its option: (A) terminate the applicable work order,
reject the Scope Change, and receive a credit for any fees paid to TRX pursuant
to such work order; or (B) give TRX the opportunity to again attempt to remedy
the defect and make the rejected Scope Change

 

[*] - Confidential Treatment Requested

 

117



--------------------------------------------------------------------------------

available for additional acceptance testing as set forth above, as though the
redelivered portion was received by AMEX for the first time; or (C) accept the
Scope Change and receive a credit for any fees paid to TRX pursuant to such work
order.

 

  xi. Notwithstanding anything to the contrary herein, in no event shall the
total period of acceptance for any Scope Change exceed [*] days.

 

V. WORKFLOW MANAGER.

 

  a. Acceptance of WorkFlow Manager. The parties acknowledge that the WorkFlow
Manager services have not been provided to AMEX prior to the Effective Date. As
such, the WorkFlow Manager Services and any subsequent Custom Work (as defined
below) provided following the Effective Date shall be subject to the applicable
acceptance procedures below. For purposes of this section, “Custom Work” shall
mean any modifications to the WorkFlow Manager services requested by AMEX.

 

  b. WorkFlow Manager

 

The parties agree to work in good faith to complete acceptance testing set forth
in Section V(b)(i) above within [*] days of the Effective Date.

 

  c. WorkFlow Manager Custom Work

 

  i. AMEX may request WorkFlow Manager Custom Work, if any, via the RESX Support
Site.

 

  ii. In the event TRX agrees to perform the requested WorkFlow Manager Custom
Work, TRX shall provide a work order with the agreed specifications, an
estimated date of completion and a cost estimate to AMEX.

 

  iii. AMEX shall signify approval of the specifications and time table and its
agreement to pay for the Custom Work by signing and returning the work order to
TRX.

 

  iv. Upon receipt of the signed work order, TRX shall complete programming,
perform internal testing, update the RSS request and provide AMEX access to
Custom Work for acceptance testing in accordance with the RESX acceptance
testing procedures stated in Section I above.

 

  v. If any Custom Work is not accepted by AMEX in accordance with this section,
then AMEX shall at its option: (A) terminate the applicable work order, reject
the Custom Work and receive a credit for any fees paid to TRX pursuant to such
work order; or (B) give TRX the opportunity to again attempt to remedy the
defect and make the rejected Custom Work available for additional acceptance
testing as set forth above, as though the redelivered portion was received by
AMEX for the first time; or (C) accept the Custom Work and receive a credit for
any fees paid to TRX pursuant to such work order.

 

  vi. Notwithstanding anything to the contrary herein, in no event shall the
total period of acceptance for any Custom Work exceed [*] days.

 

[*] - Confidential Treatment Requested

 

118



--------------------------------------------------------------------------------

EXHIBIT M

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

TRX PROVIDERS

 

Name and Address of TRX Provider

--------------------------------------------------------------------------------

 

Description of Services Provided

--------------------------------------------------------------------------------

[*]

 

RESX Web Services

   

CORREX Routine Development

   

Data Center for TRX Servers

 

[*] - Confidential Treatment Requested

 

119



--------------------------------------------------------------------------------

EXHIBIT N

 

TO THE AMENDED AND RESTATED SERVICES AGREEMENT

 

MINIMUM STANDARDS FOR SAFEGUARDING CUSTOMER INFORMATION

 

American Express has established the following minimum standards as part of the
Information Security Program to ensure employee, contractor, and consultants,
contractors, and consultants safeguard the privacy, confidentiality, and
security of customer data and minimize the risk of unauthorized access, use, or
disclosure.

 

General Rule

 

It is the responsibility of every employee, contractor, and consultant to
maintain customer privacy and protect data by safeguarding confidential
information. Information to be safeguarded may be in any form, including paper,
electronic, and verbal. American Express employee, contractor, and consultants
will:

 

  •   Access customer information only as necessary to perform their specific
job duties.

 

  •   Not disclose confidential information to any unauthorized person or
entity.

 

  •   Not share customer information with other employee, contractor, and
consultants, contractors, and consultants, unless necessary to perform specific
job duties.

 

Minimum Standards for Safeguarding Customer Information

 

Paper Media

 

Employee, contractor, and consultants must make reasonable efforts to minimize
access to customer information in paper files and documents being used at
employee, contractor, and consultants’ desks, fax machines, photocopy machines,
or in common areas. Minimum standards for employees, contractors, and
consultants to follow to protect paper files and documents include the
following:

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

Electronic Media

 

Employees, contractors, and consultants must make reasonable efforts to prevent
unauthorized access of customer information displayed on computer screens and
stored on electronic media

 

[*] - Confidential Treatment Requested

 

120



--------------------------------------------------------------------------------

(e.g., diskettes, CDs, tapes, etc.). This includes measures to shield observable
customer information from unauthorized use on computer monitors, and
safeguarding and limiting access to detachable electronic media that contain
customer information. Minimum standards for employees, contractors, and
consultants to follow to protect electronic media containing customer
information include the following:

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

  •   [*]

 

Administrative, technical, and physical safeguards for information systems and
computer applications are included in the Information Security Program. This
comprehensive program safeguards the security and confidentiality of customer
records and information on mainframe, distributed, and other computerized
systems, and protects against unauthorized access to or use of such systems.
Employees, contractors, and consultants should immediately alert the Security
Officer or Compliance Officer of any known or suspected hacks or breaches of the
American Express’s information systems.

 

Verbal

 

Employees, contractors, and consultants must make reasonable efforts to protect
the privacy of customer information in verbal exchanges or discussions with
others. Employees, contractors, and consultants must be aware of the potential
for verbal disclosure of confidential information wherever a discussion occurs,
including cubicles, employee, contractor, and consultant common areas, or by
telephone. Customer information should only be shared with other employee,
contractor, and consultant when there is a legitimate business need to share the
information. Employees, contractors, and consultants should never discuss or
disclose information about customers to family members, friends, or others
outside the American Express who do not otherwise have a business relationship
with the American Express and who do not have a legitimate business need to know
the information.

 

[*] - Confidential Treatment Requested

 

121